EXECUTION COPY









 
 
 
CREDIT AND SECURITY AGREEMENT
 
DATED AS OF JUNE 9, 2011
 
AMONG
 
SMITHFIELD RECEIVABLES FUNDING LLC,
AS BORROWER,
 
SMITHFIELD FOODS, INC.,
AS SERVICER,
 
AND
 
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
"RABOBANK NEDERLAND", NEW YORK BRANCH,
AS ADMINISTRATIVE AGENT AND LETTER OF CREDIT ISSUER
 
 







--------------------------------------------------------------------------------

Table of Contents
(continued)
Page



ARTICLE I.
THE ADVANCES
3
Section 1.1.
Credit Facility
3
Section 1.2.
Increases
4
Section 1.3.
Decreases
5
Section 1.4.
Deemed Collections; Borrowing Limit
5
Section 1.5.
Payment Requirements
6
Section 1.6.
Advances; Ratable Loans; Funding Mechanics; Liquidity Fundings
6
Section 1.7.
Letters of Credit
6
Section 1.8.
Letters of Credit Fees
6
ARTICLE II.
PAYMENTS AND COLLECTIONS
7
Section 2.1.
Payments
7
Section 2.2.
Collections Prior to an Event of Default
7
Section 2.3.
Collections Following an Event of Default
8
Section 2.4.
Payment Rescission
9
ARTICLE III.
CONDUIT FUNDING
9
Section 3.1.
CP Costs
9
Section 3.2.
Calculation of CP Costs
9
Section 3.3.
CP Costs Payments
9
Section 3.4.
Default Rate
9
ARTICLE IV.
COMMITTED LENDER FUNDING
9
Section 4.1.
Committed Lender Funding
9
Section 4.2.
Interest Payments
10
Section 4.3.
Selection and Continuation of Interest Periods
10
Section 4.4.
Committed Lender Interest Rates
10
Section 4.5.
Suspension of the Adjusted Federal Funds Rate and LIBO Rate
11
Section 4.6.
Default Rate
11
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
11
Section 5.1.
Representations and Warranties of the Loan Parties
11
Section 5.2.
Certain Committed Lender Representations and Warranties
16
ARTICLE VI.
CONDITIONS OF ADVANCES
16
Section 6.1.
Conditions Precedent to Initial Advance
16
Section 6.2.
Conditions Precedent to All Advances and L/C Credit Extensions
17
ARTICLE VII.
COVENANTS
17
Section 7.1.
Affirmative Covenants of the Loan Parties
17
Section 7.2.
Negative Covenants of the Loan Parties
27
ARTICLE VIII.
ADMINISTRATION AND COLLECTION
28
Section 8.1.
Designation of Servicer
28
Section 8.2.
Duties of Servicer
29
Section 8.3.
Collection Notices
30
Section 8.4.
Responsibilities of Borrower
31
Section 8.5.
Monthly Reports
31
Section 8.6.
Servicing Fee
31
ARTICLE IX.
EVENTS OF DEFAULT………….……………………………….........31
 
Section 9.1.
Events of Default
31
Section 9.2.
Remedies
34
ARTICLE X.
INDEMNIFICATION
34

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page



Section 10.1.
Indemnities by the Loan Parties
34
Section 10.2.
Increased Cost and Reduced Return
38
Section 10.3.
Other Costs and Expenses
39
ARTICLE XI.
THE AGENTS
39
Section 11.1.
Authorization and Action
39
Section 11.2.
Delegation of Duties
40
Section 11.3.
Exculpatory Provisions
40
Section 11.4.
Reliance by Agents
41
Section 11.5.
Non-Reliance on Other Agents and Other Lenders
41
Section 11.6.
Reimbursement and Indemnification
42
Section 11.7.
Agents in their Individual Capacities
42
Section 11.8.
Conflict Waivers
42
Section 11.9.
UCC Filings
42
Section 11.10.
Successor Administrative Agent and Letter of Credit Issuer
43
ARTICLE XII.
ASSIGNMENTS; PARTICIPATIONS
43
Section 12.1.
Assignments
43
Section 12.2.
Participations
44
Section 12.3.
Register
45
Section 12.4
Federal Reserve
45
ARTICLE XIII.
SECURITY INTEREST
45
Section 13.1.
Grant of Security Interest
45
Section 13.2.
Termination after Final Payout Date
45
ARTICLE XIV.
MISCELLANEOUS
46
Section 14.1.
Waivers and Amendments
46
Section 14.2.
Notices
47
Section 14.3.
Ratable Payments
47
Section 14.4.
Protection of Administrative Agent's Security Interest
48
Section 14.5.
Confidentiality
48
Section 14.6.
Bankruptcy Petition
49
Section 14.7.
Limitation of Liability
49
Section 14.8.
CHOICE OF LAW
50
Section 14.9.
CONSENT TO JURISDICTION
50
Section 14.10.
WAIVER OF JURY TRIAL
50
Section 14.11.
Integration; Binding Effect; Survival of Terms
51
Section 14.12.
Counterparts; Severability; Section References
51
Section 14.13.
Intercreditor Agreement
51




--------------------------------------------------------------------------------

Exhibits And Schedules
Exhibit I
Definitions
Exhibit II-A
Form of Borrowing Notice
Exhibit II-B
Form of Reduction Notice
Exhibit III
Places of Business of the Loan Parties and the Performance Guarantor; Locations
of Records; Federal Employer Identification Number(s)
Exhibit IV
Form of Compliance Certificate
Exhibit V
Form of Assignment Agreement
Exhibit VI
Form of Monthly Report
Exhibit VII
Form of Performance Undertaking
Exhibit VIII
Form of Request for Letter of Credit
 
 
Schedule A
Commitments
Schedule B
Closing Documents
Schedule C
Lender Supplement
 
 






--------------------------------------------------------------------------------




CREDIT AND SECURITY AGREEMENT
THIS CREDIT AND SECURITY AGREEMENT, dated as of June 9, 2011 is entered into by
and among Smithfield Receivables Funding LLC, a Delaware limited liability
company (“Borrower”), Smithfield Foods, Inc., a Virginia corporation
(“Smithfield”), as initial servicer (the “Servicer” together with Borrower, the
“Loan Parties” and each, a “Loan Party”), Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch
(“Rabobank”), in its capacity as administrative agent for the Lenders hereunder
or any successor administrative agent hereunder (the “Administrative Agent”
collectively with the Administrative Agent and Co-Agents, the “Agents”) and in
its capacity as letter of credit issuer hereunder or any successor letter of
credit issuer hereunder (the “Letter of Credit Issuer”), and the Lenders and the
Co-Agents from time to time party hereto.
Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.
PRELIMINARY STATEMENTS


WHEREAS, Borrower desires to borrow from the Lenders from time to time, which
borrowings may take the form of an Advance or Letter of Credit Extension.
WHEREAS, subject to the terms and conditions hereof, the Letter of Credit Issuer
shall, at the request of Borrower, issue Letters of Credit.
WHEREAS, subject to the terms and conditions hereof, each Unaffiliated Committed
Lender shall, at the request of Borrower, make its Percentage of such Advance or
L/C Participation Funding.
WHEREAS, the Conduits may, in their absolute and sole discretion, make Advances
or L/C Participation Fundings to Borrower from time to time. In the event that
any Conduit declines to make its Conduit Group’s Percentage of any Advance or
any L/C Participation Funding, the applicable Conduit’s Committed Lender(s)
shall, subject to the terms and conditions hereof, unless Borrower cancels its
Borrowing Notice as to all Lenders, make such Conduit Group’s Percentage of such
Advance or L/C Participation Funding, as applicable.
WHEREAS, Rabobank has been requested and is willing to act as Administrative
Agent on behalf of the Lenders in accordance with the terms hereof.
NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows.
ARTICLE I.THE ADVANCES
Section 1. 1.Credit Facility.
(a)Upon the terms and subject to the conditions hereof, from time to time prior
to the Facility Termination Date:
(i)Borrower may request Advances in an aggregate principal amount at any one
time outstanding not to exceed the lesser of (x) the Aggregate Commitment less
the Letter of Credit Liability and (y) the Borrowing Base (such lesser amount,
the “Borrowing Limit”); and
(ii)upon receipt of a copy of each Borrowing Notice from Borrower, (A) each

--------------------------------------------------------------------------------




Unaffiliated Committed Lender severally agrees to fund a Loan in an amount equal
to its Percentage of the requested Advance specified in such Borrowing Notice,
and (B) each Co-Agent belonging to a Conduit Group shall determine whether its
Conduit will fund a Loan in an amount equal to its Conduit Group’s Percentage of
the requested Advance specified in such Borrowing Notice. In the event that a
Conduit elects not to make any such Loan to Borrower, the applicable Co-Agent
shall promptly notify the Borrower and, unless Borrower cancels its Borrowing
Notice as to all Lenders, (1) each Unaffiliated Committed Lender severally
agrees to fund a Loan in an amount equal to its Percentage of the requested
Advance, (2) each of such Conduit’s Committed Lenders severally agrees to fund a
Loan in an amount equal to its Pro Rata Share of its Conduit Group’s Percentage
of such Loan and (3) each other Conduit shall fund a Loan in an amount equal to
its Percentage of the required Advance; provided that (I) at no time may the
aggregate principal amount of any Conduit Group’s Loans and Percentage of Letter
of Credit Liability outstanding, exceed the lesser of (x) the aggregate amount
of such Conduit’s Committed Lenders’ Commitments, and (y) such Conduit Group’s
Percentage of the Borrowing Base (such lesser amount, such Conduit Group’s
“Allocation Limit”), and (II) at no time may the aggregate principal amount of
any Unaffiliated Committed Lender’s Loans and Percentage of Letter of Credit
Liability outstanding exceed the lesser of (x) such Unaffiliated Committed
Lender’s Commitment and (y) such Unaffiliated Committed Lender’s Percentage of
the Borrowing Base (such lesser amount, such Unaffiliated Committed Lender’s
“Allocation Limit”).
Each Advance shall be made ratably amongst the Conduit Groups and the
Unaffiliated Committed Lenders, collectively, in accordance with their
respective Percentages. Each of the Advances, and all other Obligations of
Borrower, shall be secured by the Collateral as provided in Article XIII.
Subject to Sections 1.6(d) and (e), it is the intent of the Conduits, but not
the Committed Lenders, to fund all Advances by the issuance of Commercial Paper.
Borrower shall not make a request for more than one (1) Advance, and no more
than one (1) Advance shall occur, during any calendar week.
(b)Borrower may, upon at least thirty (30) Business Days’ notice to the
Co-Agents, terminate in whole or reduce in part, ratably among the Committed
Lenders in accordance with their respective Commitments, the unused portion of
the Aggregate Commitment; provided that each partial reduction of the Aggregate
Commitment shall be in an amount equal to $20,000,000 (or a larger integral
multiple of $1,000,000 if in excess thereof) and shall reduce the Commitments of
the Committed Lenders ratably in accordance with their respective Commitments.
Section 1. 2.Increases. Not later than 2:00 p.m. (New York City time) on the
second (2nd) Business Day prior to a proposed borrowing, Borrower shall provide
the Co-Agents with written notice of each Advance in the form set forth as
Exhibit II-A hereto (each, a “Borrowing Notice”). Each Borrowing Notice shall be
subject to Section 6.2 hereof and, except as set forth below, shall be
irrevocable and shall specify the requested increase in Aggregate Principal
(which shall not be less than $5,000,000 or a larger integral multiple of
$100,000) and the Borrowing Date and the requested Interest Rate and Interest
Period for any portion to be funded by any Committed Lender. Upon receipt of a
Borrowing Notice, (a) each Unaffiliated Committed Lender severally agrees to
fund a Loan in an amount equal to its Percentage of the requested Advance
specified in such Borrowing Notice, and (b) each Co-Agent shall determine
whether its Conduit will fund a Loan in an amount equal to its Conduit Group’s
Percentage of the requested Advance specified in such Borrowing Notice. If a
Conduit declines to make its Percentage of a proposed Advance, Borrower may
cancel the Borrowing Notice as to all Lenders or, in the absence of such a
cancellation, the Advance will be made by each Unaffiliated Committed Lender,
each other Conduit and such Conduit’s Committed Lenders. On the date of each
Advance, upon satisfaction of the applicable conditions precedent set forth in
Article VI, each applicable Lender will cause the proceeds of its Loan
comprising a portion of such Advance to be deposited to the Facility Account, in
immediately available funds, no later than 3:00 p.m. (New York City time), an

--------------------------------------------------------------------------------




amount equal to (i) in the case of a Conduit or an Unaffiliated Committed
Lender, its Percentage of the principal amount of the requested Advance or (ii)
in the case of a Conduit’s Committed Lender, each such Committed Lender’s Pro
Rata Share of its Conduit Group’s Percentage of the principal amount of the
requested Advance.
Section 1. 3.Decreases. Except as provided in Section 1.4, Borrower shall
provide the Co-Agents with prior written notice by 2:00 p.m. (New York City
time) of any proposed reduction of Aggregate Principal in the form of Exhibit
II-B hereto in conformity with the Required Notice Period (each, a “Reduction
Notice”). Such Reduction Notice shall designate (i) the date (the “Proposed
Reduction Date”) upon which any such reduction of Aggregate Principal shall
occur (which date shall give effect to the applicable Required Notice Period),
and (ii) the amount of Aggregate Principal to be reduced which shall be applied
ratably to the Loans of each of the Lenders in accordance with the principal
amount (if any) thereof (the “Aggregate Reduction”).
Section 1. 4.Deemed Collections; Borrowing Limit.
(a)If on any day:
(i)the Outstanding Balance of any Receivable is reduced as a result of any
defective or rejected goods or services, any cash discount or any other
adjustment by the applicable Originator or any Affiliate thereof, or
(ii)the Outstanding Balance of any Receivable is reduced or canceled as a result
of a setoff in respect of any claim by the applicable Obligor thereof (whether
such claim arises out of the same or a related or an unrelated transaction), or
(iii)the Outstanding Balance of any Receivable is reduced on account of the
obligation of any Originator or any Affiliate thereof to pay to the related
Obligor any rebate or refund, or
(iv)the Outstanding Balance of any Receivable is less than the amount included
in calculating the Net Pool Balance for purposes of any Monthly Report (for any
reason other than receipt of Collections thereon or such Receivable becoming a
Defaulted Receivable), or
(v)any of the representations or warranties of Borrower set forth in Section
5.1(i), (j), (r), (s), (t) or (u) were not true when made with respect to any
Receivable,
then, on such day, Borrower shall be deemed to have received a Collection of
such Receivable in the following amounts: (A) in the case of clauses (i)-(iv)
above, in the amount of such reduction or cancellation or the difference between
the actual Outstanding Balance of such Receivable and the amount included with
respect to such Receivable in calculating the then applicable Net Pool Balance,
as applicable; and (B) in the case of clause (v) above, in the amount of the
Outstanding Balance of such Receivable and, effective as of the date on which
the next succeeding Monthly Report is required to be delivered, the Borrowing
Base shall be reduced by the amount of such Deemed Collection.
(b)Borrower shall ensure that the Aggregate Principal at no time exceeds the
Borrowing Limit. If at any time the sum of (x) the aggregate outstanding
principal amount of the Loans and (y) the Percentage of Letter of Credit
Liability relating to any Unaffiliated Committed Lender or any Conduit Group
exceeds such Unaffiliated Committed Lender’s or such Conduit Group’s Allocation
Limit, Borrower shall prepay such Loans by wire transfer to the applicable
Co-Agent received not later than 12:00 noon (New York City time) on the next
succeeding Settlement Date in an amount sufficient to eliminate such excess,
together with accrued and unpaid interest on the amount prepaid (as allocated by
the applicable Co-Agent), such that

--------------------------------------------------------------------------------




after giving effect to such payment the Aggregate Principal is less than or
equal to the Borrowing Limit and each Conduit Group’s and each Unaffiliated
Committed Lender’s respective Percentage of the Aggregate Principal is less than
or equal to the applicable Allocation Limit.
Section 1. 5.Payment Requirements. All amounts to be paid or deposited by any
Loan Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 12:00 noon (New York
City time) on the day when due in immediately available funds, and if not
received before 12:00 noon (New York City time) shall be deemed to be received
on the next succeeding Business Day. For the avoidance of doubt, the delivery
times referenced in the preceding sentence shall only apply to the payment of
amounts due and payable by the Loan Parties. If such amounts are payable to a
Lender they shall be paid to the applicable Payment Account, for the account of
such Lender, until otherwise notified by such Lender. The fees of the Lenders
shall be invoiced and paid on a monthly basis pursuant to Article II hereof. All
computations of CP Costs, Interest at the LIBO Rate, per annum fees calculated
as part of any CP Costs, per annum fees hereunder and per annum fees under the
Fee Letter and the L/C Fee Letter shall be made on the basis of a year of 360
days for the actual number of days elapsed. All computations of Interest at the
Alternate Base Rate, the Adjusted Federal Funds Rate or the Default Rate shall
be made on the basis of a year of 365 days (or 366 days, when appropriate) for
the actual number of days elapsed. If any amount hereunder shall be payable on a
day which is not a Business Day, such amount shall be payable on the next
succeeding Business Day.
Section 1. 6.Advances; Ratable Loans; Funding Mechanics; Liquidity Fundings.
(a)Each Advance hereunder shall be made ratably by the Unaffiliated Committed
Lenders and the Conduit Groups, collectively, in accordance with their
respective Percentages.
(b)Each Advance hereunder shall consist of one or more Loans made by (i) each
Unaffiliated Committed Lender and (ii) the Conduits and/or the Committed Lenders
in their Conduit Groups.
(c)Each Lender funding any Loan shall cause the principal amount thereof to be
wire transferred to the Facility Account (or to such other account as may be
specified by Borrower in its Borrowing Notice) in immediately available funds as
soon as possible but in no event later than 3:00 p.m. (New York City time) on
the applicable Borrowing Date.
(d)While it is the intent of each Conduit (but not of any Committed Lender) to
fund and maintain its Percentage of each requested Advance through the issuance
of Commercial Paper, the parties acknowledge that if any Conduit is unable, or
determines that it is undesirable, to issue Commercial Paper to fund all or any
portion of its Loans, or is unable to repay such Commercial Paper upon the
maturity thereof, such Conduit shall put all or any portion of its Loans to the
Committed Lenders in its Conduit Group at any time pursuant to its applicable
Liquidity Agreement to finance or refinance the necessary portion of its Loans
through a Liquidity Funding to the extent available. The Liquidity Fundings may
be Alternate Base Rate Loans, Adjusted Federal Funds Rate Loans or LIBO Rate
Loans, or a combination thereof, selected by Borrower in accordance with Article
IV and agreed to by the applicable Co-Agent. Regardless of whether a Liquidity
Funding constitutes the direct funding of a Loan, an assignment of a Loan made
by a Conduit or the sale of one or more participations in a Loan made by a
Conduit, each Committed Lender in such Conduit’s Conduit Group participating in
a Liquidity Funding shall have the rights of a “Lender” hereunder with the same
force and effect as if it had directly made a Loan to Borrower in the amount of
its Liquidity Funding.
(e)Nothing herein shall be deemed to commit any Conduit to make Loans.
Section 1. 7.Letters of Credit.

--------------------------------------------------------------------------------




(a)Letter of Credit Commitment. (i) Subject to the terms and conditions hereof:
(A) the Letter of Credit Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 1.7: (1) from time to time on any Business Day
during the period from the date hereof until the Letter of Credit Expiration
Date, to issue Letters of Credit denominated in Dollars for the account of the
Borrower, in aggregate face amounts that shall be not less than $100,000 or such
lesser amount as shall be acceptable to the Letter of Credit Issuer, as the
Borrower may request, and to amend or extend Letters of Credit previously issued
by it; and (2) to honor drawings under the Letters of Credit; and (B) the
Committed Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower and any drawings thereunder; provided that the
Borrower may not request, and the Letter of Credit Issuer shall have no
obligation to effect, any L/C Credit Extension unless (1) the conditions
precedent set forth in Section 6.2 are satisfied, and (2) after giving effect to
such L/C Credit Extension the Aggregate Principal will not exceed the Borrowing
Limit. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. The form of Letter of Credit requested by the
Borrower shall be in a form reasonably acceptable to the Letter of Credit
Issuer. The Letter of Credit Issuer acknowledges that Letters of Credit may be
issued in favor of one or more beneficiaries notified to the Borrower by an
Originator.
(ii)The Letter of Credit Issuer shall not issue any Letter of Credit, if: (A)
subject to Section 1.7(b)(iii), the expiry date of such Letter of Credit would
occur later than the close of business on the earlier of (x) the date twelve
months after the date of the issuance of such Letter of Credit (or, in the case
of any renewal or extension thereof, twelve months after the then-current
expiration date of such Letter of Credit, so long as such renewal or extension
occurs within three months of such then-current expiration date) and (y) the
Letter of Credit Expiration Date; provided that any Letter of Credit may provide
for the renewal thereof for additional periods not to exceed one year (which
shall in no event extend beyond the Letter of Credit Expiration Date) under
customary “evergreen” provisions; (B) the Letter of Credit Issuer has received
written notice from a Co-Agent that an Unmatured Event of Default or an Event of
Default has occurred and is continuing; or (C) after giving effect to such L/C
Credit Extension, the Aggregate Principal would exceed the Borrowing Limit.
(iii)The Letter of Credit Issuer shall be under no obligation to issue any
Letter of Credit only if: (A) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Letter of Credit Issuer from issuing such Letter of Credit, or any requirement
of law applicable to the Letter of Credit Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Letter of Credit Issuer shall prohibit, or request that
the Letter of Credit Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the Letter
of Credit Issuer with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which the Letter of Credit Issuer is not otherwise
compensated hereunder) not in effect on the date hereof, or shall impose upon
the Letter of Credit Issuer any unreimbursed loss, cost or expense which was not
applicable on the date hereof and which the Letter of Credit Issuer in good
faith deems material to it; (B) the issuance of such Letter of Credit would
violate any requirement of law or one or more policies of the Letter of Credit
Issuer; (C) such Letter of Credit is to be denominated in a currency other than
Dollars; or (D) a default of any Lender’s obligations hereunder exists or any
Committed Lender does not have a short term debt rating of at least A-1 by S&P
and P-1 by Moody’s, unless the Letter of Credit Issuer has entered into
satisfactory arrangements with the Borrower or such Lender to eliminate the
Letter of Credit Issuer’s risk with respect to such Lender.

--------------------------------------------------------------------------------




(iv)The Letter of Credit Issuer shall be under no obligation to amend any Letter
of Credit if: (A) the Letter of Credit Issuer would have no obligation at such
time to issue such Letter of Credit in its amended form under the terms hereof;
or (B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.
(v)    It is understood that the Borrower shall be permitted to request Letters
of Credit hereunder that contain a requirement that the stated amount of the
Letter of Credit be reinstated following a drawing thereunder, and that such
reinstatement of all or any portion of the Letter of Credit shall not be treated
as the issuance of a new Letter of Credit, or an amendment, renewal or extension
of such existing Letter of Credit, for any purpose hereunder or under the L/C
Fee Letter; provided, for the avoidance of doubt, that any such reinstatement
shall be taken into account for purposes of calculating Letter of Credit
Liability.
(b)Procedures for Issuance and Amendment of Letters of Credit; Auto Extension
Letters of Credit.
(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the Letter of Credit Issuer (with a
copy to each Co-Agent) in the form of a Request for Letter of Credit and a
Letter of Credit Application, each appropriately completed and signed by an
Authorized Officer of the Borrower. Such Request for Letter of Credit and Letter
of Credit Application must be received by the Letter of Credit Issuer and each
Agent not later than 11:00 a.m. (New York time) at least five (5) Business Days
prior to the proposed issuance date or date of amendment, as the case may be, or
such later date and time as each Co-Agent and the Letter of Credit Issuer may
agree in a particular instance in their sole discretion. In the case of a
request for an initial issuance of a Letter of Credit, such Request of Letter of
Credit and Letter of Credit Application shall specify in form and detail
satisfactory to the Letter of Credit Issuer: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents, if any, to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the Letter of Credit Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, the related Letter of Credit Application shall specify in form
and detail satisfactory to the Letter of Credit Issuer: (1) the Letter of Credit
to be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the Letter of Credit Issuer may reasonably require. Additionally, the
Borrower shall furnish to the Letter of Credit Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, as the Letter of Credit Issuer or the
Administrative Agent may reasonably require.
(ii)Promptly after receipt of any Letter of Credit Application, the Letter of
Credit Issuer will confirm with each Co-Agent (by telephone or in writing) that
such Co-Agent has received a copy of such Letter of Credit Application from the
Borrower and, if not, the Letter of Credit Issuer will provide such Co-Agent
with a copy thereof. The Letter of Credit Issuer shall also promptly (and in any
event on the same day) notify each Co-Agent (which in turn shall promptly notify
its related Committed Lenders) of the Request for Letter of Credit and Letter of
Credit Application and the terms thereof. Unless the Letter of Credit Issuer has
received written notice from any Co-Agent, the Servicer or the Borrower, at
least one (1) Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that any applicable condition precedent
contained in Section 6.2 shall not then be satisfied, then, subject to the terms
and conditions hereof, the Letter of Credit Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the

--------------------------------------------------------------------------------




applicable amendment, as the case may be, in each case in accordance with the
Letter of Credit Issuer’s usual and customary business practices.
(iii)If the Borrower so requests in any applicable Letter of Credit Application,
the Letter of Credit Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an “Auto
Extension Letter of Credit”); provided that any such Auto-Extension Letter of
Credit must permit the Letter of Credit Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the Letter of Credit Issuer, the Borrower shall not be
required to make a specific request to the Letter of Credit Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the Letter of Credit
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the Letter of Credit Issuer shall not permit any such extension if: (A) the
Letter of Credit Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of
clauses (i), (ii) or (iii) of Section 1.7(a) or otherwise); or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is five (5) Business Days before the Non-Extension Notice Date from the
Administrative Agent that it elects not to permit such extension, and directing
the Letter of Credit Issuer not to permit such extension.
(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Letter of Credit Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(v)Whenever the Letter of Credit Issuer issues a Letter of Credit, each
Committed Lender shall, automatically and without further action of any kind
upon the effective date of issuance of such Letter of Credit, have irrevocably
(i) agreed to acquire a participation interest therein in an amount equal to the
applicable Percentage of the Letter of Credit Liability attributable to such
Letter of Credit and (ii) committed to make an Advance equal to the applicable
Percentage of the applicable reimbursement amount in the event that such Letter
of Credit is subsequently drawn and such drawn amount shall not have been
reimbursed by the Borrower upon such draw or an Advance with respect to such
unreimbursed draw is not made by such Committed Lender’s related Conduit or a
L/C Participation Funding. In the event that any Letter of Credit expires or is
surrendered to the Letter of Credit Issuer without being drawn (in whole or in
part) then, in such event, the foregoing commitment to make either an Advance or
an L/C Participation Funding with respect to draws under such Letter of Credit
shall expire with respect to such Letter of Credit and the Letter of Credit
Liability shall automatically reduce by the amount of the Letter of Credit which
is no longer outstanding. Each Lender shall share in all rights and obligations
resulting therefrom in accordance with such participation interest, including:
(i) the right to receive from the Administrative Agent its share of any
reimbursement of the amount of each draft drawn under each Letter of Credit,
including any interest payable with respect thereto; (ii) the right to receive
its share of the Letter of Credit Fee described in Section 1.8(a); and (iii) the
obligation to reimburse the Letter of Credit Issuer through an Advance or an L/C
Participation Funding hereunder upon receipt of notice of any payment by the
Letter of Credit Issuer.
(c)Drawings and Reimbursements; Funding of Participation.

--------------------------------------------------------------------------------




(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Letter of Credit Issuer shall notify
the Borrower and each Co-Agent thereof. Not later than 10:00 a.m. (New York
time) on the date of any payment by the Letter of Credit Issuer (an “Honor
Date”), the Borrower shall reimburse the Letter of Credit Issuer in an amount
equal to the amount of such drawing. If the Borrower fails to so reimburse the
Letter of Credit Issuer by such time, the Letter of Credit Issuer shall promptly
notify each Co-Agent of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of each Lender’s Percentage thereof.
Prior to the Facility Termination Date, and so long as the conditions precedent
set forth in Section 6.2 are satisfied, each such notice by the Letter of Credit
Issuer shall be treated as a Borrowing Notice by the Borrower for an Advance to
be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount. In
all other cases such notice shall be treated as a request for a L/C
Participation Funding. Any notice given by the Letter of Credit Issuer pursuant
to this Section 1.7(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)If the Letter of Credit Issuer so notifies a Co-Agent prior to 11:30 a.m.
(New York time) on any Business Day, such Co-Agent shall make available to the
Administrative Agent, for the account of the Letter of Credit Issuer, the
applicable Percentage of the Unreimbursed Amount by 4:30 p.m. (New York time) on
such Business Day (or a subsequent day specified by the Administrative Agent) in
immediately available funds. If the Letter of Credit Issuer or the
Administrative Agent so notifies a Co-Agent after 11:00 a.m. (New York time) on
any Business Day, such Co-Agent shall make available to the Administrative
Agent, for the account of the Letter of Credit Issuer the applicable Percentage
of the Unreimbursed Amount by 12:00 noon (New York time) on the next Business
Day (or a subsequent day specified by the Administrative Agent) in immediately
available funds. If any amounts have been deposited into a segregated
interest-bearing cash collateral account for the purpose of Cash Collateralizing
the Letter of Credit Liability, the Letter of Credit Issuer shall use such funds
to satisfy any drawings under the Letters of Credit prior to notifying the
Co-Agents of the need for an Advance with respect thereto. Lenders may
conclusively rely on the Letter of Credit Issuer as to the amount due the
Administrative Agent by reason of any draft of a Letter of Credit or due the
Letter of Credit Issuer under any Letter of Credit Application. Each Conduit may
(but is not committed to) fund an amount required to be paid by its Conduit
Group under this Section 1.7. If any Conduit does not fund such amount, each
Committed Lender in such Conduit’s Conduit Group shall fund such amount. Each
Unaffiliated Committed Lender shall fund an amount required to be paid by it
under this Section 1.7. For the avoidance of doubt, each Committed Lender may
assign all or part of any L/C Participation Funding to a Conduit in its Conduit
Group at any time.
(iii)With respect to any Unreimbursed Amount that is not fully refinanced by an
Advance because the conditions set forth in Section 6.2 cannot be satisfied or
for any other reason, the Borrower shall be deemed to have incurred from the
Letter of Credit Issuer an L/C Funding in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Funding shall be due and payable on demand
(together with interest) and shall bear interest at the Alternate Base Rate plus
2.0%. In such event, each Conduit Group’s and Unaffiliated Committed Lender’s
payment to the Administrative Agent for the account of the Letter of Credit
Issuer pursuant to this Section 1.7(c) shall be deemed payment in respect of its
participation in such L/C Funding and shall constitute an L/C Participation
Funding from the applicable Unaffiliated Committed Lenders or the applicable
Lenders in such Conduit Group, as applicable, in satisfaction of its
participation obligation under this Section 1.7.
(iv)Until each applicable Lender funds its Advance or L/C Participation Funding
pursuant

--------------------------------------------------------------------------------




to this Section 1.7(c) to reimburse the Letter of Credit Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Percentage of such amount shall be solely for the account of the Letter of
Credit Issuer.
(v)Each Committed Lender’s obligation to make L/C Participation Fundings to
reimburse the Letter of Credit Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 1.7(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including: (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Letter of Credit Issuer, the Borrower, or any other Person for any
reason whatsoever; (B) the occurrence or continuance of an Unmatured Event of
Default or an Event of Default; or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such making of an L/C
Participation Funding shall relieve or otherwise impair the obligation of the
Borrower to reimburse the Letter of Credit Issuer for the amount of any payment
made by the Letter of Credit Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)If any Committed Lender fails to make available to the Administrative Agent
for the account of the Letter of Credit Issuer any amount required to be paid by
such Committed Lender pursuant to the foregoing provisions of this Section
1.7(c) by the time specified in Section 1.7(c)(ii), the Letter of Credit Issuer
shall be entitled to recover from such Committed Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Letter of Credit Issuer at a rate per annum
equal to the Federal Funds Rate from time to time in effect. A certificate of
the Letter of Credit Issuer submitted to any Committed Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
(d)Repayment of Participations.
(i)At any time after the Letter of Credit Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C
Participation Funding in respect of such payment in accordance with Section
1.7(c), if the Administrative Agent receives for the account of the Letter of
Credit Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of cash collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Participation Funding was outstanding) in
the same funds as those received by the Administrative Agent.
(ii)If any payment received by the Administrative Agent for the account of the
Letter of Credit Issuer pursuant to Section 1.7(c) or otherwise in respect of
any Letter of Credit Liability is rescinded, set aside or otherwise required to
be returned or paid over to another Person for any reason (including pursuant to
any settlement entered into by the Letter of Credit Issuer in its discretion),
each Committed Lender shall, and each Conduit may (and if a Conduit does not,
the Committed Lenders in its Conduit Group shall), pay to the Administrative
Agent for the account of the Letter of Credit Issuer the Pro Rata Share (in the
case of a Committed Lender) of the related Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The provisions of this Section
1.7(d)(ii) shall survive the termination of this Agreement.
(e)Obligations Absolute. The obligation of the Borrower to reimburse the Letter
of Credit Issuer

--------------------------------------------------------------------------------




for each drawing under each Letter of Credit and to repay each L/C Funding shall
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:
(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Transaction Document;
(ii)the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the Letter of Credit Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)any payment by the Letter of Credit Issuer under such Letter of Credit
against presentation of a draft or certificate that does not comply with the
terms of such Letter of Credit; or any payment made by the Letter of Credit
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any applicable bankruptcy, insolvency, reorganization,
debt arrangement, dissolution or other similar law; or
(v)any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Letter of Credit Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the Letter of
Credit Issuer and its correspondents unless such notice is given as aforesaid.
(f)Role of Letter of Credit Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the Letter of Credit Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Letter of Credit Issuer, any Agent, or any Affiliates, officers, directors,
employees, agents and attorneys-in-fact of such Persons and their respective
Affiliates, nor any of the respective correspondents, participants or assignees
of the Letter of Credit Issuer shall be liable to any Lender or any other Person
for: (i) any action taken or omitted in connection herewith at the request or
with the approval of the Required Committed Lenders; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the

--------------------------------------------------------------------------------




Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the
Letter of Credit Issuer, any Agent, or any Affiliates, officers, directors,
employees, agents and attorneys-in-fact of such Persons and their respective
Affiliates, nor any of the respective correspondents, participants or assignees
of the Letter of Credit Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 1.7(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the Letter of Credit Issuer, and the Letter of
Credit Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the Letter of
Credit Issuer’s willful misconduct or gross negligence or the Letter of Credit
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the Letter of Credit Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Letter of Credit Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
(g)Cash Collateral. Upon the request of the Administrative Agent: (A) if the
Letter of Credit Issuer has honored any full or partial drawing request under
any Letter of Credit and such drawing has resulted in an L/C Funding; or (B) if,
as of the Letter of Credit Expiration Date, any Letter of Credit for any reason
remains outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the then-outstanding amount of the Letter of
Credit Liability (determined as of the date of such L/C Funding or the Letter of
Credit Expiration Date, as the case may be). In the event that, notwithstanding
the foregoing, the Borrower fails to Cash Collateralize all or part of the
then-outstanding amount of the Letter of Credit Liability as required pursuant
to clause (B) of the immediately preceding sentence within one (1) Business Day
of the Letter of Credit Expiration Date, each Conduit Group and Unaffiliated
Committed Lender agrees to immediately pay to the Administrative Agent the
amount needed to Cash Collateralize its Percentage of such amount, which amount
shall be deemed to be an L/C Participation Funding for all purposes hereunder.
In addition to the foregoing, the Borrower shall immediately Cash Collateralize
the amount (if any) of any Defaulting Lender’s Percentage of Letter of Credit
Liability that is not reallocated to another Committed Lender pursuant to
Section 12.1(c)(ii).
(i)“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Letter of Credit Issuer, as
collateral for the Letter of Credit Liability, cash or deposit account balances
in Dollars pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Letter of Credit Issuer in an amount equal to the
Letter of Credit Liability plus accrued and unpaid interest and fees and
expected future interest and fees with respect thereto. Derivatives of such term
have corresponding meanings. The Borrower hereby grants to the Administrative
Agent, for the benefit of the Letter of Credit Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash collateral shall be maintained in
blocked, interest bearing deposit accounts at Rabobank or another institution
acceptable to the Administrative Agent (provided that upon the occurrence of an
Unmatured Event of Default or an Event of Default, any such interest accrued to
the date thereof shall be applied as additional compensation to the Letter of
Credit Issuer). Unless otherwise required by law, upon the full and final
payment of the Letter of Credit Liability, or the termination of all outstanding
Letter of Credit Liability due to the expiration of all outstanding Letters of
Credit prior to draws thereon, the Administrative Agent shall return to the
Borrower any amounts remaining in any cash collateral account maintained by it
with respect to the Letter of

--------------------------------------------------------------------------------




Credit Liability; provided, however, that, so long as no Unmatured Event of
Default or Event of Default exists, to the extent individual Letters of Credit
expire, the Administrative Agent will return to the Borrower any amount
remaining in the cash collateral account in excess of the amount required to
Cash Collateralize the Letter of Credit Liability in full as described above.
(h)Applicability of ISP. Unless otherwise expressly agreed by the Letter of
Credit Issuer and the Borrower, the rules of the ISP shall apply to each Letter
of Credit.
Section 1. 8.Letter of Credit Fees. The Borrower shall pay: (a) to the
Administrative Agent for the account of the Committed Lenders, in consideration
for the issuance of Letters of Credit hereunder, a fee (as defined in the L/C
Fee Letter) per annum on the aggregate available undrawn amount of the
outstanding Letters of Credit (such fee to be allocated among the Lenders in
accordance with their respective Percentages); and (b) to the Letter of Credit
Issuer for its own account the fees specified in the L/C Fee Letter
(collectively, the “Letter of Credit Fees”). The Letter of Credit Fees shall be
payable monthly in arrears on each Settlement Date for the Calculation Period
preceding such Settlement Date, commencing on the first such Settlement Date to
occur after the issuance of any Letter of Credit, and continuing for so long as
any Letter of Credit remains outstanding.
ARTICLE II.
PAYMENTS AND COLLECTIONS
Section 2.1.Payments. Borrower hereby promises to pay:
a.subject to Section 9.2, the Aggregate Principal on and after the Facility
Termination Date as and when Collections are received;
b.the fees set forth in the Fee Letter and the L/C Fee Letter on the dates
specified therein or herein;
c.all accrued and unpaid Interest and CP Costs on the Loans on each Settlement
Date applicable thereto;
d.all Broken Funding Costs and Indemnified Amounts upon demand; and
e.any amounts required to paid by the Borrower pursuant to Section 1.7(g) to
Cash Collateralize Letter of Credit Liability on the dates specified herein.
Section 2.2.Collections Prior to the Commitment Termination Date. On each
Settlement Date prior to the Commitment Termination Date, the Borrower shall
deposit to each applicable Payment Account, for distribution to the applicable
Lenders, a portion of the Collections received by it during the preceding
Settlement Period (after deduction of its Servicing Fee) equal to the sum of the
following amounts for application to the Obligations in the order specified:
first, ratably to the payment of (i) all accrued and unpaid CP Costs, Interest
and Broken Funding Costs (if any) that are then due and owing and (ii) all
accrued and unpaid fees under the Fee Letter and/or the L/C Fee Letter,
second, if required under Section 1.3 or 1.4, to the ratable reduction of the
outstanding principal of each of the Loans, and
third, for the ratable payment of all other unpaid Obligations of Borrower, if
any, that are then due

--------------------------------------------------------------------------------




and owing.
The balance, if any, shall be paid to Borrower or otherwise in accordance with
Borrower’s instructions. Collections applied to the payment of Obligations of
Borrower shall be distributed in accordance with the aforementioned provisions,
and, giving effect to each of the priorities set forth above in this Section
2.2, shall be shared ratably (within each priority) among the applicable payees
in accordance with the amount of such Obligations owing to each of them in
respect of each such priority.
Section 2.3.Collections Following the Commitment Termination Date. On the
Commitment Termination Date and on each day thereafter, the Borrower (and the
Servicer, to the extent the Servicer comes into possession of Collections on any
such day) shall set aside and hold in trust, for the Secured Parties, all
Collections received on such day. On and after the Commitment Termination Date,
the Borrower shall, on each Settlement Date and on each other Business Day
specified by the Administrative Agent (as directed by any Co-Agent) (after
payment or deduction of any accrued and unpaid Servicing Fee as of such date):
(i) remit to the applicable Payment Account the applicable Percentage of the
amounts set aside and held in trust pursuant to the preceding sentence, and (ii)
apply such amounts to reduce the Obligations of Borrower as follows:
first, to the reimbursement of each Unaffiliated Committed Lender’s or the
applicable Conduit Group’s Percentage of the costs of collection and enforcement
of this Agreement incurred by the Administrative Agent,
second, ratably to the payment of (i) all accrued and unpaid CP Costs, Interest
and Broken Funding Costs (if any), and (ii) all accrued and unpaid fees under
the Fee Letter and/or the L/C Fee Letter,
third, to the ratable reduction of each Unaffiliated Committed Lender’s or each
Conduit Group’s Percentage of the Aggregate Principal,
fourth, for the ratable payment of all other unpaid Obligations of Borrower, and
fifth, after the Final Payout Date, to Borrower.
Collections applied to the payment of Obligations of Borrower shall be
distributed in accordance with the aforementioned provisions, and, giving effect
to each of the priorities set forth above in this Section 2.3, shall be shared
ratably (within each priority) among the Co-Agents and the Lenders in accordance
with the amount of such Obligations owing to each of them in respect of each
such priority.
Section 2.4.Payment Rescission. No payment of any of the Obligations shall be
considered paid or applied hereunder to the extent that, at any time, all or any
portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Borrower shall remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay to the applicable
Payment Account (for application to the Person or Persons who suffered such
rescission, return or refund) the full amount thereof, plus Interest on such
amount at the Default Rate from the date of any such rescission, return or
refunding.
ARTICLE III.
CONDUIT FUNDING
Section 3.1.CP Costs. Borrower shall pay CP Costs with respect to the principal
balance of each Conduit’s Loans from time to time outstanding.
Section 3.2.Calculation of CP Costs. Not later than the 3rd Business Day
immediately preceding

--------------------------------------------------------------------------------




each Monthly Reporting Date, each Conduit shall calculate the aggregate amount
of CP Costs applicable to its CP Rate Loans for the Calculation Period then most
recently ended and shall notify the Administrative Agent, who shall promptly
notify the Borrower of such aggregate amount, not later than the 2nd Business
Day immediately preceding such Monthly Reporting Date.
Section 3.3.CP Costs Payments. (a) With respect to CP Rate Loans made by a
Pooled Fund Conduit, on each Settlement Date, Borrower shall pay to each of the
Co-Agents (for the benefit of its respective Conduit) an aggregate amount equal
to all accrued and unpaid CP Costs in respect of the principal associated with
all such CP Rate Loans of such Conduit for the calendar month then most recently
ended and (b) with respect to CP Rate Loans made by a Conduit that is not a
Pooled Fund Conduit, on each Settlement Date, the Borrower shall pay to each of
the Co-Agents (for the benefit of its respective Conduit) an aggregate amount
equal to all accrued and unpaid CP Costs in respect of the principal associated
with all such CP Rate Loans of such Conduit, in each case in accordance with
Article II.
Section 3.4.Default Rate. From and after the occurrence of an Event of Default,
all Loans of the Conduits shall accrue Interest at the Default Rate and shall
cease to be CP Rate Loans.
ARTICLE IV.
COMMITTED LENDER FUNDING
Section 4.1.Committed Lender Funding. Prior to the occurrence of an Event of
Default, the outstanding principal balance of each Loan made by an Unaffiliated
Committed Lender and each Liquidity Funding shall accrue interest for each day
during its Interest Period at either the LIBO Rate, the Adjusted Federal Funds
Rate or the Alternate Base Rate in accordance with the terms and conditions
hereof. Until Borrower gives notice to the applicable Co-Agent of another
Interest Rate in accordance with Section 4.4, the initial Interest Rate for any
Loan transferred to the Committed Lenders in its Conduit Group by the applicable
Conduit pursuant to its Liquidity Agreement shall be the Adjusted Federal Funds
Rate (unless the Default Rate is then applicable). If the applicable Committed
Lenders in a Conduit Group acquire by assignment from the applicable Conduit any
Loan pursuant to a Liquidity Agreement, each Loan so assigned shall each be
deemed to have an Interest Period commencing on the date of any such assignment.
Section 4.2.Interest Payments. On the Settlement Date for each Loan of an
Unaffiliated Committed Lender and each Liquidity Funding, Borrower shall pay to
the applicable Co-Agent (for the benefit of the Committed Lenders in its Conduit
Group) an aggregate amount equal to the accrued and unpaid Interest on each such
Loan or Liquidity Funding in accordance with Article II.
Section 4.3.Selection and Continuation of Interest Periods.
(a)Borrower shall from time to time request Interest Periods for the Loans of
each Unaffiliated Committed Lender and the Liquidity Fundings; provided that if
at any time any Loan of such Unaffiliated Committed Lender or Liquidity Funding
is outstanding, Borrower shall always request Interest Periods such that at
least one Interest Period shall end on the date specified in clause (A) of the
definition of Settlement Date; and provided, further, that the decision as to
whether a Conduit will utilize Liquidity Fundings shall reside with the
applicable Co-Agent and not with Borrower.
(b)Borrower or the applicable Committed Lender (or, if applicable, such
Committed Lender’s Co-Agent), upon notice to and consent by the other received
at least three (3) Business Days prior to the end of an Interest Period (the
“Terminating Tranche”) for any Loan of any Unaffiliated Committed Lender or
Liquidity Funding, may, effective on the last day of the Terminating Tranche:
(i) divide any such Loan or Liquidity Funding into multiple Loans or Liquidity
Fundings, as the case may be, (ii) combine any

--------------------------------------------------------------------------------




such Loan of such Unaffiliated Committed Lender or Liquidity Funding with one or
more other Loans of such Unaffiliated Committed Lender or Liquidity Fundings, as
applicable, that have a Terminating Tranche ending on the same day as such
Terminating Tranche or (iii) combine any such Loan of such Unaffiliated
Committed Lender or Liquidity Funding with a new Loan or Liquidity Funding, as
applicable, to be made by the Committed Lenders on the day such Terminating
Tranche ends.
Section 4.4.Committed Lender Interest Rates. Borrower may select the LIBO Rate,
the Adjusted Federal Funds Rate or the Alternate Base Rate and agreed to by the
related Co-Agent for each Loan of each Unaffiliated Committed Lender and each
Liquidity Funding. Borrower shall by 12:00 noon (New York City time): (i) at
least three (3) Business Days prior to the expiration of any Terminating Tranche
with respect to which the LIBO Rate is being requested as the Interest Rate and
(ii) at least one (1) Business Day prior to the expiration of any Terminating
Tranche with respect to which the Alternate Base Rate or the Adjusted Federal
Funds Rate is being requested as a new Interest Rate, give the Co-Agent
irrevocable notice of the applicable Interest Rate for the Loan or Liquidity
Funding associated with such Terminating Tranche. Until Borrower gives notice of
another Interest Rate, the initial Interest Rate for any Loan transferred by a
Conduit to the Committed Lenders in its Conduit Group pursuant to its Liquidity
Agreement shall be the Adjusted Federal Funds Rate (unless the Default Rate is
then applicable).
Section 4.5.Suspension of the Adjusted Federal Funds Rate and LIBO Rate.
(a)If any Committed Lender notifies the Borrower that it has determined that
funding at a LIBO Rate or the Adjusted Federal Funds Rate would violate any
applicable law, rule, regulation, or directive of any Governmental Authority,
whether or not having the force of law, or that (i) deposits of a type and
maturity appropriate to match-fund its Loan or Liquidity Funding at a LIBO Rate
are not available or (ii) a LIBO Rate or the Adjusted Federal Funds Rate does
not accurately reflect the cost of acquiring or maintaining a Loan or Liquidity
Funding at such rate, then such Committed Lender may suspend the availability of
such LIBO Rate or the Adjusted Federal Funds Rate, as the case may be, for such
Committed Lender and require Borrower to select (by notice to the applicable
Co-Agent) a different Interest Rate for such Loan or Liquidity Funding;
provided, however, that in no event may Borrower select the CP Rate for any Loan
of a Committed Lender or any Liquidity Funding.
(b)If less than all of the Committed Lenders in a Conduit Group give a notice to
Borrower pursuant to Section 4.5(a), each Committed Lender in such Conduit Group
which gave such a notice shall be obliged, at the request of Borrower, the
applicable Conduit or the applicable Co-Agent, to assign all of its rights and
obligations hereunder to (i) another Committed Lender in such Conduit Group, or
(ii) another funding entity nominated by Borrower or, if applicable, such
Committed Lender’s Co-Agent that is an Eligible Assignee willing to participate
in this Agreement through the Scheduled Termination Date in the place of such
notifying Committed Lender; provided that (i) the notifying Committed Lender
receives payment in full, pursuant to an Assignment Agreement, of all
Obligations owing to it (whether due or accrued), and (ii) the replacement
Committed Lender otherwise satisfies the requirements of Section 12.1(b).
Section 4.6.Default Rate. From and after the occurrence of an Event of Default,
all Loans of any Unaffiliated Committed Lender and all Liquidity Fundings shall
accrue Interest at the Default Rate.
ARTICLE V.REPRESENTATIONS AND WARRANTIES
Section 5.1.Representations and Warranties of the Loan Parties. Each Loan Party
hereby represents and warrants to the Agents and the Lenders, as to itself, as
of the date hereof, as of the date of each Advance and each L/C Credit Extension
and as of each Settlement Date that:
(a)Existence and Power. Such Loan Party’s jurisdiction of organization is
correctly set

--------------------------------------------------------------------------------




forth in the preamble to this Agreement. Such Loan Party is duly organized under
the laws of that jurisdiction and no other state or jurisdiction, and such
jurisdiction must maintain a public record showing the organization to have been
organized. Such Loan Party is validly existing and in good standing under the
laws of its state of organization. Such Loan Party is duly qualified to do
business and is in good standing as a foreign entity, and has and holds all
organizational power and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is conducted except, in the case of Smithfield, where the failure to so
qualify or so hold would not reasonably be expected to have a Material Adverse
Effect.
(b)Power and Authority; Due Authorization, Execution and Delivery. The execution
and delivery by such Loan Party of this Agreement and each other Transaction
Document to which it is a party, and the performance of its obligations
hereunder and thereunder and, in the case of Borrower, Borrower’s use of the
proceeds of Advances made hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part. This Agreement and each other Transaction Document to which such Loan
Party is a party have been duly executed and delivered by such Loan Party.
(c)No Conflict. The execution and delivery by such Loan Party of this Agreement
and each other Transaction Document to which it is a party, and the performance
of its obligations hereunder and thereunder do not contravene or violate (i) its
certificate or articles of incorporation or by-laws, (ii) any law, rule or
regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Loan Party or its
Subsidiaries (except as created hereunder) except, in any case, where such
contravention or violation would not reasonably be expected to have a Material
Adverse Effect; and no transaction contemplated hereby requires compliance with
any bulk sales act or similar law.
(d)Governmental Authorization. Other than the filing of the financing statements
required hereunder, no authorization or approval or other action by, and no
notice to or filing with, any Person or any Governmental Authority is required
for the due execution and delivery by such Loan Party of this Agreement and each
other Transaction Document to which it is a party and the performance of its
obligations hereunder and thereunder.
(e)Actions, Suits. Except as disclosed in the filings made by the Servicer with
the Securities and Exchange Commission, there are no actions, suits or
proceedings pending, or to the best of such Loan Party’s knowledge, threatened,
against or affecting such Loan Party, or any of its properties, in or before any
court, arbitrator or other body, that would reasonably be expected to have a
Material Adverse Effect. Such Loan Party is not in default with respect to any
order of any court, arbitrator or Governmental Authority.
(f)Binding Effect. This Agreement and each other Transaction Document to which
such Loan Party is a party constitute the legal, valid and binding obligations
of such Loan Party enforceable against such Loan Party in accordance with their
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
(g)Accuracy of Information. All information heretofore furnished by such Loan
Party or any of its Affiliates to the Agents or the Lenders for purposes of or
in connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Loan Party or any of its Affiliates to the Agents or
the Lenders will

--------------------------------------------------------------------------------




be, true and accurate in every material respect on the date such information is
stated or certified and does not and will not contain any material misstatement
of fact or omit to state a material fact or any fact necessary to make the
statements contained therein, in light of the circumstances in which they were
made, not materially misleading; provided, that with respect to projected
financial information, such Loan Party represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time delivered.
(h)Use of Proceeds. Borrower represents and warrants that no proceeds of any
Advance or Letter of Credit hereunder will be used (i) for a purpose that
violates, or would be inconsistent with, (A) Section 7.2(e) of this Agreement or
(B) Regulation T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time or (ii) to acquire any security in any
transaction which is subject to Section 12, 13 or 14 of the Securities Exchange
Act of 1934, as amended.
(i)Good Title. Borrower represents and warrants that: (i) immediately after the
contribution of the Initial Contributed Assets by SFFC in accordance with the
Receivables Sale Agreement, (ii) immediately after the transfer by each
Originator of the Initial Purchased Assets and each subsequent Receivable under
the Receivables Sale Agreement, Borrower is the legal and beneficial owner of
all of the right, title and interest in the Receivables and Related Security
with respect thereto, free and clear of any Adverse Claim, except an Adverse
Claim in favor of the Administrative Agent for the benefit of the Secured
Parties or an Adverse Claim arising under the Intercreditor Agreement that is
subordinate to the lien of the Administrative Agent created hereby, and (ii)
there have been duly filed all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Borrower’s ownership interest in each Receivable, its
Collections and the Related Security.
(j)Perfection. Borrower represents and warrants that: (i) this Agreement is
effective to create a valid security interest in favor of the Administrative
Agent for the benefit of the Secured Parties in the Collateral to secure payment
of the Obligations, free and clear of any Adverse Claim, except an Adverse Claim
in favor of the Administrative Agent for the benefit of the Secured Parties or
an Adverse Claim arising under the Intercreditor Agreement that is subordinate
to the lien of the Administrative Agent created hereby, and (ii) there have been
or (within 2 Business Days after the date of any Advance) will be duly filed all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect the
Administrative Agent’s (on behalf of the Secured Parties) first priority
security interest in the Collateral. Each of the Loan Parties represents and
warrants that such Loan Party’s jurisdiction of organization is a jurisdiction
whose law generally requires information concerning the existence of a
nonpossessory security interest to be made generally available in a filing,
record or registration system as a condition or result of such a security
interest’s obtaining priority over the rights of a lien creditor which respect
to collateral.
(k)Places of Business and Locations of Records. The principal places of business
and chief executive office of such Loan Party and the offices where it keeps all
of its Records are located at the address(es) listed on Exhibit III or such
other locations of which the Administrative Agent has been notified in
accordance with Section 7.2(a) in jurisdictions where all action required by
Section 14.4(a) has been taken and completed. Borrower’s Federal Employer
Identification Number is correctly set forth on Exhibit III.
(l)Collections. The conditions and requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. The names,
addresses and jurisdictions of organization of all Collection Banks, together
with the account numbers of the Collection Accounts at each Collection Bank and
the post office box number of each Lock-Box, are listed on Exhibit III to the
Receivables Sale Agreement. While Borrower has granted Servicer access to the
Lock-Boxes and Collection Accounts prior

--------------------------------------------------------------------------------




to delivery of a Collection Notice, Borrower has not granted any Person, other
than the Administrative Agent as contemplated by this Agreement, and the ABL
Representative as contemplated by the Intercreditor Agreement, dominion and
control of any Lock-Box or Collection Account, or the right to take dominion and
control of any such Lock-Box or Collection Account at a future time or upon the
occurrence of a future event.
(m)Material Adverse Effect. (i) The Servicer represents and warrants that since
January 30, 2011, no event has occurred that would have a material adverse
effect on the financial condition or operations of the Servicer or the ability
of the Servicer to perform its obligations under this Agreement, and (ii)
Borrower represents and warrants that since the date of its formation, no event
has occurred that would have a material adverse effect on (A) the financial
condition or operations of Borrower, (B) the ability of Borrower to perform its
obligations under the Transaction Documents, or (C) the collectability of the
Receivables generally or any material portion of the Receivables.
(n)Names. Borrower represents and warrants that: (i) the name in which Borrower
has executed this Agreement is identical to the name of Borrower as indicated on
the public record of its state of organization which shows Borrower to have been
organized, and (ii) in the past five (5) years, Borrower has not used any
corporate names, trade names or assumed names other than the name in which it
has executed this Agreement.
(o)Ownership of Borrower. After giving effect to the transactions on the date
hereof, Smithfield owns, directly or indirectly, 100% of the issued and
outstanding Equity Interest of Borrower, free and clear of any Adverse Claim.
Such Equity Interests are validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire securities of
Borrower.
(p)Not an Investment Company. Such Loan Party is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.
(q)Compliance with Law. Such Loan Party has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect.
Borrower represents and warrants that each Receivable, together with the
Contract related thereto, does not contravene any laws, rules or regulations
applicable thereto (including, without limitation, laws, rules and regulations
relating to truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy), and no part of
such Contract is in violation of any such law, rule or regulation, except where
such contravention or violation would not reasonably be expected to have a
Material Adverse Effect.
(r)Compliance with Credit and Collection Policy. Such Loan Party has complied in
all material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract, and has not made any material change to
such Credit and Collection Policy (other than any change expressly permitted
pursuant to the Receivables Sale Agreement).
(s)Payments to Applicable Originator. Borrower represents and warrants that: (i)
with respect to each Receivable purchased by Borrower under the Receivables Sale
Agreement, Borrower has given reasonably equivalent value to the applicable
Originator in consideration therefor and such transfer was not made for or on
account of an antecedent debt, and (ii) no transfer by any Originator of any
Receivable under the Receivables Sale Agreement is or may be voidable under any
section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as
amended.
(t)Enforceability of Contracts. Borrower represents and warrants that each
Contract with

--------------------------------------------------------------------------------




respect to each Receivable is effective to create, and has created, a legal,
valid and binding obligation of the related Obligor to pay the Outstanding
Balance of the Receivable created thereunder and any accrued interest thereon,
enforceable against the Obligor in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
(u)Eligible Receivables. Each Receivable included in the Net Pool Balance as an
Eligible Receivable on the date of any Monthly Report was an Eligible Receivable
on such date.
(v)Borrowing Limit. Immediately after giving effect to each Advance, each L/C
Credit Extension and each settlement on any Settlement Date hereunder, the
Aggregate Principal is less than or equal to the Borrowing Limit.
(w)Accounting. The manner in which such Loan Party accounts for the transactions
contemplated by this Agreement and the Receivables Sale Agreement does not
jeopardize the true sale analysis.
(x)OFAC. None of the Loan Parties nor any Subsidiary or Affiliate of any Loan
Party (a) is a Sanctioned Person, (b) does business in a Sanctioned Country or
with a Sanctioned Person in violation of the economic sanctions of the United
States administered by OFAC or (c) does business in such country or with any
such agency, organization or person, in violation of the economic sanctions of
the United States administered by OFAC.
(y)Solvency. Immediately after the consummation of the transactions to occur on
the Commencement Date, (a) the fair value of the assets of each Loan Party, at a
fair valuation, will exceed its debts and liabilities, subordinated, contingent
or otherwise; (b) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured; (c)
each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured and (d) no Loan Party will have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted after the Commencement Date. No Loan Party
intends to, and no Loan Party believes that it or any of its Restricted
Subsidiaries (other than Non-Material Subsidiaries) will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Restricted Subsidiary (whether
from anticipated refinancings, asset sales, capital contributions or otherwise)
and the timing of the amounts of cash to be payable on or in respect of its Debt
or the Debt of any such Restricted Subsidiary.
(z)Taxes. Each Loan Party and its Restricted Subsidiaries have timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid all Taxes required to be paid by it except (i) Taxes that are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Restricted Subsidiary has set aside on its books adequate reserves or
(ii) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect. The Borrower is and has always been treated
as an entity that is disregarded as separate entity from its owner for U.S.
federal income tax purposes and has not elected under Treasury regulations
Section 301.7701-3(c) to be classified as an association taxable as a
corporation for U.S. federal income tax purposes.
(aa)ERISA. Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (a) each Loan Party and each
of their respective ERISA Affiliates is

--------------------------------------------------------------------------------




in compliance with the applicable provisions of ERISA and of the Tax Code
relating to Plans and the regulations and published interpretations thereunder,
and (b) no ERISA Event has occurred or is reasonably expected to occur. The
minimum funding standards of ERISA and the Tax Code with respect to each Plan
have been satisfied, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.
Section 5.2.Certain Committed Lender Representations and Warranties. Each
Committed Lender hereby represents and warrants to the Administrative Agent, the
applicable Co-Agent and the applicable Conduit (if any) that:
(a)Existence and Power. Such Committed Lender is a banking association or a
limited liability company, as the case may be, duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, and has
all organizational power to perform its obligations hereunder and under its
Liquidity Agreement, if applicable.
(b)No Conflict. The execution and delivery by such Committed Lender of this
Agreement and its Liquidity Agreement and the performance of its obligations
hereunder and thereunder are within its corporate powers, have been duly
authorized by all necessary corporate action, do not contravene or violate (i)
its certificate or articles of incorporation or association or by-laws or other
organizational documents, (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or any of its property is bound, or (iv) any order, writ, judgment,
award, injunction or decree binding on or affecting it or its property, and do
not result in the creation or imposition of any Adverse Claim on its assets.
This Agreement and, if applicable, its Liquidity Agreement have been duly
authorized, executed and delivered by such Committed Lender.
(c)Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required for the
due execution and delivery by such Committed Lender of this Agreement or, if
applicable, its Liquidity Agreement and the performance of its obligations
hereunder or thereunder.
(d)Binding Effect. Each of this Agreement and, if applicable, its Liquidity
Agreement constitutes the legal, valid and binding obligation of such Committed
Lender enforceable against such Committed Lender in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether such
enforcement is sought in a proceeding in equity or at law).
ARTICLE VI.
CONDITIONS OF ADVANCES
Section 6.1.Conditions Precedent to Initial Advance. No Lender shall be
obligated to make any Advance hereunder on the occasion of the initial Advance
nor shall the Letter of Credit Issuer be obligated to issue any Letter of
Credit, nor shall any Lender, the Administrative Agent or any other party hereto
be obligated to take, fulfill or perform any other action hereunder, until all
of the following conditions, after giving effect to the proposed Advance or
Letter of Credit Extension, in each case, have been satisfied, in the sole
discretion of the Administrative Agent:
(a)Each Transaction Document shall have been duly executed by, and delivered to,
the parties hereto and thereto and the Administrative Agent shall have received
such other documents, instruments, agreements and legal opinions as the
Administrative Agent shall request in connection with the

--------------------------------------------------------------------------------




transactions contemplated by this Agreement, including all those documents
listed on Schedule A to the Receivables Sale Agreement and those documents
listed on Schedule B to this Agreement, each in form and substance satisfactory
to the Administrative Agent;
(b)The Borrower shall have paid all fees required to be paid by it, including
all fees required hereunder, and shall have reimbursed each Lender and each
Agent for all fees, costs and expenses of closing the transaction contemplated
hereunder and under the other Transaction Documents, including the attorney fees
and any other legal and document preparation costs incurred by any Lender and/or
any Agent pursuant to the terms of this Agreement, the L/C Fee Letter and the
Fee Letter;
(c)the Commencement Date shall have occurred; and
(d)the Rating Agency Condition shall have been satisfied.
Section 6.2.Conditions Precedent to All Advances and L/C Credit Extensions. Each
Advance (including the initial Advance), each L/C Credit Extension and each
rollover or continuation of the foregoing shall be subject to the further
conditions precedent that (a) the Servicer shall have delivered to the Agents on
or prior to the date thereof, in form and substance satisfactory to the Agents,
all Monthly Reports as and when due under Section 8.5; (b) the Facility
Termination Date shall not have occurred; (c) the Borrower shall have delivered
the Borrowing Notice in accordance with Section 1.2 or the Request for Letter of
Credit in accordance with Section 1.7; (d) the Agents shall have received such
other approvals, opinions or documents as it may reasonably request; and (e) on
the date thereof, the following statements shall be true (and acceptance of the
proceeds of such Advance shall be deemed a representation and warranty by
Borrower that such statements are then true):
(i)the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Advance or L/C Credit Extension (or such
Settlement Date, as the case may be) as though made on and as of such date;
(ii)no event has occurred and is continuing, or would result from such Advance
or L/C Credit Extension (or the continuation thereof), that will constitute (A)
an Event of Default or (B) an Unmatured Event of Default; and
(iii)after giving effect to such Advance or L/C Credit Extension (or the
continuation thereof), the Aggregate Principal will not exceed the Borrowing
Limit.
ARTICLE VII.
COVENANTS
Section 7.1.Affirmative Covenants of the Loan Parties. Until the Final Payout
Date, each Loan Party hereby covenants, as to itself, as set forth below:
(a)Financial Reporting. Such Loan Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agents:
(i)Annual Reporting. Within 90 days after the end of each fiscal year of
Servicer or Borrower, as applicable, Servicer’s and Borrower’s audited
consolidated balance sheet and audited consolidated condensed statements of
income, stockholders' equity and cash flows as of the end of and for such year,
and related notes thereto, setting forth in each case in comparative form the
corresponding figures for (or, in the case of the balance sheet, as of the end
of) the previous fiscal

--------------------------------------------------------------------------------




year, all reported on by Ernst & Young LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of Servicer and its consolidated Subsidiaries or Borrower, as
applicable, on a consolidated basis in accordance with GAAP consistently
applied.
(ii)Quarterly Reporting. Within 45 days after the end of each of the first three
(3) fiscal quarters of each fiscal year of Servicer, Servicer’s unaudited
consolidated balance sheet and unaudited consolidated condensed statements of
income and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
the Financial Officer of Servicer as presenting fairly in all material respects
the financial condition and results of operations of Servicer and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.
(iii)Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by such Loan Party’s Authorized Officer and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.
(iv)SEC Filings. Promptly after the same become publicly available, copies of
all reports on Form 10-K, Form 10-Q and Form 8-K and all proxy statements filed
by any Loan Party with the SEC, or any Governmental Authority succeeding to any
or all of the functions of the SEC, or with any national securities exchange, or
distributed by such Loan Party to the holders of its Equity Interests generally,
as the case may be.
(v)Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Administrative Agent or any Lender, copies of the same.
(vi)Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would pursuant to the Receivables Sale Agreement require the
consent of the Agent, requesting the Agents’ consent thereto.
(vii)Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Loan Party as any Agent may from
time to time reasonably request in order to protect the interests of the
Administrative Agent and the Lenders under or as contemplated by this Agreement.
(b)Notices. Such Loan Party will notify the Agents in writing of any of the
following promptly upon learning of the occurrence thereof, describing the same
and, if applicable, the steps being taken with respect thereto:
(i)Events of Default or Unmatured Events of Default. The occurrence of each

--------------------------------------------------------------------------------




Event of Default and each Unmatured Event of Default, by a statement of an
Authorized Officer of such Loan Party.
(ii)Termination Date. The occurrence of the Termination Date under the
Receivables Sale Agreement.
(iii)Notices under Receivables Sale Agreement. Copies of all notices delivered
under the Receivables Sale Agreement.
(iv)Downgrade of Performance Guarantor. Any downgrade in the rating of any Debt
of Performance Guarantor by S&P or Moody’s, setting forth the Debt affected and
the nature of such change.
(v)Material Events. (i) With respect to Borrower, the occurrence of any other
event or condition that has had, or would reasonably be expected to have, a
Material Adverse Effect and (ii) with respect to Servicer, a copy of each notice
delivered pursuant to Section 5.02 of the Parent Credit Agreement as and when
such notice is delivered thereunder.
(vi)Independent Director. The decision to appoint a new director of the Borrower
as the “Independent Director” for purposes of this Agreement, such notice to be
issued not less than ten (10) Business Days prior to the effective date of such
appointment and to certify that the designated Person satisfies the criteria set
forth in the definition herein of “Independent Director.”
(vii)ERISA. Promptly following receipt thereof, copies of any documents
described in Sections 101(k) or 101(l) of ERISA that any Loan Party or any ERISA
Affiliate may request with respect to any Multiemployer Plan; provided that if
the Loan Parties or any of the ERISA Affiliates have not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
the Loan Parties and/or the ERISA Affiliates shall promptly make a request for
such documents or notices from such administrator or sponsor and the Borrower
shall provide copies of such documents and notices promptly to the
Administrative Agent after receipt thereof, and further provided that the rights
granted to the Administrative Agent in this section shall be exercised not more
than once during a 12-month period.
(c)Compliance with Laws and Preservation of Corporate Existence. Such Loan Party
will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply would not reasonably be expected
to have a Material Adverse Effect. Such Loan Party will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, except
where the failure to so preserve and maintain or qualify would not reasonably be
expected to have a Material Adverse Effect.
(d)Audits. Such Loan Party will furnish to each of the Co-Agents from time to
time such information with respect to it and the Receivables such Co-Agent may
reasonably request. Such Loan Party will, from time to time during regular
business hours as requested by any Co-Agent upon reasonable notice and at the
sole cost of such Loan Party, permit such Co-Agent, or their agents or
representatives (and shall cause each Originator to permit such Co-Agent or
their agents or representatives): (i) to examine and make copies of and
abstracts from all Records in the possession or under the control of such Person
relating to the Collateral, including, without limitation, the related
Contracts, and (ii) to visit the offices and properties of

--------------------------------------------------------------------------------




such Person for the purpose of examining such materials described in clause (i)
above, and to discuss matters relating to such Person’s financial condition or
the Collateral or any Person’s performance under any of the Transaction
Documents or any Person’s performance under the Contracts and, in each case,
with any of the officers or employees of Borrower or the Servicer having
knowledge of such matters (each of the foregoing examinations and visits, a
“Review”); provided, however, that, so long as no Event of Default has occurred
and is continuing, the Loan Parties shall only be responsible for the costs and
expenses of one (1) Review in any one calendar year.
(e)Keeping and Marking of Records and Books.
(i)The Servicer will (and will cause each Originator to) maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the immediate identification of each new Receivable and all
Collections of and adjustments to each existing Receivable). The Servicer will
(and will cause each Originator to) give the Agents notice of any material
change in the administrative and operating procedures referred to in the
previous sentence.
(ii)Such Loan Party will (and the Servicer will cause each Originator to): (A)
on or prior to the date hereof, mark its master data processing records and
other books and records relating to the Loans with a legend, acceptable to the
Agents, describing the Administrative Agent’s security interest in the
Collateral and (B) upon the request of the Agents following the occurrence of an
Event of Default: (x) mark each Contract with a legend describing the
Administrative Agent’s security interest and (y) deliver to the Administrative
Agent all Contracts (including, without limitation, all multiple originals of
any such Contract constituting an instrument, a certificated security or chattel
paper) relating to the Receivables.
(f)Compliance with Contracts and Credit and Collection Policy. Such Loan Party
will (and will cause each Originator to) timely and fully (i) perform and comply
with all provisions, covenants and other promises required to be observed by it
under the Contracts related to the Receivables, and (ii) comply in all respects
with the Credit and Collection Policy in regard to each Receivable and the
related Contract.
(g)Maintenance and Enforcement of Receivables Sale Agreement and Performance
Undertaking. Borrower will maintain the effectiveness of, and continue to
perform under the Receivables Sale Agreement and the Performance Undertaking,
such that it does not amend, restate, supplement, cancel, terminate or otherwise
modify the Receivables Sale Agreement or the Performance Undertaking, or give
any consent, waiver, directive or approval thereunder or waive any default,
action, omission or breach under the Receivables Sale Agreement or the
Performance Undertaking or otherwise grant any indulgence thereunder, without
(in each case) the prior written consent of the Agents. Borrower will, and will
require each Originator to, perform each of their respective obligations and
undertakings under and pursuant to the Receivables Sale Agreement, will purchase
Receivables thereunder in strict compliance with the terms thereof and will
vigorously enforce the rights and remedies accorded to Borrower under the
Receivables Sale Agreement. Borrower will take all actions to perfect and
enforce its rights and interests (and the rights and interests of the Agents and
the Lenders as assignees of Borrower) under the Receivables Sale Agreement as
any of the Agents may from time to time reasonably request, including, without
limitation, making claims to which it may be entitled under any indemnity,
reimbursement or similar provision contained in the Receivables Sale Agreement.
(h)Ownership. Borrower will (or will cause each Originator to) take all
necessary action

--------------------------------------------------------------------------------




to (i) vest legal and equitable title to the Collateral purchased under the
Receivables Sale Agreement irrevocably in Borrower, free and clear of any
Adverse Claims (other than Adverse Claims in favor of the Administrative Agent,
for the benefit of the Secured Parties) including, without limitation, the
filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Borrower’s interest in such Collateral and such other action to
perfect, protect or more fully evidence the interest of Borrower therein as any
of the Agents may reasonably request, and (ii) establish and maintain, in favor
of the Administrative Agent, for the benefit of the Secured Parties, a valid and
perfected first priority security interest in all Collateral, free and clear of
any Adverse Claims, including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the
Administrative Agent’s (for the benefit of the Secured Parties) security
interest in the Collateral and such other action to perfect, protect or more
fully evidence the interest of the Administrative Agent for the benefit of the
Secured Parties as any of the Agents may reasonably request.
(i)Lenders’ Reliance. Borrower acknowledges that the Agents and the Lenders are
entering into the transactions contemplated by this Agreement in reliance upon
Borrower’s identity as a legal entity that is separate from each Originator.
Therefore, from and after the date of execution and delivery of this Agreement,
Borrower shall take all reasonable steps, including, without limitation, all
steps that any Agent or any Lender may from time to time reasonably request, to
maintain Borrower’s identity as a separate legal entity and to make it manifest
to third parties that Borrower is an entity with assets and liabilities distinct
from those of each Originator and any Affiliates thereof (other than Borrower)
and not just a division of any Originator or any such Affiliate. Without
limiting the generality of the foregoing and in addition to the other covenants
set forth herein, Borrower will:
(i)maintain books, financial records and bank accounts in a manner so that it
will not be difficult or costly to segregate, ascertain and otherwise identify
the assets and liabilities of Borrower;
(ii)not commingle any of its assets, funds, liabilities or business functions
with the assets, funds, liabilities or business functions of any other person or
entity except for payments that may be received in any Lock-Box prior to 30 days
after the date of this Agreement;
(iii)observe all appropriate limited liability company procedures and
formalities;
(iv)pay its own liabilities, losses and expenses only out of its own funds;
(v)maintain separate annual and quarterly financial statements prepared in
accordance with generally accepted accounting principles, consistently applied,
showing its assets and liabilities separate and distinct from those of any other
person or entity;
(vi)pay or bear the cost (or if such statements are consolidated, the pro-rata
cost) of the preparation of its financial statements, and have such financial
statements audited by a certified public accounting firm that is not affiliated
with Borrower or its Affiliates;
(vii)not guarantee or become obligated for the debts or obligations of any other
entity or person;
(viii)not hold out its credit as being available to satisfy the debts or
obligations of any other person or entity;
(ix)hold itself out as an entity separate and distinct from any other person or
entity

--------------------------------------------------------------------------------




(including its Affiliates);
(x)correct any known misunderstanding regarding its separate identity;
(xi)use separate stationery, invoices, checks and the like bearing its own name;
(xii)compensate all consultants, independent contractors and agents from its own
funds for services provided to it by such consultants, independent contractors
and agents;
(xiii)to the extent that Borrower and any of its Affiliates occupy any premises
in the same location, allocate fairly, appropriately and nonarbitrarily any rent
and overhead expenses among and between such entities with the result that the
Borrower bears its fair share of all such rent and expenses;
(xiv)to the extent that Borrower and any of its Affiliates share the same
officers, allocate fairly, appropriately and nonarbitrarily any salaries and
expenses related to providing benefits to such officers between or among such
entities, with the result that the Borrower will bear its fair share of the
salary and benefit costs associated with all such common or shared officers;
(xv)to the extent that Borrower and any of its Affiliates jointly contract or do
business with vendors or service providers or share overhead expenses, allocate
fairly, appropriately and nonarbitrarily any costs and expenses incurred in so
doing between or among such entities, with the result that the Borrower bears
its fair share of all such costs and expenses;
(xvi)to the extent Borrower contracts or does business with vendors or service
providers where the goods or services are wholly or partially for the benefit of
its Affiliates, allocate fairly, appropriately and nonarbitrarily any costs
incurred in so doing to the entity for whose benefit such goods or services are
provided, with the result that the Borrower bears its fair share of all such
costs;
(xvii)not make any loans to any person or entity (other than such intercompany
loans between Borrower and each Originator contemplated by this Agreement) or
buy or hold any indebtedness issued by any other person or entity (except for
cash and investment-grade securities);
(xviii)conduct its own business in its own name;
(xix)hold all of its assets in its own name;
(xx)maintain an arm’s-length relationship with its Affiliates and enter into
transactions with Affiliates only on a commercially reasonable basis;
(xxi)not pledge its assets for the benefit of any other Person;
(xxii)not identify itself as a division or department of any other entity;
(xxiii)maintain adequate capital in light of its contemplated business
operations and in no event less than the Required Capital Amount (as defined in
the Receivables Sale Agreement) and refrain from making any dividend,
distribution, redemption of capital stock or payment of any subordinated
indebtedness which would cause the Required Capital Amount to cease to be so
maintained;
(xxiv)conduct transactions between Borrower and third parties in the name of

--------------------------------------------------------------------------------




Borrower and as an entity separate and independent from each of its Affiliates;
(xxv)cause representatives and agents of Borrower to hold themselves out to
third parties as being representatives or agents, as the case may be, of
Borrower;
(xxvi)not enter into or be a party to, any transaction with its members or
Affiliates except in the ordinary course of its business and on terms which are
intrinsically fair and are substantially similar to those which would be
obtained in a comparable arm’s-length transaction with an unrelated third party;
(xxvii)not acquire or assume the obligations or acquire the securities of its
Affiliates or owners, including partners of its Affiliates; provided, however,
that notwithstanding the foregoing, Borrower is authorized to engage in and
consummate each of the transactions contemplated by each Transaction Document
and Borrower is authorized to perform its obligations under each Transaction
Document;
(xxviii)maintain its limited liability company status in conformity with this
Agreement, such that (A) it does not amend, restate, supplement or otherwise
modify its Certificate of Formation or Limited Liability Company Agreement in
any respect that would impair its ability to comply with the terms or provisions
of any of the Transaction Documents, including, without limitation, Section
7.1(i) of this Agreement; and (B) its corporate charter requires that the Board
of Directors of the Borrower shall at all times include at least one
“Independent Director” as such term is defined herein.
(xxix)maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary; and
(xxx)take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Hogan Lovells US LLP,
as counsel for Borrower, in connection with the closing or initial Advance under
this Agreement and relating to substantive consolidation issues, and in the
certificates accompanying such opinion, remain true and correct in all material
respects at all times.
(j)Collections. Such Loan Party will cause (1) all proceeds from all Lock-Boxes
to be directly deposited by a Collection Bank into a Collection Account and (2)
each Lock-Box and Collection Account to be subject at all times to a Collection
Account Agreement that is in full force and effect; provided, that amounts
received in respect of any Excluded Receivables shall not be deposited in any
Lock-Box or Collection Account. In the event any payments relating to the
Collateral are remitted directly to Borrower or any Affiliate of Borrower,
Borrower will remit (or will cause all such payments to be remitted) directly to
a Collection Bank and deposit into a Collection Account within two (2) Business
Days following receipt thereof, and, at all times prior to such remittance,
Borrower will itself hold or, if applicable, will cause such payments to be held
in trust for the exclusive benefit of the Agents and the Lenders. Borrower will
maintain exclusive ownership, dominion and control (subject to the terms of this
Agreement) of each Lock-Box and Collection Account and shall not grant the right
to take dominion and control of any Lock-Box or Collection Account at a future
time or upon the occurrence of a future event to any Person, except to the
Administrative Agent as contemplated by this Agreement and to the ABL
Representative as contemplated by the Intercreditor Agreement, and except for
access granted to Servicer prior to delivery of Collection Notices.

--------------------------------------------------------------------------------




(k)Taxes. Such Loan Party will file all Tax returns and reports required by law
to be filed by it and will promptly pay all Taxes and governmental charges at
any time owing, except any such Taxes which are not yet delinquent or are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books. Borrower will pay when due any and all present and future stamp,
documentary, and other similar Taxes and governmental charges payable in
connection with the Receivables, and hold each of the Indemnified Parties
harmless from and against any and all liabilities (including penalties, interest
and expenses) with respect to or resulting from any delay or omission to pay
such Taxes and governmental charges.
(l)Payment to Applicable Originator. With respect to any Receivable purchased by
Borrower from any Originator, such sale shall be effected under, and in strict
compliance with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to such Originator in respect of the purchase price for such Receivable.
(m)Amendment of Parent Credit Agreement. Borrower or Servicer shall provide
written notice to the Administrative Agent of any proposed amendment to the
Parent Credit Agreement that would alter the definitions of “Applicable
Percentage” or “Leverage Ratio” contained therein or that would alter in any way
the manner in which “Applicable Percentage” or “Leverage Ratio” are determined
under the Parent Credit Agreement, in each case, not later than five Business
Days prior to the effectiveness of any such amendment.
(n)Notice of Leverage Ratio. On each Interest Determination Date (as defined in
the Parent Credit Agreement, as in effect on the date hereof), the Servicer
shall provide to the Administrative Agent written notice of the “Leverage Ratio”
as calculated pursuant to the terms of the Parent Credit Agreement, as in effect
on the date hereof.
Section 7.2.Negative Covenants of the Loan Parties. Until the Final Payout Date,
each Loan Party hereby covenants, as to itself, that:
(a)Name Change, Offices and Records. Such Loan Party will not change its name,
identity or structure (within the meaning of any applicable enactment of the
UCC) or jurisdiction of organization, unless it shall have: (i) given the Agents
at least ten (10) Business Days’ prior written notice thereof and (ii) delivered
to the Administrative Agent all financing statements, instruments and other
documents requested by any Agent in connection with such change or relocation.
(b)Change in Payment Instructions to Obligors. Except as may be required by the
Administrative Agent pursuant to Section 8.2(b), such Loan Party will not add or
terminate any bank as a Collection Bank, or make any change in the instructions
to Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless the Administrative Agent shall have received, at least ten (10) days
before the proposed effective date therefor, (i) written notice of such
addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that the Servicer may make changes in instructions to
Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account.
(c)Modifications to Contracts and Credit and Collection Policy. Such Loan Party
will not, and will not permit any Originator to, make any change to the Credit
and Collection Policy (other than any change expressly permitted by the
Receivables Sale Agreement). Except as provided in Section 8.2(d), the Servicer
will not, and will not permit any Originator to, extend, amend or otherwise
modify the terms of any Receivable or any Contract related thereto other than in
accordance with the Credit and Collection Policy.

--------------------------------------------------------------------------------




(d)Sales, Liens. Borrower will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any of the
Collateral, or assign any right to receive income with respect thereto (other
than, in each case, the creation of a security interest therein in favor of the
Administrative Agent as provided for herein), and Borrower will defend the
right, title and interest of the Secured Parties in, to and under any of the
foregoing property, against all claims of third parties claiming through or
under Borrower or any Originator.
(e)Use of Proceeds. Borrower will not use the proceeds of the Advances for any
purpose other than (i) paying for Receivables and Related Security under and in
accordance with the Receivables Sale Agreement, including without limitation,
making payments on the Subordinated Notes to the extent permitted thereunder and
under the Receivables Sale Agreement, (ii) paying its ordinary and necessary
operating expenses when and as due, and (iii) making Restricted Junior Payments
to the extent permitted under this Agreement.
(f)Termination Date Determination. Borrower will not designate the Termination
Date, or send any written notice to any Originator in respect thereof, without
the prior written consent of the Agents, except with respect to the occurrence
of a Termination Date arising pursuant to Section 5.1(d) of the Receivables Sale
Agreement.
(g)Restricted Junior Payments. Borrower will not make any Restricted Junior
Payment if after giving effect thereto, Borrower’s Net Worth (as defined in the
Receivables Sale Agreement) would be less than the Required Capital Amount (as
defined in the Receivables Sale Agreement).
(h)Borrower Debt. Borrower will not incur or permit to exist any Debt or
liability on account of deposits except: (i) the Obligations, (ii) the
Subordinated Loans, and (iii) other current accounts payable arising in the
ordinary course of business and not overdue.
(i)Merger; Consolidation. Subject to the limitations of Section 7.1(i), no Loan
Party will, nor will it permit any of its Restricted Subsidiaries to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the stock of any of its Restricted
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing:
(i)any Subsidiary (other than the Borrower) may merge with the Servicer in a
transaction in which the Servicer is the surviving entity pursuant to
documentation reasonably satisfactory to the Administrative Agent;
(ii)any other Person (other than the Borrower) may merge into the Servicer in a
transaction in which the Servicer is the surviving corporation, or, concurrently
with the consummation of such transaction, the surviving entity becomes the
Servicer;
(iii)any non-Loan Party may merge into any other non-Loan Party;
(iv)any Restricted Subsidiary may sell, transfer, lease or otherwise dispose of
its assets to the Servicer or another Restricted Subsidiary; provided that if
any such transferor is a Loan Party, such transferee shall be a Loan Party;
(v)any Restricted Subsidiary may liquidate or dissolve if the Servicer
determines

--------------------------------------------------------------------------------




in good faith that such liquidation or dissolution is in the best interests of
the Servicer and is not materially disadvantageous to the Lenders; and
(vi)the Servicer or any Restricted Subsidiary may sell, transfer, lease or
otherwise dispose of its assets (including for the avoidance of doubt any
Excluded Receivable) in any manner expressly permitted by any Transaction
Document or if permitted under Section 6.04 or Section 6.05 of the Parent Credit
Agreement;
provided, that any such merger that would otherwise be permitted by this Section
7.2(i) involving a Person that is not a wholly-owned Restricted Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.04 of the Parent Credit Agreement.
(j)Excluded Originators. The Borrower shall not designate any Originator as an
Excluded Originator pursuant to Section 1.8 of the Receivables Sale Agreement
unless and until (i) the Servicer shall have prepared and forwarded to the
Administrative Agent and the Lenders a restated Monthly Report for each of the
twelve (12) prior Monthly Reporting Dates occurring since the Closing Date,
which such restated Monthly Report shall be prepared on the basis of the
exclusion from the Collateral of the Receivables relating to such Originator and
(ii) the Administrative Agent shall have provided its prior written consent to
such designation; provided, however, that neither restated Monthly Reports nor
consent of the Administrative Agent shall be required in the case of an
Originator that has originated Receivables with an aggregate Outstanding Balance
as of the related Effective Date that is less than 2.5% of Outstanding Balance
of all Receivables as of the related Effective Date. Any restated Monthly Report
provided pursuant to this Section 7.2(j) shall be subject to the representations
and warranties contained in Section 5.1(g).
ARTICLE VIII.
ADMINISTRATION AND COLLECTION
Section 8.1.Designation of Servicer.
(a)The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. Smithfield is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms of this Agreement. After the occurrence of an Event of Default, the
Administrative Agent, at the direction of the Required Committed Lenders, may at
any time designate as Servicer any Person to succeed Smithfield or any successor
Servicer; provided that the Rating Agency Condition (if applicable) is
satisfied.
(b)Smithfield may at any time and from time to time delegate any or all of its
duties and obligations as Servicer hereunder to one or more Persons.
Notwithstanding the foregoing, so long as Smithfield remains the Servicer
hereunder: (i) Smithfield shall be and remain liable to the Agents and the
Lenders for the full and prompt performance of all duties and responsibilities
of the Servicer hereunder and (ii) the Agents and the Lenders shall be entitled
to deal exclusively with Smithfield in matters relating to the discharge by the
Servicer of its duties and responsibilities hereunder.
Section 8.2.Duties of Servicer.
(a)The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.
(b)The Servicer will instruct (i) all Obligors in respect of Receivables other
than Excluded Receivables to pay all Collections directly to a Lock-Box or
Collection Account and (ii) all Obligors in

--------------------------------------------------------------------------------




respect of Excluded Receivables to pay all Collections to a designated account
that is not a Lock-Box or Collection Account. The Servicer shall effect a
Collection Account Agreement with each bank party to a Collection Account at any
time. In the case of any remittances received in any Lock-Box or Collection
Account that shall have been identified, to the satisfaction of the Servicer, to
not constitute Collections or other proceeds of the Receivables or the Related
Security, the Servicer shall promptly remit such items to the Person identified
to it as being the owner of such remittances. From and after the date the
Administrative Agent delivers to any Collection Bank a Collection Notice
pursuant to Section 8.3, the Administrative Agent may request that the Servicer,
and the Servicer thereupon promptly shall instruct all Obligors with respect to
the Receivables, to remit all payments thereon to a new depositary account
specified by the Administrative Agent and, at all times thereafter, Borrower and
the Servicer shall not deposit or otherwise credit, and shall not permit any
other Person to deposit or otherwise credit to such new depositary account any
cash or payment item other than Collections.
(c)The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Borrower and the Lenders their respective
shares of the Collections in accordance with Article II. The Servicer shall,
upon the request of any Agent, segregate, in a manner acceptable to the Agents,
all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer or Borrower
prior to the remittance thereof in accordance with Article II. If the Servicer
shall be required to segregate Collections pursuant to the preceding sentence,
the Servicer shall segregate and deposit with a bank designated by the
Administrative Agent such allocable share of Collections of Receivables set
aside for the Lenders on the first Business Day following receipt by the
Servicer of such Collections, duly endorsed or with duly executed instruments of
transfer.
(d)The Servicer may, in accordance with the Credit and Collection Policy, extend
the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Defaulted Receivable
or limit the rights of the Agents or the Lenders under this Agreement.
Notwithstanding anything to the contrary contained herein, from and after the
occurrence of an Event of Default, the Administrative Agent shall have the
absolute and unlimited right to direct the Servicer to commence or settle any
legal action with respect to any Receivable or to foreclose upon or repossess
any Related Security.
(e)The Servicer shall hold in trust for Borrower and the Lenders all Records
that (i) evidence or relate to the Receivables, the related Contracts and
Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Administrative
Agent following the occurrence of an Event of Default, deliver or make available
to the Administrative Agent all such Records, at a place selected by the
Administrative Agent. The Servicer shall, as soon as practicable following
receipt thereof turn over to Borrower any cash collections or other cash
proceeds received with respect to Debt not constituting Receivables or proceeds
of Collateral. The Servicer shall, from time to time at the request of any
Lender, furnish to the Lenders (promptly after any such request) a calculation
of the amounts set aside for the Lenders pursuant to Article II.
(f)Any payment by an Obligor in respect of any indebtedness owed by it to
Originator or Borrower shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.
Section 8.3.Collection Notices. The Administrative Agent is authorized at any
time after the

--------------------------------------------------------------------------------




occurrence of an Event of Default to date and to deliver to the Collection Banks
the Collection Notices. Borrower hereby transfers to the Administrative Agent
for the benefit of the Secured Parties, the exclusive ownership and control of
each Lock-Box and Collection Account; provided, however, that Borrower shall
retain the right to direct the disposition of funds from each of the Collection
Accounts until the Administrative Agent (at the direction of any Co-Agent)
delivers the applicable Collection Notice. In case any authorized signatory of
Borrower whose signature appears on a Collection Account Agreement shall cease
to have such authority before the delivery of such notice, such Collection
Notice shall nevertheless be valid as if such authority had remained in force.
Borrower hereby authorizes the Administrative Agent, and agrees that the
Administrative Agent shall be entitled (i) at any time after delivery of the
Collection Notices, to endorse Borrower’s name on checks and other instruments
representing Collections, (ii) at any time after the occurrence of an Event of
Default, to enforce the Receivables, the related Contracts and the Related
Security, and (iii) at any time after the occurrence of an Event of Default, to
take such action as shall be necessary or desirable to cause all cash, checks
and other instruments constituting Collections of Receivables to come into the
possession of the Administrative Agent rather than Borrower.
Section 8.4.Responsibilities of Borrower. Anything herein to the contrary
notwithstanding, the exercise by the Administrative Agent on behalf of the
Secured Parties of their rights hereunder shall not release the Servicer, any
Originator or Borrower from any of their duties or obligations with respect to
any Receivables or under the related Contracts. The Lenders shall have no
obligation or liability with respect to any Receivables or related Contracts,
nor shall any of them be obligated to perform the obligations of Borrower.
Moreover, the ultimate responsibility for the servicing of the Receivables shall
be borne by Borrower.
Section 8.5.Monthly Reports. The Servicer shall prepare and forward to the
Lenders (i) on each Monthly Reporting Date, a Monthly Report in substantially
the form of Exhibit VI hereto and an electronic file of the data contained
therein, and (ii) at such times as any Co-Agent shall reasonably request, a
listing by Obligor of all Receivables together with an aging of such
Receivables. After a Ratings Trigger Event, the Servicer shall prepare and
forward to the Lenders on a weekly basis, a report that is acceptable in form
and substance to the Administrative Agent. On and after the date on which any
Receivable is designated an Excluded Receivable under the Receivables Sale
Agreement, each Monthly Report shall exclude any such Excluded Receivables. On
and after the date on which any Originator is designated an Excluded Originator
under the Receivables Sale Agreement, each Monthly Report shall exclude any such
Excluded Originator.
Section 8.6.Servicing Fee. As compensation for the Servicer’s servicing
activities on their behalf, Borrower shall pay the Servicer the Servicing Fee,
which fee shall be paid from Collections in arrears on each Settlement Date in
accordance with Sections 2.2 and 2.3 herein.
ARTICLE IX.EVENTS OF DEFAULT
Section 9.1.Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default:
(a)any Loan Party or Performance Guarantor shall fail to make any payment or
deposit required to be made by it under the Transaction Documents when due and,
for any such payment or deposit which is not in respect of principal, such
failure continues for two consecutive Business Days.
(b)any representation, warranty, certification or statement made by Performance
Guarantor or any Loan Party in any Transaction Document to which it is a party
or in any other document delivered pursuant thereto shall prove to have been
materially incorrect when made or deemed made; provided that the materiality
threshold in the preceding clause shall not be applicable with respect to any
representation

--------------------------------------------------------------------------------




or warranty that itself contains a materiality threshold.
(c)any Loan Party shall fail to perform or observe any covenant contained in
Section 7.2 or 8.5 when due.
(d)any Loan Party or Performance Guarantor shall fail to perform or observe any
other covenant or agreement under any Transaction Documents and such failure
shall remain unremedied for 15 days after the earlier of (i) an Executive
Officer of any of such Persons obtaining knowledge thereof, or (ii) written
notice thereof shall have been given to any Loan Party or Performance Guarantor
by any of the Agents.
(e)failure of Borrower to pay any Debt (other than the Obligations) when due or
the default by Borrower in the performance of any term, provision or condition
contained in any agreement under which any such Debt was created or is governed,
the effect of which is to cause, or to permit the holder or holders of such Debt
to cause, such Debt to become due prior to its stated maturity; or any such Debt
of Borrower shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled payment) prior to the date of maturity
thereof.
(f)failure of Performance Guarantor or the Servicer or any of their respective
Subsidiaries (other than the Borrower, any Non-Material Subsidiary and any
Unrestricted Subsidiary) shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due.
(g)a regulatory, tax or accounting body has ordered that the activities of the
Borrower or any Affiliate of the Borrower contemplated hereby be terminated or,
as a result of any other event or circumstance, the activities of the Borrower
or any Affiliate of the Borrower contemplated hereby may reasonably be expected
to cause the Borrower or any of its respective Affiliates to suffer materially
adverse regulatory, accounting or tax consequences.
(h)any Person who does not satisfy the requirements of an “Independent Director”
shall be appointed as an independent director of the Borrower.
(i)any change in the Credit and Collection Policy prohibited by Section 7.2(c)
occurs, without the prior written consent of the Administrative Agent.
(j)an Event of Bankruptcy shall occur with respect to Performance Guarantor, any
Originator or any Loan Party.
(k)as at the end of any Calculation Period:
(i)the three-month rolling average Delinquency Ratio shall exceed three percent
(3)%,
(ii)the three-month rolling average Default Ratio shall exceed one percent (1)%,
(iii)the three-month rolling average Dilution Ratio shall exceed five percent
(5)%, or
(iv)Days Sales Outstanding shall exceed 35 days.
(l)a Change of Control shall occur or the Borrower shall enter into any merger.
(m)one or more judgments for the payment of money in an aggregate amount in
excess

--------------------------------------------------------------------------------




of $50,000,000 (to the extent not adequately covered by insurance as to which
the insurer has not denied or contested coverage) shall be rendered against the
Performance Guarantor, any Subsidiary of Performance Guarantor (other than any
Unrestricted Subsidiary), any Loan Party, any Subsidiary of a Loan Party (other
than any Unrestricted Subsidiary) or any combination thereof and the same shall
remain unpaid or undischarged for a period of 45 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Performance
Guarantor, any Subsidiary of Performance Guarantor, any Loan Party or any
Subsidiary of any Loan Party (other than any Unrestricted Subsidiary) to enforce
any such judgment, or the Performance Guarantor, any Subsidiary of Performance
Guarantor (other than any Unrestricted Subsidiary), any Loan Party or any
Subsidiary of any Loan Party (other than any Unrestricted Subsidiary) shall fail
within 45 days to discharge one or more non-monetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued.
(n)(i) The “Termination Date” shall occur under the Receivables Sale Agreement
as to any Originator or any Originator shall for any reason cease to transfer,
or cease to have the legal capacity to transfer, or otherwise be incapable of
transferring Receivables to Borrower under the Receivables Sale Agreement or
(ii) (x) an “Event of Default” (as such term is defined in the Parent Credit
Agreement) shall have occurred and be continuing under the Parent Credit
Agreement and (y) to the extent that the Administrative Agent is also a party to
the Parent Credit Agreement, such Event of Default has not been waived or cured
in accordance with the terms of the Parent Credit Agreement.
(o)This Agreement shall terminate in whole or in part (except in accordance with
its terms), or shall cease to be effective or to be the legally valid, binding
and enforceable obligation of Borrower, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Administrative Agent for the benefit of the Lenders shall
cease to have a valid and perfected first priority security interest in the
Collateral.
(p)The Aggregate Principal shall exceed the Borrowing Limit for 2 consecutive
Business Days.
(q)The Performance Undertaking shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Performance Guarantor, or
Performance Guarantor shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability of any of its
obligations thereunder.
(r)The Internal Revenue Service shall file notice of a lien pursuant to Section
6323 of the Tax Code with regard to any of the Collateral and such lien shall
not have been released within fifteen (15) days, or the PBGC shall, or shall
indicate its intention to, file notice of a lien pursuant to Section 4068 of
ERISA with regard to any of the Collateral.
(s)ERISA. an ERISA Event shall have occurred or such other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i) and
(ii) such event or condition, when taken together with all other such events or
conditions, if any, that have occurred, is reasonably likely to result in a
Material Adverse Effect;
(t)Any event shall occur which (i) materially and adversely impairs the ability
of the Originators to originate Receivables of a credit quality that is, on
average, at least equal to the average credit quality of the Receivables sold or
contributed to Borrower on the date of this Agreement or (ii) has, or would be
reasonably expected to have, a Material Adverse Effect.

--------------------------------------------------------------------------------




(u)A Subordinated Lender shall fail to make any Subordinated Loan under the
applicable subordinated loan agreement following the Borrower’s request
therefor.
(v)Any Collection Account fails to be subject to a Collection Account Agreement
at any time.
Section 9.2.Remedies. Upon the occurrence of an Event of Default: (i) the
Administrative Agent, upon the direction of the Required Committed Lenders,
shall replace the Person then acting as Servicer, (ii) the Administrative Agent
may (and, upon direction of the Required Committed Lenders, the Administrative
Agent shall) declare the Commitment Termination Date to have occurred, whereupon
the Aggregate Commitment shall immediately terminate and the Commitment
Termination Date shall forthwith occur, all without demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Loan Party;
provided, however, that upon the occurrence of an Event of Default described in
Section 9.1(j), the Commitment Termination Date shall automatically occur,
without demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Loan Party, (iii) the Administrative Agent may (and,
upon the direction of the Required Committed Lenders, shall) deliver the
Collection Notices to the Collection Banks, (iv) the Administrative Agent may
(and, upon the direction of the Required Committed Lenders, shall) exercise all
rights and remedies of a secured party upon default under the UCC and other
applicable laws, and (v) the Administrative Agent may (and, upon the direction
of the Required Committed Lenders, shall) notify Obligors of the Administrative
Agent’s security interest in the Receivables and other Collateral and instruct
them to make future payments into accounts designated by the Administrative
Agent. The aforementioned rights and remedies shall be without limitation, and
shall be in addition to all other rights and remedies of the Agents and the
Lenders otherwise available under any other provision of this Agreement, by
operation of law, at equity or otherwise, all of which are hereby expressly
preserved, including, without limitation, all rights and remedies provided under
the UCC, all of which rights shall be cumulative.
ARTICLE X.INDEMNIFICATION
Section 10.1.Indemnities by the Loan Parties. Without limiting any other rights
that the Administrative Agent or any Lender may have hereunder or under
applicable law, (A) Borrower hereby agrees to indemnify (and pay upon demand to)
each of the Agents, each of the Conduits, each of the Committed Lenders and each
of the respective assigns, officers, directors, agents and employees of the
foregoing (each, an “Indemnified Party”) from and against any and all damages,
losses, claims, Taxes, liabilities, costs, expenses and for all other amounts
payable, including reasonable attorneys’ fees actually incurred (which attorneys
may be employees of the Administrative Agent or such Lender) and disbursements
and, to the extent the Borrower does not timely pay such indemnity, any
additional liability (including penalties, interest and expenses) arising from
or with respect to any of the foregoing (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against or incurred by any of them
arising out of or as a result of this Agreement, any Letter of Credit or the
acquisition, either directly or indirectly, by a Lender of an interest in the
Receivables, and (B) the Servicer hereby agrees to indemnify (and pay upon
demand to) each Indemnified Party for Indemnified Amounts awarded against or
incurred by any of them arising out of the Servicer’s activities as Servicer
hereunder excluding, however, in all of the foregoing instances under the
preceding clauses (A) and (B):
(a)Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;
(b)Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related

--------------------------------------------------------------------------------




Obligor or the intentional non-payment of amounts due by the related Obligor in
breach of its obligations in respect of such Receivable; or
(c)(i) taxes imposed on or measured by such Indemnified Party’s net income, and
franchise taxes and branch profit taxes imposed on it, by the jurisdiction under
the laws of which such Indemnified Party is organized or any political
subdivision thereof, (ii) taxes imposed on or measured by such Indemnified
Party’s net income, and franchise taxes and branch profit taxes imposed on it,
by the jurisdiction in which such Indemnified Party’s principal executive office
is located or any political subdivision thereof and (iii) in the case of a
Foreign Lender, any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office), except to the extent that such Foreign
Lender was entitled at the time of designating a new lending office, to receive
additional amounts with respect to such withholding tax pursuant to this Section
10.1 (all of the foregoing contained in clauses (i), (ii) and (iii)
collectively, “Excluded Taxes”);
provided, however, that nothing contained in this sentence shall limit the
liability of any Loan Party or limit the recourse of the Lenders to any Loan
Party for amounts otherwise specifically provided to be paid by such Loan Party
under the terms of this Agreement. Without limiting the generality of the
foregoing indemnification, Borrower shall indemnify the Agents and the Lenders
for Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to such Loan Party) relating to or resulting from:
(i)any representation or warranty made by any Loan Party or any Originator (or
any officers of any such Person) under or in connection with this Agreement, any
other Transaction Document or any other information or report delivered by any
such Person pursuant hereto or thereto, which shall have been false or incorrect
when made or deemed made;
(ii)the failure by Borrower, the Servicer or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;
(iii)any failure of Borrower, the Servicer or any Originator to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;
(iv)any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;
(v)any dispute, claim, offset or defense (other than a defense related to the
financial condition, or discharge in bankruptcy, of the Obligor) of the Obligor
to the payment of any Receivable (including, without limitation, a defense based
on such Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the merchandise or service related
to such Receivable or the furnishing or failure to furnish such merchandise or
services or any reduction of the Outstanding Balance of any Receivable due to
PASA;
(vi)the commingling of Collections of Receivables at any time with other funds;
(vii)any investigation, litigation or proceeding related to or arising from this

--------------------------------------------------------------------------------




Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of any Advance, the Collateral or any other
investigation, litigation or proceeding relating to Borrower, the Servicer or
any Originator in which any Indemnified Party becomes involved as a result of
any of the transactions contemplated hereby;
(viii)any Regulatory Change which increases the cost of, or lowers, the Yield to
any Indemnified Party;
(ix)any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;
(x)any Event of Default;
(xi)any failure of Borrower to acquire and maintain legal and equitable title
to, and ownership of any of the Collateral from the applicable Originator, free
and clear of any Adverse Claim (other than as created hereunder); or any failure
of Borrower to give reasonably equivalent value to any Originator under the
Receivables Sale Agreement in consideration of the transfer by such Originator
of any Receivable, or any attempt by any Person to void such transfer under
statutory provisions or common law or equitable action;
(xii)any failure to vest and maintain vested in the Administrative Agent for the
benefit of the Lenders, or to transfer to the Administrative Agent for the
benefit of the Secured Parties, a valid first priority perfected security
interests in the Collateral, free and clear of any Adverse Claim (other than
Adverse Claims in favor of the Administrative Agent, for the benefit of the
Secured Parties);
(xiii)the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Collateral, and the
proceeds thereof, whether at the time of any Advance or at any subsequent time;
(xiv)any action or omission by any Loan Party which reduces or impairs the
rights of the Administrative Agent or the Lenders with respect to any Collateral
or the value of any Collateral;
(xv)any attempt by any Person to void any Advance or the Administrative Agent’s
security interest in the Collateral under statutory provisions or common law or
equitable action;
(xvi)any civil penalty or fine assessed by OFAC against, and all reasonable
costs and expenses (including counsel fees and disbursements) incurred in
connection with defense thereof by the Administrative Agent or any Lender as a
result of the funding of the Commitments or the acceptance of payments due under
the Transaction Documents; and
(xvii)the failure of any Receivable included in the calculation of the Net Pool
Balance as an Eligible Receivable to be an Eligible Receivable at the time so
included.
Notwithstanding the foregoing, (A) the foregoing indemnification is not intended
to, and shall not, constitute a guarantee of the collectability or payment of
the Receivables; and (B) nothing in this Section 10.1 shall require Borrower to
indemnify the Indemnified Parties for Receivables which are not collected, not
paid or otherwise uncollectible on account of the insolvency, bankruptcy,
credit-worthiness or financial inability to pay of the applicable Obligor.
Section 10.2.Increased Cost and Reduced Return

--------------------------------------------------------------------------------




(a)If after the date hereof, any Affected Entity shall be charged any fee,
expense or increased cost on account of any Regulatory Change (i) that subjects
such Affected Entity to any charge or withholding on or with respect to any
Funding Agreement or such Affected Entity’s obligations under any Funding
Agreement, or on or with respect to the Receivables, or changes the basis of
taxation of payments to such Affected Entity of any amounts payable under any
Funding Agreement (except for changes in the rate of tax on the overall net
income of such Affected Entity or Excluded Taxes) or (ii) that imposes, modifies
or deems applicable any reserve, assessment, insurance charge, special deposit
or similar requirement against assets of, deposits with or for the account of
such Affected Entity, or credit extended by such Affected Entity pursuant to any
Funding Agreement or (iii) that imposes any other condition the result of which
is to increase the cost to such Affected Entity of performing its obligations
under any Funding Agreement, or to reduce the rate of return on such Affected
Entity’s capital as a consequence of its obligations under any Funding
Agreement, or to reduce the amount of any sum received or receivable by such
Affected Entity under any Funding Agreement or to require any payment calculated
by reference to the amount of interests or loans held or interest received by
it, then, upon demand by the applicable Co-Agent, on behalf of such Affected
Entity, and receipt by Borrower of a certificate as to such amounts (to be
conclusive absent manifest error), Borrower shall pay to such Co-Agent, as
applicable, for the benefit of such Affected Entity, such amounts charged to
such Affected Entity or such amounts to otherwise compensate such Affected
Entity for such increased cost or such reduction.
(b)(i) Without limiting the generality of the foregoing, if Borrower shall be
required by applicable law to deduct any Indemnified Taxes from any payments
made to any Affected Entity, then (a) the sum payable shall be increased as
necessary so that, after making all required deductions (including deductions
applicable to additional sums payable under this Section 10.2), such Affected
Entity receives an amount equal to the sum it would have received had no such
deductions been made, (b) Borrower shall make such deductions and (c) Borrower
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law. As soon as practicable, but in no event more
than 30 days after any payment of such Indemnified Taxes by Borrower to a
Governmental Authority, Borrower shall deliver to the Administrative Agent and
the applicable Co-Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent or such Co-Agent, as the case may be.
(i)In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Transaction Document
or from the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Transaction Document (hereinafter referred to as
“Other Taxes”). The Borrower shall not be required to make payment under this
Section 10.2(b)(ii) to the extent paid under Section 10.1.
(ii)If the Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Transaction Document to any
Indemnified Party, the Borrower shall also pay to such Indemnified Party at the
time interest is paid, such additional amount that such Indemnified Party
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that such
Indemnified Party would have received if such Taxes or Other Taxes had not been
imposed. The Borrower shall not be required to make payment under this Section
10.2(iii) to the extent paid under Section 10.1, 10.2(b)(i) or 10.2(b)(ii).
(c)In connection with the foregoing, the Borrower and the Servicer agree to
cooperate with the Administrative Agent to take any action or provide any
information (including any Required Data)

--------------------------------------------------------------------------------




reasonably requested by the Administrative Agent to mitigate any cost, expense
or condition described above.
(d)The Servicer and the Borrower acknowledge that, in connection with the
funding of the Loan, or any portion thereof, by a Conduit, the Administrative
Agent may be required to obtain commercial paper ratings affirmation(s). Each of
the Servicer and the Borrower agrees that it will (i) cooperate with the
Administrative Agent and any rating agency involved in the issuance of such
rating, (ii) amend and/or supplement the terms of this Agreement and the other
Transaction Documents that define, employ or relate to the term “Borrowing
Base”, “Eligible Receivable,” “Loss Reserve,” “Dilution Reserve,” “Interest and
Servicing Reserve,” “Servicing Fee Rate,” “Required Reserve” or “Required
Reserve Factor Floor”, or any defined term utilized in the definitions of such
terms, in each case, as required by such rating agency in connection with the
issuance of such rating (as so amended or supplemented, the “Revised
Documents”), and (iii) take all actions required to ensure that (A) it is in
compliance with all material provisions, representation, warranties and
covenants of the Revised Documents applicable to it, (B) no Unmatured Event of
Default, Event of Default, or any event that, with the giving of notice or the
lapse of time, or both, would constitute a Unmatured Event of Default or Event
of Default exists under the Revised Documents and (C) all other requirements
under the Revised Documents relating to the funding of the Loan or the ownership
of any Receivable have been complied with. The Borrower shall pay in immediately
available funds to the Administrative Agent, all costs and expenses in
connection with this Section 10.2, including, without limitation, the initial
fees payable to such rating agency or agencies in connection with providing such
rating and all ongoing fees payable to the rating agency or agencies for their
continued monitoring of such rating.
Section 10.3.Other Costs and Expenses. Subject to Section 7.1(d), Borrower shall
pay to the Agents and the Conduits on demand all costs and out-of-pocket
expenses in connection with the preparation, execution, delivery and
administration of this Agreement, the transactions contemplated hereby and the
other documents to be delivered hereunder, including without limitation, the
reasonable fees and out-of-pocket expenses of legal counsel for the Agents and
the Conduits (which such counsel may be employees of the Agents or the Conduits)
with respect thereto and with respect to advising the Agents and the Conduits as
to their respective rights and remedies under this Agreement. Borrower shall pay
to the Agents on demand any and all costs and expenses of the Agents and the
Lenders, if any, including reasonable counsel fees and expenses actually
incurred in connection with the enforcement of this Agreement and the other
documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following an Event of Default. Notwithstanding anything to the
contrary contained herein, the parties hereto agree that in no event shall the
Borrower be obligated to pay the fees and expenses of more than one legal
counsel in respect of the Lenders, which counsel shall be counsel for the
Administrative Agent.
ARTICLE XI.
THE AGENTS
Section 11.1.Authorization and Action.
(a)Each Unaffiliated Committed Lender and each Committed Lender in any Conduit
Group hereby designates the Person designated herein as Co-Agent for such
Unaffiliated Committed Lender or Conduit Group, as applicable, as agent for such
Person hereunder and authorizes such Person to take such actions as agent on its
behalf and to exercise such powers as are delegated to the Co-Agent for such
Person by the terms of this Agreement together with such powers as are
reasonably incidental thereto. Each Secured Party hereby irrevocably designates
and appoints Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch as Administrative Agent hereunder and under the
Transaction Documents to which the Administrative Agent is a party, and each
Lender and each Co-Agent that becomes a party to this Agreement hereafter
ratifies such designation and appointment and authorizes the

--------------------------------------------------------------------------------




Administrative Agent to take such action on its behalf under the provisions of
the Transaction Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of the
Transaction Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, none of the Agents or the Letter of Credit Issuer shall have any
duties or responsibilities, except those expressly set forth in the Transaction
Documents to which it is a party, or any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of such Agent shall be read into any Transaction
Document or otherwise exist against such Agent. In addition, the Administrative
Agent is hereby authorized by each Lender, the Letter of Credit Issuer and each
Co-Agent to consent to any amendments or restatements to the Certificate of
Incorporation of Borrower to the extent such amendments or restatements are not
prohibited by Section 7.1(i)(xxix).
(b)The provisions of this Article XI are solely for the benefit of the Agents,
the Letter of Credit Issuer and the Lenders, and none of the Loan Parties shall
have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Article XI, except that this Article XI shall not affect any
obligations which any of the Agents or Lenders may have to any of the Loan
Parties under the other provisions of this Agreement.
(c)In performing its functions and duties hereunder, (i) each Co-Agent shall act
solely as agent for its related Committed Lender or the Lenders in its Conduit
Group, as applicable, and does not assume nor shall be deemed to have assumed
any obligation or relationship of trust or agency with or for any of the Loan
Parties or any other Lenders or any of their respective successors or assigns,
and (ii) the Administrative Agent shall act solely as the agent of the Secured
Parties and does not assume nor shall be deemed to have assumed any obligation
or relationship of trust or agency with or for any of the Loan Parties or any of
their respective successors and assigns.
Section 11.2.Delegation of Duties. Each of the Agents may execute any of its
duties under any Liquidity Agreement to which it is a party and each Transaction
Document by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The Letter
of Credit Issuer may execute any of its duties under each Transaction Document
to which it is a party by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
None of the Agents or the Letter of Credit Issuer shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.
Section 11.3.Exculpatory Provisions. None of the Agents or the Letter of Credit
Issuer or any of their directors, officers, agents or employees shall be (i)
liable for any action lawfully taken or omitted to be taken by it or them under
or in connection with this Agreement or any other Transaction Document (except
for its, their or such Person’s own gross negligence or willful misconduct), or
(ii) responsible in any manner to any of the Lenders or other Agents for any
recitals, statements, representations or warranties made by any Loan Party
contained in this Agreement, any other Transaction Document or any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, this Agreement, or any other Transaction Document
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, or any other Transaction Document or any other
document furnished in connection herewith or therewith, or for any failure of
any Loan Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the perfection,
priority, condition, value or sufficiency of any collateral pledged in
connection herewith. None of the Agents or the Letter of Credit Issuer shall be
under any obligation to any other Agent or any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements or covenants
contained in, or conditions of, this Agreement or any other Transaction
Document, or to inspect the properties, books or records of the Loan Parties.
None of the Agents or the Letter of Credit Issuer shall be deemed to have
knowledge of any

--------------------------------------------------------------------------------




Event of Default or Unmatured Event of Default unless such Agent has received
notice from Borrower, another Agent or a Lender.
Section 11.4.Reliance by Agents.
(a)Each of the Agents and the Letter of Credit Issuer shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to Borrower), independent
accountants and other experts selected by such Agent or Letter of Credit Issuer.
Each of the Agents and the Letter of Credit Issuer shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of such of the Lenders or Committed Lenders in its Conduit Group as
it deems appropriate and it shall first be indemnified to its satisfaction by
the Committed Lenders in its Conduit Group against any and all liability, cost
and expense which may be incurred by it by reason of taking or continuing to
take any such action; provided that unless and until an Agent or the Letter of
Credit Issuer shall have received such advice, such Agent or the Letter of
Credit Issuer may take or refrain from taking any action, as such Agent shall
deem advisable and in the best interests of the Lenders.
(b)The Administrative Agent shall in all cases be fully protected in acting, or
in refraining from acting, in accordance with a request of the Required
Committed Lenders or all of the Lenders, as applicable, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.
(c)Any action taken by any of the Agents or the Letter of Credit Issuer in
accordance with Section 11.4 shall be binding upon all of the Agents, the Letter
of Credit Issuer and the Lenders, as applicable.
Section 11.5.Non-Reliance on Other Agents and Other Lenders. Each Lender
expressly acknowledges that none of the Agents, the Letter of Credit Issuer or
other Lenders, nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates, has made any representations or
warranties to it and that no act by any Agent, the Letter of Credit Issuer or
other Lender hereafter taken, including, without limitation, any review of the
affairs of any Loan Party, shall be deemed to constitute any representation or
warranty by such Agent or such other Lender. Each Lender represents and warrants
to each Agent and that the Letter of Credit Issuer that it has made and will
make, independently and without reliance upon any Agent, the Letter of Credit
Issuer or any other Lender and based on such documents and information as it has
deemed appropriate, its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of Borrower and made its own decision to enter into its
Liquidity Agreement (if applicable), the Transaction Documents and all other
documents related thereto.
Section 11.6.Reimbursement and Indemnification. Each of the Committed Lenders
agree to reimburse and indemnify (a) its applicable Co-Agent, (b) the Letter of
Credit Issuer and (c) the Administrative Agent and its officers, directors,
employees, representatives and agents ratably in accordance with their
respective Commitments, to the extent not paid or reimbursed by the Loan Parties
(i) for any amounts for which such Agent, acting in its capacity as Agent, or
the Letter of Credit Issuer is entitled to reimbursement by the Loan Parties
hereunder and (ii) (A) with respect to such Agent, for any other expenses
incurred by such Agent, in its capacity as Agent and acting on behalf of the
Lenders, in connection with the administration and enforcement of its Liquidity
Agreements and the Transaction Documents and (B) with respect to the Letter of
Credit Issuer, for any other expenses incurred in its capacity as Letter of
Credit Issuer, in connection

--------------------------------------------------------------------------------




with the administration and enforcement of the Transaction Documents.
Section 11.7.Agents in their Individual Capacities. Each of the Agents and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with Borrower or any Affiliate of Borrower as though such Agent
were not an Agent hereunder. With respect to the making of Loans pursuant to
this Agreement, each of the Agents shall have the same rights and powers under
any Liquidity Agreement to which it is a party and the Transaction Documents in
its individual capacity as any Lender and may exercise the same as though it
were not an Agent, and the terms “Committed Lender,” “Lender,” “Committed
Lenders” and “Lenders” shall include each of the Agents in its individual
capacity.
Section 11.8.Conflict Waivers. Each Co-Agent acts, or may in the future act: (i)
as administrative agent for such Co-Agent’s Conduit, (ii) as issuing and paying
agent for such Conduit’s Commercial Paper, (iii) to provide credit or liquidity
enhancement for the timely payment for such Conduit’s Commercial Paper and (iv)
to provide other services from time to time for such Conduit (collectively, the
“Co-Agent Roles”). Without limiting the generality of Sections 11.1 and 11.8,
each of the other Agents and the Lenders hereby acknowledges and consents to any
and all Co-Agent Roles and agrees that in connection with any Co-Agent Role, a
Co-Agent may take, or refrain from taking, any action which it, in its
discretion, deems appropriate, including, without limitation, in its role as
administrative agent for its Conduit, the giving of notice to the Committed
Lenders in its Conduit Group of a mandatory purchase pursuant to the applicable
Liquidity Agreement for such Conduit Group, and hereby acknowledges that neither
the applicable Co-Agent nor any of its Affiliates has any fiduciary duties
hereunder to any Lender (other than its Conduit) arising out of any Co-Agent
Roles.
Section 11.9.UCC Filings. Each of the Secured Parties hereby expressly
recognizes and agrees that the Administrative Agent may be listed as the
assignee or secured party of record on the various UCC filings required to be
made under the Transaction Documents in order to perfect their respective
interests in the Collateral, that such listing shall be for administrative
convenience only in creating a record or nominee holder to take certain actions
hereunder on behalf of the Secured Parties and that such listing will not affect
in any way the status of the Secured Parties as the true parties in interest
with respect to the Collateral. In addition, such listing shall impose no duties
on the Administrative Agent other than those expressly and specifically
undertaken in accordance with this Article XI.
Section 11.10.Successor Administrative Agent and Letter of Credit Issuer. The
Administrative Agent or the Letter of Credit Issuer, upon five (5) days’ notice
to the Loan Parties, the other Agents and the Lenders, may voluntarily resign
and may be removed at any time, with or without cause, by Committed Lenders
holding in the aggregate at least sixty-six and two-thirds percent (66 2/3%) of
the Aggregate Commitment and the Borrower. If the Administrative Agent (other
than Rabobank) or the Letter of Credit Issuer (other than Rabobank) shall
voluntarily resign or be removed as Agent or Letter of Credit Issuer under this
Agreement, then the Required Committed Lenders during such five-day period shall
appoint, with the consent of Borrower from among the remaining Committed
Lenders, a successor Administrative Agent or a successor Letter of Credit
Issuer, whereupon such successor Administrative Agent or such successor Letter
of Credit Issuer shall succeed to the rights, powers and duties of the
Administrative Agent or the Letter of Credit Issuer, respectively. The term
“Administrative Agent” shall mean such successor agent, effective upon its
appointment, and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement. The term “Letter of Credit Issuer” shall mean such successor
Letter of Credit Issuer, effective upon its appointment, and the former Letter
of Credit Issuer’s rights, powers and duties as Letter of Credit Issuer shall be
terminated, without any other or further act or deed on the part of such former
Letter of Credit Issuer or any of the parties to this Agreement. Upon
resignation or replacement of any Agent in accordance with this Section 11.10,
the retiring Administrative Agent shall execute such

--------------------------------------------------------------------------------




UCC-3 assignments and amendments, and assignments and amendments of any
Liquidity Agreement to which it is a party and the Transaction Documents, as may
be necessary to give effect to its replacement by a successor Administrative
Agent. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent or retiring Letter of Credit Issuer’s resignation hereunder
as Letter of Credit Issuer, the provisions of this Article XI and Article X
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent or Letter of Credit Issuer, respectively,
under this Agreement. In addition, the resigning Letter of Credit Issuer shall
retain all rights and obligations of the Letter of Credit Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of the
resignation and all Letter of Credit Liability with respect thereto (including
the right to require the Lenders to fund payment of any amount drawn under a
Letter of Credit issued by it pursuant to Section 1.7 and the right to have any
such Letter of Credit Liability Cash Collateralized as provided herein).
ARTICLE XII.
ASSIGNMENTS; PARTICIPATIONS
Section 12.1.Assignments.
(a)Each of the Agents, the Letter of Credit Issuer, the Loan Parties and the
Committed Lenders hereby agrees and consents to the complete or partial
assignment by each Conduit of all or any portion of its rights under, interest
in, title to and obligations under this Agreement to the Committed Lenders in
its Conduit Group pursuant to its Liquidity Agreement.
(b)Any Lender may at any time and from time to time assign to one or more
Eligible Assignees (each, a “Purchasing Lender”) all or any part of its rights
and obligations under this Agreement pursuant to an assignment agreement
substantially in the form set forth in Exhibit V hereto (an “Assignment
Agreement”) executed by such Purchasing Lender and such selling Lender;
provided, however, that any assignment of a Lender’s rights and obligations
hereunder shall include a pro rata assignment of its rights and obligations
under the applicable Liquidity Agreement (if any). The consent of the applicable
Conduit shall be required prior to the effectiveness of any such assignment by a
Lender in such Conduit’s Conduit Group. Each assignee of a Lender must (i) be
(x) an Eligible Assignee or (y) an assignee with respect to which Borrower and
the Letter of Credit Issuer has provided prior written consent (such consent not
to be unreasonably withheld or delayed) and (ii) agree to deliver to the
applicable Co-Agent, as the case may be, promptly following any request therefor
by such Person, an enforceability opinion in form and substance satisfactory to
such Person. Upon delivery of an executed Assignment Agreement to the applicable
Co-Agent, such selling Lender shall be released from its obligations hereunder
and, if applicable, under its Liquidity Agreement to the extent of such
assignment. Thereafter the Purchasing Lender shall for all purposes be a Lender
party to this Agreement and, if applicable, its Conduit Group’s Liquidity
Agreement and shall have all the rights and obligations of a Lender hereunder
and thereunder to the same extent as if it were an original party hereto and
thereto and no further consent or action by Borrower, the Lenders or the Agents
shall be required.
(c) (i)    Notwithstanding anything to the contrary contained herein, each of
the Committed Lenders agrees that in the event that it shall become a Defaulting
Lender, then until such time as such Committed Lender is no longer a Defaulting
Lender, to the extent permitted by applicable law, such Defaulting Lender’s
right to vote in respect of any amendment, consent or waiver of the terms of
this Agreement or any other Transaction Document or to direct any action or
inaction of the Administrative Agent or to be taken into account in the
calculation of the Required Committed Lenders shall be suspended at all times
that such Committed Lender remains a Defaulting Lender; provided, however, that,
except as otherwise set forth in this Section 12.1(c), the foregoing suspension
shall not empower Lenders that are not Defaulting Lenders to increase a
Defaulting Lender’s Commitment,

--------------------------------------------------------------------------------




decrease the rate of interest or fees applicable to, or extend the maturity date
of such Defaulting Lender’s Advances or other Obligations owing to such Lender,
in each case, without such Lender’s consent. No Commitment of any Committed
Lender shall be increased or otherwise affected, and except as otherwise
expressly provided in this Section 12.1(c), performance by the Borrower of its
obligations hereunder and under the other Transaction Documents shall not be
excused or otherwise modified, as a result of the operation of this Section
12.1(c).
(ii)To the extent that any Committed Lender is a Defaulting Lender with respect
to an Advance, the Borrower may deliver a notice to the Lenders specifying the
date of such Advance, the identity of the Defaulting Lender and the portion of
such Advance that the Defaulting Lender failed to fund, which notice shall be
deemed to be an additional Borrowing Notice in respect of such unfunded portion
of such Advance, and each Committed Lender (or its related Conduit, if
applicable, and acting in its sole discretion) shall, to the extent of its
remaining unfunded Commitment and subject to the continued fulfillment of all
applicable conditions precedent set forth herein with respect to such Advance,
fund its Percentage (recomputed by excluding the Commitment of Defaulting
Lenders from the Aggregate Commitment) of such unfunded portion of such Advance
not later than 2:30 p.m. (New York City time) on the Business Day following the
date of such notice. To the extent that any Committed Lender is a Defaulting
Lender on any date that the Letter of Credit Liability is greater than zero,
each Committed Lender shall, automatically and without further action of any
kind upon such date, acquire an increased participation interest in the Letters
of Credit outstanding, along with all accompanying rights and obligations
described in Section 1.7, equal to the lessor of (x) its Percentage (recomputed
by excluding the Commitment of Defaulting Lenders from the Aggregate Commitment)
of such Defaulting Lender’s Percentage of the Letter of Credit Liability and (y)
its remaining unfunded Commitment.
(iii)Until the Defaulting Lender Excess of a Defaulting Lender has been reduced
to zero, any payment of the principal of any Loan to a Defaulting Lender shall,
unless the Required Committed Lenders agree otherwise, be applied first (1)
ratably, to the reduction of the Loans or L/C Participation Funding(s) funding
any defaulted portion of Advances or L/C Participation Funding(s) pursuant to
Section 12.1(c)(ii) and then (2) ratably to reduce the Loans of each of the
Lenders that are not Defaulting Lenders in accordance with the principal amount
(if any) thereof. Subject to the preceding sentence, any amount paid by or on
behalf of the Borrower for the account of a Defaulting Lender under this
Agreement or any other Transaction Document will not be paid or distributed to
such Defaulting Lender, but will instead be applied to the making of payments
from time to time in the following order of priority until such Defaulting
Lender has ceased to be a Defaulting Lender as provided below: first, to the
funding of any portion of any Advance or L/C Participation Funding(s) in respect
of which such Defaulting Lender has failed to fund as required by this
Agreement, as determined by the Administrative Agent; second, held in a
segregated subaccount of the Collection Account as cash collateral for future
funding obligations of the Defaulting Lender in respect of Advances or L/C
Participation Funding(s) under this Agreement; and third, after the termination
of the Commitments and payment in full of all Obligations, to such Defaulting
Lender or as a court of competent jurisdiction may otherwise direct.
(iv)During any period that a Committed Lender is a Defaulting Lender, the
Borrower shall not accrue or be required to pay, and such Defaulting Lender
shall not be entitled to receive, the Unused Fee (as defined in the Fee Letter)
otherwise payable to such Defaulting Lender under this Agreement at any time, or
with respect to any period, that such Committed Lender is a Defaulting Lender.
(v)During any period that a Committed Lender is a Defaulting Lender, the

--------------------------------------------------------------------------------




Borrower may, by giving written notice thereof to the Administrative Agent and
such Defaulting Lender, require such Defaulting Lender, at the cost and expense
of the Borrower, to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, this
Article XII), (i) all and not less than all of its interests, rights and
obligations under this Agreement and the Transaction Documents to an assignee or
assignees that shall assume such obligations (which assignee may be another
Lender, if such other Lender accepts such assignment) in whole or (ii) all of
its interests, rights and obligations under this Agreement and the Transaction
Documents with respect to all prospective Commitments, including any unfunded
Commitment as of the date of such assignment. No party hereto shall have any
obligation whatsoever to initiate any such complete or partial replacement or to
assist in finding an assignee. In connection with any such complete or partial
assignment, such Defaulting Lender shall promptly execute all documents
reasonably requested to effect such assignment, including an appropriate
Assignment Agreement. No such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, (A) to the extent
that the assignee is assuming all of the interests, rights and obligations of
the Defaulting Lender, the parties to the assignment shall make such additional
payments in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable Percentage
of Advances previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Borrower or any Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) the Loans made by such
Defaulting Lender or members of such Defaulting Lender Group, as applicable, (B)
to the extent that the assignee is assuming all of the interests, rights and
obligations of the Defaulting Lender, such Defaulting Lender or members of such
Defaulting Lender Group, as applicable, shall have received payment of an amount
equal to all of its Loans outstanding, accrued interest thereon, accrued fees
(subject to Section 12.1(c)(iv)) and all other amounts, including any Breakage
Costs, payable to it and its Affected Entities hereunder and the other
Transaction Documents through (but excluding) the date of such assignment from
the assignee or the Borrower, and (C) such assignment does not conflict with
applicable law. Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.
(vi)If the Borrower, Servicer, and the Administrative Agent agree in writing in
their discretion that a Committed Lender that is a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the Lenders and the Co-Agents, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Committed Lender will, to the extent applicable, purchase such portion of
outstanding Advances of the other Lenders and make such other adjustments as the
Administrative Agent may reasonably determine to be necessary to cause the
interest of the Lenders in the Aggregate Principal to be on a pro rata basis in
accordance with their respective Percentages, whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower or forfeited pursuant to Section 12.1(c)(iv), while such Committed
Lender was a Defaulting Lender; and provided further that, except to the extent
otherwise expressly agreed by the affected parties, no cure by a Committed
Lender under this subsection of its status as a Defaulting Lender will
constitute a waiver or release of any claim or any party hereunder arising from
such Committed Lender having been a Defaulting Lender.

--------------------------------------------------------------------------------




(vii)The rights and remedies of the Borrower, any Agent or the other Lenders
against a Defaulting Lender under this Section 12.1(c) are in addition to any
other rights and remedies the Borrower, the Agents and the other Lender may have
against such Defaulting Lender under this Agreement, any of the other
Transaction Documents, applicable law or otherwise.
(viii)Any Committed Lender that fails to timely fund a Loan shall be obligated
to promptly (but in any event not later than 10:00 a.m. (New York City time) on
the Business Day after the date of the related Advance) notify the Borrower and
the Administrative Agent if any such failure is the result of an administrative
error or omission by such Committed Lender or force majeure, computer
malfunction, interruption of communication facilities, labor difficulties or
other causes, in each case to the extent beyond such Committed Lender’s
reasonable control. If (i) the Administrative Agent had been notified by the
Borrower or the affected Committed Lender that a Committed Lender has failed to
timely fund a Loan, (ii) a Responsible Officer of the Administrative Agent has
actual knowledge or has written notice that such Committed Lender is the subject
of an Event of Bankruptcy or has publicly announced that it does not intend to
comply with its funding obligations under this Agreement or (iii) the
Administrative Agent had been notified by the affected Committed Lender that a
Committed Lender has failed timely to deliver the written confirmation
contemplated by clause (a)(iii) of the definition of “Defaulting Lender”, the
Administrative Agent shall promptly provide notice to the Borrower and the
Co-Agents of such occurrence.
(d)No Loan Party may assign any of its rights or obligations under this
Agreement without the prior written consent of each of the Agents and each of
the Lenders and without satisfying the Rating Agency Condition, if applicable.
Section 12.2.Participations. Any Committed Lender may, in the ordinary course of
its business at any time sell to one or more Persons (each, a “Participant”)
participating interests in its Pro Rata Share of its Conduit Group’s Percentage
of Aggregate Commitment, its Loans, its Letters of Credit, its Liquidity
Commitment (if applicable) or any other interest of such Committed Lender
hereunder or, if applicable, under its Liquidity Agreement. Notwithstanding any
such sale by a Committed Lender of a participating interest to a Participant,
such Committed Lender’s rights and obligations under this Agreement and, if
applicable, such Liquidity Agreement shall remain unchanged, such Committed
Lender shall remain solely responsible for the performance of its obligations
hereunder and, if applicable, under its Liquidity Agreement, and the Loan
Parties, the Lenders and the Agents shall continue to deal solely and directly
with such Committed Lender in connection with such Committed Lender’s rights and
obligations under this Agreement and, if applicable, its Liquidity Agreement.
Each Committed Lender agrees that any agreement between such Committed Lender
and any such Participant in respect of such participating interest shall not
restrict such Committed Lender’s right to agree to any amendment, supplement,
waiver or modification to this Agreement, except for any amendment, supplement,
waiver or modification described in Section 14.1(b)(i).
Section 12.3.Register. The Administrative Agent (as agent for the Borrower)
shall maintain at its office referred to in Section 14.2 a copy of each
Assignment Agreement delivered to and accepted by it and register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Pro Rata Share of, outstanding principal amount of all Advances owing to and
Interest of, each Lender from time to time, which Register shall be available
for inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. No assignment under this Article XII shall be effective
until the entries described in the preceding sentence have been made in the
Register. The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Servicer, the Lenders,
the Co-Agents, the Letter of Credit Issuer and the Administrative Agent may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement.
Section 12.4.Federal Reserve. Notwithstanding any other provision of this
Agreement to the

--------------------------------------------------------------------------------




contrary, any Lender may at any time pledge or grant a security interest in all
or any portion of its rights (including, without limitation, any Loan and any
rights to payment of principal or interest thereon) under this Agreement to
secure obligations of such Lender to a Federal Reserve Bank, without notice to
or consent of Borrower, Servicer or any Agent; provided that no such pledge or
grant of a security interest shall release such Lender from any of its
obligations hereunder, or substitute any such pledgee or grantee for such Lender
as a party hereto.
ARTICLE XIII.
SECURITY INTEREST
Section 13.1.Grant of Security Interest. To secure the due and punctual payment
of the Obligations, whether now or hereafter existing, due or to become due,
direct or indirect, or absolute or contingent, including, without limitation,
all Indemnified Amounts, in each case pro rata according to the respective
amounts thereof, Borrower hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in, all of Borrower’s right,
title and interest, whether now owned and existing or hereafter arising in and
to all of the Receivables, the Related Security, the Collections, and all
proceeds of the foregoing (collectively, the “Collateral”). Borrower hereby
authorizes the Administrative Agent to file a financing statement naming
Borrower as debtor or seller that describes the collateral as “all assets of the
debtor whether now existing or hereafter arising” or words of similar effect.
Section 13.2.Termination after Final Payout Date. Each of the Secured Parties
hereby authorizes the Administrative Agent, and the Administrative Agent hereby
agrees, promptly after the Final Payout Date to execute and deliver to Borrower
such UCC termination statements as may be necessary to terminate the
Administrative Agent’s security interest in and lien upon the Collateral, all at
Borrower’s expense. Upon the Final Payout Date, all right, title and interest of
the Administrative Agent and the other Secured Parties in and to the Collateral
shall terminate.
ARTICLE XIV.
MISCELLANEOUS
Section 14.1.Waivers and Amendments.
(a)No failure or delay on the part of any Agent or any Lender in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.
(b)No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this Section
14.1(b). The Loan Parties, the Required Committed Lenders and the Administrative
Agent may enter into written modifications or waivers of any provisions of this
Agreement; provided, however, that no such modification or waiver shall:
(i)without the consent of each affected Lender, (A) extend the Scheduled
Termination Date or the date of any payment or deposit of Collections by
Borrower or the Servicer, (B) reduce the rate or extend the time of payment of
Interest or any CP Costs (or any component of Interest or CP Costs), (C) reduce
any fee payable to any Agent for the benefit of the Lenders, (D) except pursuant
to Article XII hereof, change the amount of the principal of any Lender, any
Committed Lender’s Pro Rata Share or any Committed Lender’s Commitment, (E)
amend, modify

--------------------------------------------------------------------------------




or waive any provision of the definition of Required Committed Lenders or this
Section 14.1(b), (F) consent to or permit the assignment or transfer by Borrower
of any of its rights and obligations under this Agreement, (G) change the
definition of “Borrowing Base,” “Eligible Receivable,” “Loss Reserve,” “Dilution
Reserve,” “Interest and Servicing Reserve,” “Required Reserve,” “Required
Reserve Factor Floor,” “Servicing Fee Rate,” or (H) amend or modify any defined
term (or any defined term used directly or indirectly in such defined term) used
in clauses (A) through (G) above in a manner that would circumvent the intention
of the restrictions set forth in such clauses; or
(ii)without the written consent of any affected Agent, amend, modify or waive
any provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent,
and any material amendment, waiver or other modification of this Agreement shall
require satisfaction of the Rating Agency Condition, to the extent the Rating
Agency Condition is required of any Conduit. Notwithstanding the foregoing, (i)
without the consent of the Committed Lenders, but with the consent of Borrower,
any Co-Agent may direct the Administrative Agent to amend this Agreement solely
to add additional Persons as Committed Lenders in respect of the related Conduit
Group hereunder and (ii) the Agents, the Required Committed Lenders and the
Conduits may enter into amendments to modify any of the terms or provisions of
Article XI, Article XII, Section 14.13 or any other provision of this Agreement
without the consent of Borrower; provided that such amendment has no negative
impact upon Borrower. Any modification or waiver made in accordance with this
Section 14.1 shall apply to each of the Lenders equally and shall be binding
upon Borrower, the Lenders and the Agents.
Section 14.2.Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or (iii)
if given by any other means, when received at the address specified in this
Section 14.2; provided, however, that any notice (including any Borrowing Notice
or Reduction Notice) from any Loan Party to any Agent or any Lender shall be
effective only upon receipt of such notice by such Agent or Lender.
Section 14.3.Ratable Payments. If (a) any Lender, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Obligations
owing to such Lender (other than payments received pursuant to Section 10.2 or
10.3) in a greater proportion than that received by any other Lender in such
Lender’s Conduit Group entitled to receive a ratable share of such Obligations,
such Lender agrees, promptly upon demand, to purchase for cash without recourse
or warranty a portion of such Obligations held by the other Lenders in such
Lender’s Conduit Group so that after such purchase each Lender in such Conduit
Group will hold its Pro Rata Share of such Obligations and (b) any Conduit
Group, whether by set off or otherwise, has payment made to such Conduit Group
(other than payments received pursuant to Section 10.2 or 10.3) in a greater
proportion than that received by any other Conduit Group entitled to receive a
ratable share of such Obligations, the Lenders in such Conduit Group agree,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Obligations held by the other Conduit Groups so that after such
purchase each Lender in such Conduit Group, taken together, will hold its
Conduit Group’s Percentage of such Obligations; provided that in the case of the
preceding clauses (a) and (b), if all or any portion of such excess amount is
thereafter recovered from such Lender or Conduit Group, as applicable, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.
Section 14.4.Protection of Administrative Agent’s Security Interest.

--------------------------------------------------------------------------------




(a)Borrower agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that any of the Agents may request, to
perfect, protect or more fully evidence the Administrative Agent’s security
interest in the Collateral, or to enable the Agents or the Lenders to exercise
and enforce their rights and remedies hereunder. At any time after the
occurrence of an Event of Default, the Administrative Agent may, or the
Administrative Agent may direct Borrower or the Servicer to, notify the Obligors
of Receivables, at Borrower’s expense, of the ownership or security interests of
the Lenders under this Agreement and may also direct that payments of all
amounts due or that become due under any or all Receivables be made directly to
the Administrative Agent or its designee. Borrower or the Servicer (as
applicable) shall, at any Lender’s request, withhold the identity of such Lender
in any such notification.
(b)If any Loan Party fails to perform any of its obligations hereunder, the
Administrative Agent or any Lender may (but shall not be required to) perform,
or cause performance of, such obligations, and the Administrative Agent’s or
such Lender’s costs and expenses incurred in connection therewith shall be
payable by Borrower as provided in Section 10.3. Each Loan Party irrevocably
authorizes the Administrative Agent at any time and from time to time in the
sole discretion of the Administrative Agent, and appoints the Administrative
Agent as its attorney-in-fact, to act on behalf of such Loan Party (i) to
execute on behalf of Borrower as debtor and to file financing statements
necessary or desirable in the Administrative Agent’s sole discretion to perfect
and to maintain the perfection and priority of the interest of the Lenders in
the Receivables and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as the Administrative Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Administrative Agent’s security interest in the
Collateral, for the benefit of the Secured Parties. This appointment is coupled
with an interest and is irrevocable.
Section 14.5.Confidentiality.
(a)Each Loan Party and each Lender shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of the Fee Letter, the
L/C Fee Letter and the other confidential or proprietary information with
respect to the Agents and the Conduits and their respective businesses obtained
by it or them in connection with the structuring, negotiating and execution of
the transactions contemplated herein, except that such Loan Party and such
Lender and its officers and employees may disclose such information to such Loan
Party’s and such Lender’s external accountants and attorneys and as required by
any applicable law or order of any judicial or administrative proceeding.
(b)Each of the Lenders and each of the Agents shall maintain and shall cause
each of its officers, directors, employees, investors, potential investors,
credit enhancers, outside accountants, attorneys and other advisors to maintain
the confidentiality of any nonpublic information with respect to the Originators
and the Loan Parties, except that any of the foregoing may disclose such
information (i) to any party to this Agreement, (ii) to any provider of a
surety, guaranty or credit or liquidity enhancement to any Conduit, (iii) to the
outside accountants, attorneys and other advisors of any Person described in
clause (i) or (ii) above, (iv) to any prospective or actual assignee or
participant of any of the Agents or any Lender, (v) to any rating agency who
rates the Commercial Paper, to any Commercial Paper dealer, (vi) to any other
entity organized for the purpose of purchasing, or making loans secured by,
financial assets for which any Co-Agent (or one of its Affiliates) acts as the
administrative agent and to any officers, directors, employees, outside
accountants and attorneys of each of the foregoing; provided that each Person
described in the foregoing clause (ii), (iii), (iv), (v) or (vi) is informed of
the confidential nature of such information and, in the case of a Person
described in clause (iv), agrees in writing to maintain the confidentiality of
such information in accordance with this Section 14.5(b); and (vii) as required
pursuant to any law, rule, regulation, direction, request or order of any
judicial, administrative or regulatory authority or proceedings (whether or not
having the force or effect of

--------------------------------------------------------------------------------




law). Notwithstanding the foregoing, (x) each Conduit and its officers,
directors, employees, investors, potential investors, credit enhancers, outside
accountants, attorneys and other advisors shall be permitted to disclose
Receivables performance information and details concerning the structure of the
facility contemplated hereby in summary form and in a manner not identifying the
Originators, Borrower, the Servicer, the Performance Guarantor, or the Obligors
to prospective investors in Commercial Paper issued by such Conduit, and (y) the
Conduits, the Agents and the Lenders shall have no obligation of confidentiality
in respect of any information which may be generally available to the public or
becomes available to the public through no fault of theirs or their respective
Affiliates.
(c)Notwithstanding any other express or implied agreement to the contrary, the
parties hereto hereby agree and acknowledge that each of them and each of their
employees, representatives, and other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to any of them relating to such tax treatment and
tax structure, except to the extent that confidentiality is reasonably necessary
to comply with U.S. federal or state securities laws. For purposes of this
Section 14.5(c), the terms “tax treatment” and “tax structure” have the meanings
specified in Treasury Regulation section 1.6011-4(c).
Section 14.6.Bankruptcy Petition. Borrower, the Servicer, the Agents and each
Committed Lender hereby covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all outstanding senior
indebtedness of any Conduit, it will not institute against, or join any other
Person in instituting against, such Conduit any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.
Section 14.7.Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of any Conduit, the Agents or
any Committed Lender, no claim may be made by any Loan Party or any other Person
against any Conduit, the Agents or any Committed Lender or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and each Loan Party hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.
The obligations of each Conduit under this Agreement shall be payable solely out
of the funds of such Conduit available for such purpose and shall be solely the
corporate obligations of such Conduit. No recourse shall be had for the payment
of any amount owing in respect of this Agreement or for the payment of any fee
hereunder or for any other obligation or claim arising out of or based upon this
Agreement against any Agent, any Affiliate of any of the foregoing, or any
stockholder, employee, officer, director, incorporator or beneficial owner of
any of the foregoing.


Section 14.8.CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF (EXCEPT IN THE CASE OF THE OTHER
TRANSACTION DOCUMENTS, TO THE EXTENT OTHERWISE EXPRESSLY STATED THEREIN) AND
EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE OWNERSHIP INTEREST OF BORROWER
OR THE SECURITY INTEREST OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES, IN ANY OF THE COLLATERAL IS GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.
Section 14.9.CONSENT TO JURISDICTION. EACH PARTY TO THIS AGREEMENT HEREBY

--------------------------------------------------------------------------------




IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED
BY SUCH PERSON PURSUANT TO THIS AGREEMENT, AND EACH SUCH PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY AGENT OR ANY LENDER TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY LOAN PARTY AGAINST ANY AGENT OR ANY LENDER OR ANY
AFFILIATE OF ANY AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT
OR ANY DOCUMENT EXECUTED BY SUCH LOAN PARTY PURSUANT TO THIS AGREEMENT SHALL BE
BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.
Section 14.10.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY LOAN
PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.
Section 14.11.Integration; Binding Effect; Survival of Terms.
(a)This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
(b)This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Loan Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5 and 14.6 shall be continuing and shall survive any termination of
this Agreement.
Section 14.12.Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
Section 14.13.Intercreditor Agreement. The parties acknowledge and agree that,
notwithstanding

--------------------------------------------------------------------------------




anything contained herein to the contrary, the rights and remedies of the
Lenders with respect to the enforcement of this Agreement and the rights and
obligations of the Secured Parties with respect to the application of the
Collateral are subject to the provisions of the Intercreditor Agreement.
<signature pages follow>





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.
SMITHFIELD RECEIVABLES FUNDING LLC, As Borrower
 
 
 
 
 
By:
/s/ Charles McCarrick
 
 
Name:
Charles McCarrick
 
 
Title:
President
 
 
 
 
 
 
Address:
3411 Silverside Rd, 103 Baynard Bldg
 
 
 
Wilmington, DE 19810
 
 
 
Attention: Charles McCarrick
 
 
 
Telecopy No: 302-477-1300 Ext. 103
 
 
 
Facsimile No: 302-477-1332
 
 
 
 
 
With a copy to:
 
 
 
 
 
c/o Smithfield Foods, Inc.
 
 
 
200 Commerce Street
 
 
 
Smithfield, VA 23430
 
 
 
Attention: Timothy Dykstra
 
 
 
Telecopy No: 757-365-3070
 







SMITHFIELD FOODS, INC., AS SERVICER
 
 
 
 
 
 
By:
/s/ Timothy Dykstra
 
 
Name:
Timothy Dykstra
 
 
Title:
Vice President
 
 
 
 
 
 
Address:
Smithfield Foods, Inc.
 
 
 
200 Commerce Street
 
 
 
Smithfield, VA 23430,
 
 
 
Attention: Robert Manly
 
 
 
Telecopy No: 757-365-3025
 
 
and Ken Sullivan
 
 
Telecopy No: 757-365-3070
 
 
 
 
 
 
 
 



 












--------------------------------------------------------------------------------












COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK
BRANCH, AS ADMINISTRATIVE AGENT, AS LETTER OF CREDIT ISSUER AND AS A COMMITTED
LENDER
 
 
 
 
 
By:
/s/ Christopher Hartofilis
 
 
Name:
Christopher Hartofilis
 
 
Title:
Vice President
 
 
 
 
 
 
By:
/s/ Izumi Fukushima
 
 
Name:
Izumi Fukushima
 
 
Title:
Executive Director
 
 
 
 
 
 
Address:
Securitization - Transaction Management
 
 
 
Rabobank International
 
 
 
245 Park Avenue
 
 
 
New York, NY 10167
 
 
 
 
 
Phone:
(212) 808-6806
 
Fax:
(914) 304-9324
 
 
 
 
 
 





--------------------------------------------------------------------------------






Nieuw Amsterdam Receivables Corporation,
 
as a Conduit
 
 
 
 
 
 
 
By:
/s/ Damian Perez
 
 
Name:
Damian Perez
 
 
Title:
Vice President
 
 
 
 
 
 
Address:
Nieuw Amsterdam Receivables Corp.
 
 
 
c/o Global Securitization Services, LLC
 
 
 
68 South Service Road, Suite 120
 
 
 
Melville, NY 11747
 
 
 
Attention: JR Angelo
 
Phone:
(631) 930-7202
 
Fax:
(212) 302-8767
 
Email:
jrangelo@gssnyc.com; ddeangelis@gssnyc.com
 
 
 
 
 







--------------------------------------------------------------------------------

EXHIBIT I


DEFINITIONS


As used in the Agreement and the Exhibits and Schedules thereto, capitalized
terms have the meanings set forth in this Exhibit I (such meanings to be equally
applicable to the singular and plural forms thereof). Any references in the
Agreement or this Exhibit I to any Person includes such Persons successors and
permitted assigns. The words “hereof,” “herein” and “hereunder” and words of
similar import refer to this Agreement. The term “including” means “including
without limitation”.     References to any agreement refer to that agreement as
from time to time amended or restated.


As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“ABL Representative” has the meaning provided in the Receivables Sale Agreement.
“Adjusted Dilution Ratio” means, at any time, the rolling average of the
Dilution Ratio for the 12 Calculation Periods then most recently ended.
“Adjusted Federal Funds Rate” means, for each Settlement Period, the weighted
daily average of (a) a rate per annum equal to the Federal Funds Rate on each
day of such Settlement Period, plus (b) the Market Spread per annum on each day
of such Settlement Period. For purposes of determining the Adjusted Federal
Funds Rate for any day, changes in the Federal Funds Rate shall be effective on
the date of each such change.
“Adjusted Federal Funds Rate Loan” means a Loan which bears interest at the
Adjusted Federal Funds Rate.
“Administrative Agent” has the meaning provided in the preamble to this
Agreement.
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made on the same Borrowing Date.
“Adverse Claim” has the meaning provided in the Receivables Sale Agreement.
“Affected Entity” means (i) any Funding Source, (ii) any agent, administrator or
manager of a Conduit, or (iii) any bank holding company in respect of any of the
foregoing.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if (a) the controlling Person owns 10-50% of
any class of voting securities of the controlled Person only if it also
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise, or (b) if the controlling Person owns more
than 50% of any class of voting securities of the controlled Person.
“Agents” has the meaning provided in the preamble to this Agreement.
“Aggregate Commitment” means, on any date of determination, the aggregate amount
of the Committed Lenders’ Commitments to make Loans and the L/C Credit
Extensions hereunder. As of June 9, 2011, the Aggregate Commitment is
$275,000,000.

--------------------------------------------------------------------------------

“Aggregate Principal” means, on any date of determination, the sum of (i) the
aggregate outstanding principal amount of all Advances (other than in respect of
Loans relating to Letters of Credit) outstanding on such date and (ii) the
Letter of Credit Liability on such date.
“Aggregate Reduction” has the meaning provided in Section 1.3.
“Agreement” means this Credit and Security Agreement, as it may be amended or
modified and in effect from time to time.
“Allocation Limit” has the meaning provided in Section 1.1(a).
“Alternate Base Rate” means for any day, the rate per annum equal to the higher
as of such day of (i) the Prime Rate, or (ii) one-half of one percent (0.50%)
above the Federal Funds Rate. For purposes of determining the Alternate Base
Rate for any day, changes in the Prime Rate or the Federal Funds Rate shall be
effective on the date of each such change. In addition, the Alternate Base Rate
shall be rounded, if necessary, to the next higher 1/16 of 1%.
“Alternate Base Rate Loan” means a Loan which bears interest at the Alternate
Base Rate or the Default Rate.
“Applicable Percentage” has the meaning provided in the Fee Letter.
“Approved Obligor Jurisdiction” means any country which is a member of the
Organization for Economic Cooperation and Development, excluding any country (a)
whose Governmental Authority (i) shall have admitted in writing its inability to
pay its debts as the same become due, (ii) shall have declared a moratorium on
the payment of its debts or the debts of any Governmental Authority of such
country or (iii) shall have ceased to be a member of the International Monetary
Fund or ceased to be eligible to use the resources of the International Monetary
Fund or (b) with respect to which the U.S. shall have imposed economic
sanctions.


“Assignment Agreement” has the meaning provided in Section 12.1(b).
“Auto Extension Letter of Credit” has the meaning specified in Section
1.7(b)(ii).
“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.
“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended and in effect
from time to time (11 U.S.C. § 101 et seq.) and any successor statute thereto.
“Borrower” has the meaning provided in the preamble to this Agreement.
“Borrowing Base” means, on any date of determination, the Net Pool Balance as of
the last day of the period covered by the most recent Monthly Report, minus the
Required Reserve as of the last day of the period covered by the most recent
Monthly Report, and minus Deemed Collections that have occurred since the most
recent Cut-Off Date to the extent that such Deemed Collections exceed the
Dilution Reserve.
“Borrowing Date” means a Business Day on which an Advance is made hereunder.
“Borrowing Limit” has the meaning provided in Section 1.1(a)(i).
“Borrowing Notice” has the meaning provided in Section 1.2.

--------------------------------------------------------------------------------

“Broken Funding Costs” means for any CP Rate Loan or LIBO Rate Loan which: (a)
in the case of a CP Rate Loan, has its principal reduced without compliance by
Borrower with the notice requirements hereunder, (b) in the case of a CP Rate
Loan or a LIBO Rate Loan, does not become subject to an Aggregate Reduction
following the delivery of any Reduction Notice, (c) in the case of a CP Rate
Loan, is assigned under the applicable Liquidity Agreement or (d) in the case of
a LIBO Rate Loan, is terminated or reduced prior to the last day of its Interest
Period, whether voluntarily or due to the occurrence of the Commitment
Termination Date, an amount equal to the excess, if any, of (i) the CP Costs or
Interest (as applicable) that would have accrued during the remainder of the
Interest Periods or the tranche periods for Commercial Paper determined by the
Administrative Agent to relate to such Loan (as applicable) subsequent to the
date of such reduction, assignment or termination (or in respect of clause (b)
above, the date such Aggregate Reduction was designated to occur pursuant to the
Reduction Notice) of the principal of such Loan if such reduction, assignment or
termination had not occurred or such Reduction Notice had not been delivered,
over (ii) the sum of (x) to the extent all or a portion of such principal is
allocated to another Loan, the amount of CP Costs or Interest actually accrued
during the remainder of such period on such principal for the new Loan, and (y)
to the extent such principal is not allocated to another Loan, the income, if
any, actually received during the remainder of such period by the holder of such
Loan from investing the portion of such principal not so allocated. In the event
that the amount referred to in clause (ii) exceeds the amount referred to in
clause (i), the relevant Lender or Lenders agree to pay to Borrower the amount
of such excess.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York or The Depositary Trust Company
of New York is open for business and, if the applicable Business Day relates to
any determination of a LIBO Rate, on which dealings are carried on in the London
interbank market.
“Calculation Period” means each fiscal calendar month of Smithfield or portion
thereof which elapses during the term of the Agreement. The first Calculation
Period shall commence on the date of the initial Advance hereunder and the final
Calculation Period shall terminate on the Final Payout Date.
“Cash Collateralize” has the meaning specified in Section 1.7(g)(i).
“Change of Control” has the meaning provided in the Receivables Sale Agreement.
“Co-Agent” means with respect to each Lender, the agent appointed to act on
behalf of such Lender in the applicable Lender Supplement.
“Collateral” has the meaning provided in Section 13.1.
“Collection Account” has the meaning provided in the Receivables Sale Agreement.
“Collection Account Agreement” has the meaning provided in the Receivables Sale
Agreement.
“Collection Bank” has the meaning provided in the Receivables Sale Agreement.
“Collection Notice” means a notice from the Administrative Agent to a Collection
Bank in the form attached to each Collection Account Agreement.
“Collections” has the meaning provided in the Receivables Sale Agreement.
“Commencement Date” has the meaning provided in the Receivables Sale Agreement.
“Commercial Paper” means promissory notes of any Conduit issued by such Conduit,
in each case,

--------------------------------------------------------------------------------

in the commercial paper market.
“Commitment” means, for each Committed Lender, the commitment of such Committed
Lender to make (i) in the case of an Unaffiliated Committed Lender, its
Percentage of Loans to Borrower hereunder or (ii) in the case of a Committed
Lender in a Conduit Group, its Pro Rata Share of such Conduit Group’s Percentage
of Loans to Borrower hereunder in the event the applicable Conduit elects not to
fund any Advance, in either case, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Committed
Lender’s name on Schedule A to this Agreement.
“Commitment Termination Date” means the earliest to occur of (i) the day on
which any of the conditions precedent set forth in Section 6.2 (other than
Section 6.2(d)(ii)(B)) are not satisfied, (ii) the Business Day immediately
prior to the occurrence of an Event of Default described in Section 9.1(j),
(iii) the Business Day specified in a written notice from the Administrative
Agent following the occurrence of any other Event of Default, and (iv) the date
which is ten (10) Business Days after the Administrative Agent’s receipt of
written notice from the Borrower that it wishes to terminate the facility
evidenced by this Agreement.
“Committed Lenders” means (i) each Unaffiliated Committed Lender and (ii) with
respect to each Conduit Group, the banks or other financial institutions and
their respective successors and permitted assigns under each Conduit Group’s
Liquidity Agreement.
“Conduit” means any Lender that is designated as the Conduit in the Lender
Supplement or in the Assignment Agreement pursuant to which it became a party to
this Agreement, and any assignee of such Lender to the extent of the portion of
such Percentage assumed by such assignee pursuant to its respective Assignment
Agreement.
“Conduit Group” means, collectively, (i) a Conduit or Conduits, as the case may
be, (ii) the Committed Lenders with respect to such Conduit or Conduits and
(iii) the applicable Co-Agent for such Conduit or Conduits.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.
“Contract” has the meaning provided in the Receivables Sale Agreement.
“CP Costs” means:
(a)    for a Pool Funded Conduit, for each day, the sum of, without duplication,
(i) discount or interest accrued on such Conduit’s Pooled Commercial Paper at
the applicable CP Rate on such day, plus (ii) any and all accrued commissions in
respect of its placement agents and its Commercial Paper dealers, and issuing
and paying agent fees incurred, in respect of such Conduit’s Pooled Commercial
Paper for such day, plus (iii) other costs associated with funding small or
odd-lot amounts with respect to all receivable purchase or financing facilities
which are funded by such Conduit’s Pooled Commercial Paper for such day, minus
(iv) any accrual of income net of expenses received by or on behalf of such
Conduit on such day from investment of collections received under all receivable
purchase or financing facilities funded substantially with such Conduit’s Pooled
Commercial Paper, minus (v) any payment received on such day net of expenses in
respect of such Conduit’s Broken Funding Costs related to the prepayment of any
investment of such

--------------------------------------------------------------------------------

Conduit pursuant to the terms of any receivable purchase or financing facilities
funded substantially with its Pooled Commercial Paper. In addition to the
foregoing costs, if Borrower (or the Servicer, on Borrower’s behalf) shall
request any Advance during any period of time determined by a Co-Agent in its
sole discretion to result in incrementally higher CP Costs applicable to its
Conduit’s Loan included in such Advance, the principal associated with any such
Loan of such Conduit shall, during such period, be deemed to be funded by such
Conduit in a special pool (which may include capital associated with other
receivable purchase or financing facilities) for purposes of determining such
additional CP Costs applicable only to such special pool and charged each day
during such period against such principal; and
(b)    for a Conduit that is not a Pool Funded Conduit, for each day, the sum of
(x) discount or interest accrued on its Related Commercial Paper at the
applicable CP Rate on such day, plus (y) any and all accrued commissions and
fees of placement agents, dealers and issuing and paying agents incurred in
respect of such Related Commercial Paper for such day, plus (z) other costs
associated with funding small or odd-lot amounts with respect to all receivable
purchase facilities which are funded by Pooled Commercial Paper for such day.
“CP Rate” means, for any CP Tranche Period of any Conduit,
(a)    for any CP Rate Loans funded by a Pool Funded Conduit, a rate per annum
that, when applied to the outstanding principal balance of such CP Rate Loans
for the actual number of days elapsed in such CP Tranche Period, would result in
an amount of accrued interest equivalent to such Conduit’s CP Costs for such CP
Tranche Period; and
(b)    for any CP Rate Loans funded by a Conduit that is not a Pool Funded
Conduit, a rate per annum equal to the sum of (i) the rate or, if more than one
rate, the weighted average of the rates, determined by converting to an
interest-bearing equivalent rate per annum the discount rate (or rates) at which
such Conduit’s Related Commercial Paper outstanding during such CP Tranche
Period has been or may be sold by any placement agent or commercial paper dealer
selected by such Conduit’s Co-Agent, plus (ii) the commissions and charges
charged by such placement agent or commercial paper dealer with respect to such
Related Commercial Paper, expressed as a percentage of the face amount thereof
and converted to an interest-bearing equivalent rate per annum.
“CP Rate Loan” means, for each Loan of a Conduit prior to the time, if any, when
(i) it is refinanced with a Liquidity Funding pursuant to the Liquidity
Agreement, or (ii) the occurrence of an Event of Default and the commencement of
the accrual of Interest thereon at the Default Rate.
“CP Tranche Period” means with respect to any Loan of any Conduit that is not
funded with Pooled Commercial Paper, a period of days from 1 Business Day up to
the number of days (not to exceed 60 days) necessary to extend such period to
include the next Settlement Date, commencing on a Business Day, which period is
either (i) requested by Borrower and agreed to by such Conduit or such Conduit’s
Co-Agent or (ii) in the absence of such request and agreement, selected by such
Conduit or such Conduit’s Co-Agent (it being understood that the goal shall be
to select a period which ends on or as close to the next Settlement Date as
possible).
“Credit and Collection Policy” has the meaning provided in the Receivables Sale
Agreement.
“Cut-Off Date” means the last day of a Calculation Period.
“Days Sales Outstanding” means, as of any day, an amount equal to the product of
(x) 91, multiplied by (y) the amount obtained by dividing (i) the aggregate
outstanding balance of Receivables as of the most

--------------------------------------------------------------------------------

recent Cut-Off Date, by (ii) the aggregate amount of Receivables created during
the three (3) Calculation Periods including and immediately preceding such
Cut-Off Date.
“Debt” has the meaning provided in the Receivables Sale Agreement.
“Deemed Collections” means Collections deemed received by Borrower under Section
1.4(a).
“Default Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the aggregate Outstanding Balance of
Receivables created during the three (3) Calculation Periods ending on such
Cut-Off Date, by (ii) the Outstanding Balance of all Eligible Receivables as of
such Cut-Off Date.
“Default Rate” means a rate per annum equal to the sum of (i) the Prime Rate
plus (ii) 2.00%, changing when and as the Prime Rate changes; provided, however,
that such Default Rate shall not at any time exceed the maximum rate permitted
by applicable law.
“Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (x) the total amount of Receivables which
became Defaulted Receivables during the Calculation Period that includes such
Cut-Off Date, by (y) the aggregate Outstanding Balance of Receivables created
during the Calculation Period occurring three (3) months prior to the
Calculation Period ending on such Cut-Off Date.
“Defaulted Receivable” means a Receivable: (i) as to which the Obligor thereof
has suffered an Event of Bankruptcy; (ii) which, consistent with the Credit and
Collection Policy, would be written off Borrower’s books as uncollectible; or
(iii) as to which any payment, or part thereof, remains unpaid for 91 days or
more from the original invoice date for such payment.
“Defaulting Lender” means (a) any Committed Lender that (i) has failed to
perform any of its funding obligations hereunder within one Business Day of the
date required to be funded by it hereunder (other than failures to fund solely
as a result of (A) a bona fide dispute as to whether the conditions to borrowing
were satisfied on the relevant Advance date, but only for such time as such
Committed Lender is continuing to engage in good faith discussions regarding the
determination or resolution of such dispute, (B) a failure to disburse due to an
administrative error or omission by such Committed Lender, or (C) a failure to
disburse due to force majeure, computer malfunctions, interruption or
communication facilities, labor difficulties or other causes, in each case to
the extent beyond such Committed Lender’s reasonable control), (ii) has notified
the Borrower or the Administrative Agent that it does not intend to comply with
its funding obligations under this Agreement, or (iii) has failed to confirm in
writing that it intends to comply with its funding obligation under this
Agreement, by the date requested by the Administrative Agent in writing
following the Administrative Agent’s determination that it has a reasonable
basis to believe that such Committed Lender will not comply with its funding
obligations under this Agreement, (b) any Committed Lender that is the subject
of an Event of Bankruptcy or (c) any assignee of a Defaulting Lender under
applicable law as contemplated in the last sentence of Section 12.1(c)(v).
“Defaulting Lender Excess” means, with respect to any Defaulting Lender at any
time, the excess, if any, at such time of (i) an amount equal to such Defaulting
Lender’s Percentage multiplied by the Aggregate Principal (calculated as if any
other Defaulting Lenders had funded all of their respective Loans) over (ii) the
aggregate principal amount of all Loans made by such Defaulting Lender.
“Defaulting Lender Group” means any Conduit Group that includes a Defaulting
Lender.
“Delinquency Ratio” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance

--------------------------------------------------------------------------------

of all Receivables that were Delinquent Receivables at such time divided by (ii)
the aggregate Outstanding Balance of all Eligible Receivables at such time.
“Delinquent Receivable” means a Receivable, (i) as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original invoice date for
such payment and (ii) which is not a Defaulted Receivable.
“Dilution” means the amount of any reduction or cancellation of the Outstanding
Balance of a Receivable as described in Section 1.4(a).
“Dilution Horizon Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
decimal), computed by dividing (i) the aggregate sales generated by the
Originators during the Calculation Period ending on such Cut-Off Date, by (ii)
the aggregate Outstanding Balance of all Eligible Receivables as of such Cut-Off
Date.
“Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
percentage), computed by dividing (i) the total amount of decreases in
Outstanding Balances due to Dilutions (other than cash discounts), which
included returns, adjustments, rebates, discounts or retropricing during the
Calculation Period ending on such Cut-Off Date, by (ii) the aggregate
Outstanding Balance of Receivables created during the Calculation Period ending
on such Cut-Off Date.
“Dilution Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of:
(a)    the sum of (i) 2.00 times the Adjusted Dilution Ratio as of the
immediately preceding Cut-Off Date, plus (ii) the Dilution Volatility Component
as of the immediately preceding Cut-Off Date, times
(b)    the Dilution Horizon Ratio as of the immediately preceding Cut-Off Date.
“Dilution Volatility Component” means the product (expressed as a percentage) of
(i) the difference between (a) the highest Dilution Ratio over the past 12
Calculation Periods and (b) the Adjusted Dilution Ratio, and (ii) a fraction,
the numerator of which is equal to the amount calculated in (i)(a) of this
definition and the denominator of which is equal to the amount calculated in
(i)(b) of this definition.
“Dollars” and the sign “$” means lawful currency of the United States of
America.


“Effective Date” has the meaning provided in the Receivables Sale Agreement.
“Eligible Assignee” means a commercial bank having a combined capital and
surplus of at least $250,000,000 with a rating of its (or its parent holding
company’s) short-term securities equal to or higher than (i) A-1 by S&P and (ii)
P-1 by Moody’s.
“Eligible Government Receivable” means an Eligible Receivable that is a
Government Receivable.
“Eligible Receivable” means, at any time, a Receivable:
(a)    the Obligor of which (i) is not an Affiliate of any of the parties
hereto, (ii) is not an individual, (iii) is not a government or a governmental
subdivision or agency if the addition of such Receivable shall cause the
Government Receivable Excess to be greater than zero, (iv) is not insolvent or
has not entered into any insolvency proceedings and (v) is a resident of an
Approved Obligor Jurisdiction,
(b)    (i) which by its terms is due and payable not greater than 30 days from
the original invoice date thereof and (ii) which is not a Delinquent Receivable,

--------------------------------------------------------------------------------

(c)    which is not owing from an Obligor (together with any affiliated
Obligors) as to which more than 50% of the aggregate Outstanding Balance of all
Receivables owing from such Obligor (together with any affiliated Obligors) are
Delinquent Receivables,
(d)    which is an “account” within the meaning of Article 9 of the UCC of all
applicable jurisdictions,
(e)    which is denominated and payable only in any Limited Approved Currency,
(f)    which arises under a Contract which, together with such Receivable, is in
full force and effect and constitutes the legal, valid and binding obligation of
the related Obligor enforceable against such Obligor in accordance with its
terms subject to no offset, counterclaim or other defense,
(g)    which arises under a Contract which (A) (i) does not require the Obligor
under such Contract to consent to the transfer, sale, pledge or assignment of
the rights and duties of the applicable Originator or any of its assignees under
such Contract or (ii) for which consent to the transfer, sale, pledge or
assignment of the rights and duties of the applicable Originator or any of its
assignees under such Contract has been obtained from the Obligor under such
Contract (B) does not contain a confidentiality provision that purports to
restrict the ability of any Lender to exercise its rights under this Agreement,
including, without limitation, its right to review the Contract,
(i)    which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the applicable Originator,
(j)    which, together with the Contract related thereto, does not contravene
any law, rule or regulation applicable thereto (including, without limitation,
any law, rule and regulation relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy) and with respect to which no part of the Contract related thereto
is in violation of any such law, rule or regulation,
(k)    which satisfies all applicable requirements of the Credit and Collection
Policy,
(l)    which was generated in the ordinary course of the applicable Originator’s
business,
(m)    which (i) arises solely from the sale of goods or the provision of
services to the related Obligor by the applicable Originator, and not by any
other Person (in whole or in part) and (ii) does not constitute sales tax,
finance charges, service charges or similar charges (other than GST or VAT) (it
being understood that only the portion of such Receivable so constituted shall
not be eligible),
(n)    which is not subject to any dispute, counterclaim, right of rescission,
set-off, counterclaim or any other defense (including defenses arising out of
violations of usury laws) of the applicable Obligor against the applicable
Originator or any other Adverse Claim, and the Obligor thereon holds no right as
against such Originator to cause such Originator to repurchase the goods or
merchandise the sale of which shall have given rise to such Receivable (except
with respect to sale discounts effected pursuant to the Contract, or defective
goods returned in accordance with the terms of the Contract),
(o)    as to which the applicable Originator has satisfied and fully performed
all Obligations on its part with respect to such Receivable required to be
fulfilled by it, and no further action is required to be performed by any Person
with respect thereto other than payment thereon by the applicable Obligor,
(p)    as to which each of the representations and warranties contained in
Sections 5.1(i), (j), (r), (s), (t) and (u) is true and correct,

--------------------------------------------------------------------------------

(q)    all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to Borrower under and in
accordance with the Receivables Sale Agreement, and Borrower has good and
marketable title thereto free and clear of any Adverse Claim, and
(r)    which is not originated on a “billed but not shipped,” “bill and hold,”
“guaranteed sale,” “sale and return,” “sale on approval,” “progress billed,”
“consignment” or similar basis.
“Equity Interests” has the meaning provided in the Receivables Sale Agreement.
“ERISA” has the meaning provided in the Receivables Sale Agreement.
“ERISA Affiliate” has the meaning provided in the Receivables Sale Agreement.
“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of a non-exempt Prohibited Transaction; (c) any failure by any Plan to
satisfy the minimum funding standards (within the meaning of Sections 412 or 430
of the Tax Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (d) the filing pursuant to Section 412 of the Tax Code or Section 303 of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, the failure to make by its due date a required installment
under Section 430(j) of the Tax Code with respect to any Plan, or the failure by
any Loan Party or any of its ERISA Affiliates to make any required contribution
to a Multiemployer Plan; (e) the incurrence by any Loan Party or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, including but not limited to the imposition of any lien
in favor of the PBGC or any Plan; (f) a determination that any Plan is, or is
expected to be, in "at risk" status (within the meaning of Section 430 of the
Tax Code or Title IV of ERISA); (g) the receipt by any Loan Party or any of its
ERISA Affiliates from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (h) the incurrence by any Loan Party or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (i) the receipt by any Loan Party or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Loan Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent (within the meaning of Section 4245 of ERISA),
Reorganization, or in endangered or critical status (within the meaning of
Section 432 of the Tax Code or Section 305 or Title IV of ERISA).
“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:
(a)    a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or
(b)    such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee, trustee
(other than a trustee under a deed of trust, indenture or similar instrument),
custodian, sequestrator (or other similar official) for, such Person or for any
substantial part of its property, or shall make any general assignment for the
benefit of creditors, or shall be adjudicated insolvent, or admit in writing its
inability to pay its debts

--------------------------------------------------------------------------------

generally as they become due, or, if a corporation or similar entity, its board
of directors shall vote to implement any of the foregoing.
“Event of Default” has the meaning specified in Article IX.
“Excluded Originator” has the meaning provided in the Receivables Sale
Agreement.
“Excluded Receivable” has the meaning provided in the Receivables Sale
Agreement.
“Excluded Taxes” has the meaning provided in Section 10.1(c).
“Executive Officer” has the meaning provided in the Receivables Sale Agreement.
“Facility Account” means Borrower’s account no. 4427176102.
“Facility Termination Date” means the earliest to occur of (i) the Scheduled
Termination Date and (ii) the Commitment Termination Date.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum for each day during such period equal to (a) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 11:30 a.m.
(New York City time) for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
“Fee Letter” means that certain Fee Letter dated as of June 9, 2011 among
Performance Guarantor, the Borrower and the Agents, as it may be amended or
modified and in effect from time to time.
“Final Payout Date” means the date on which all Obligations have been paid in
full and the Aggregate Commitment has been terminated.
“Finance Charges” has the meaning provided in the Receivables Sale Agreement.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is located. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Receivable” means any Receivable denominated and payable in United
States Dollars, the Obligor of which is organized under the laws of, or has its
chief executive office in, any jurisdiction other than the United States (or any
political subdivision thereof).
“Foreign Receivable Excess” means the amount, if any, by which the aggregate
Outstanding Balance of all Foreign Receivables exceeds 5.0% of the Outstanding
Balance of all Eligible Receivables; provided however, that in no event shall
the aggregate Outstanding Balance of all Foreign Receivables owed by Obligors
located in any one jurisdiction (other than the United States) exceed 3.0%.
“Funding Agreement” means (i) this Agreement, (ii) the Liquidity Agreement and
(iii) any other agreement or instrument executed by any Funding Source with or
for the benefit of a Conduit.
“Funding Source” means (i) each Committed Lender and (ii) any insurance company,
bank or other

--------------------------------------------------------------------------------

funding entity providing liquidity, credit enhancement or back-up purchase
support or facilities to a Conduit.
“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Government Receivable” means any Receivable, the Obligor of which is a
government or governmental subdivision or agency of the United States (or any
political subdivision thereof).
“Government Receivable Excess” means (i) prior to a Ratings Trigger Event, the
amount, if any, by which the aggregate Outstanding Balance of all Government
Receivables exceeds 2.5% of the Outstanding Balance of all Eligible Receivables
or (ii) after a Ratings Trigger Event, the amount, if any, by which the
aggregate Outstanding Balance of all Government Receivables exceeds 0.0% of the
Outstanding Balance of all Eligible Receivables.
“Honor Date” has the meaning specified in Section 1.7(c).
“Indemnified Amounts” has the meaning specified in Section 10.1.
“Indemnified Party” has the meaning specified in Section 10.1.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Independent Director” means a director of Borrower who (A) is not at the time
of initial appointment or at any time during the continuation of his or her
appointment as an Independent Director and has not been at any time during the
five (5) years preceding such appointment: (i) an equity holder, director (other
than an Independent Director), officer, employee, member, manager, attorney or
partner of Borrower or any of its Affiliates; (ii) a customer, supplier or other
Person who derives more than 1% of its purchases or revenues from its activities
with Borrower or any of its Affiliates; (iii) a Person or other entity
controlling or under common control with any such equity holder, partner,
member, customer, supplier or other Person; (iv) a member of the immediate
family of any such equity holder, director, officer, employee, member, manager,
partner, customer, supplier or other person; or (v) a trustee in bankruptcy for
Borrower or any of its Affiliates and (B) has, (i) prior experience as an
Independent Director for a corporation or limited liability company whose
charter documents required the unanimous consent of all “independent directors”
thereof before such corporation or limited liability company could consent to
the institution of bankruptcy or insolvency proceedings against it or could file
a petition seeking relief under any applicable federal or state law relating to
bankruptcy and (ii) at least three years of employment experience and who is
provided by CT Corporation, Corporation Service Company, Global Securitization
Services, LLC, National Registered Agents, Inc., Wilmington Trust Company, Lord
Securities Corporation or, if none of those companies is then providing
professional “independent directors”, another nationally recognized company
reasonably approved by the Administrative Agent. As used herein, the term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a person or
entity, whether through ownership of voting securities, by contract or
otherwise.
“Initial Purchased Assets” has the meaning provided in the Receivables Sale
Agreement.
“Intercreditor Agreement” means that certain Amended and Restated Intecreditor
Agreement,

--------------------------------------------------------------------------------

dated as of June 9, 2011, among Rabobank, as administrative agent for the ABL
Secured Parties (as defined therein), U.S. Bank National Association, as
collateral agent for the Term Debt Secured Parties (as defined therein),
Rabobank, as Administrative Agent, the Borrower and each of the Loan Parties (as
defined therein) party hereto.
“Interest” means for each respective Interest Period relating to Loans of the
Committed Lenders, an amount equal to the product of the applicable Interest
Rate for each Loan multiplied by the principal of such Loan for each day elapsed
during such Interest Period, annualized (a) in the case of an Interest Period
for the LIBOR Rate, on a 360-day basis and (b) in the case of an Interest Period
for the Alternate Base Rate or the Adjusted Federal Funds Rate, on a 365-day (or
366-day, when appropriate) basis.
“Interest Period” means, with respect to any Loan held by a Committed Lender:
(a)    if Interest for such Loan is calculated on the basis of the LIBO Rate, a
period of one, two, three or six months, or such other period as may be mutually
agreeable to the applicable Co-Agent and Borrower, commencing on a Business Day
selected by Borrower or such Co-Agent pursuant to this Agreement. Such Interest
Period shall end on the day in the applicable succeeding calendar month which
corresponds numerically to the beginning day of such Interest Period; provided,
however, that if there is no such numerically corresponding day in such
succeeding month, such Interest Period shall end on the last Business Day of
such succeeding month; or
(b)    if Interest for such Loan is calculated on the basis of the Alternate
Base Rate or the Adjusted Federal Funds Rate, a period commencing on a Business
Day selected by Borrower and agreed to by the applicable Co-Agent; provided that
no such period shall exceed one month.
If any Interest Period would end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day; provided,
however, that in the case of Interest Periods corresponding to the LIBO Rate, if
such next succeeding Business Day falls in a new month, such Interest Period
shall end on the immediately preceding Business Day. In the case of any Interest
Period for any Loan which commences before the Commitment Termination Date and
would otherwise end on a date occurring after the Commitment Termination Date,
such Interest Period shall end on the Commitment Termination Date. The duration
of each Interest Period which commences after the Commitment Termination Date
shall be of such duration as selected by the applicable Co-Agent.
“Interest Rate” means, with respect to each Loan of the Committed Lenders, the
LIBO Rate, the Adjusted Federal Funds Rate, the Alternate Base Rate or the
Default Rate, as applicable.
“Interest and Servicing Reserve” means, for any Calculation Period, the sum
(expressed as a percentage) of (i) the product of (a) a fraction the numerator
of which is the average Days Sales Outstanding for the most recent three (3)
Calculation Periods and the denominator of which is 360 and (b) the Alternate
Base Rate as of the immediately preceding Cut-Off Date plus the Applicable
Percentage as of such Cut-Off Date and (ii) the product of (a) the Servicing Fee
Rate times (b) a fraction of the numerator of which is the average Days Sales
Outstanding for the most recent three (3) Calculation Periods and the
denominator of which is 360.
“Initial Contributed Assets” has the meaning provided in the Receivables Sale
Agreement.    


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).



--------------------------------------------------------------------------------

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Fee Letter” means that certain Fee Letter dated as of June 9, 2011 among
Letter of Credit Issuer and the Borrower, as it may be amended or modified and
in effect from time to time.
“L/C Funding” means a drawing under any Letter of Credit to the extent such
drawing has not been reimbursed by the Borrower or refinanced through an
Advance.
“L/C Participation Funding” means, with respect to each Lender, such Lender’s
funding of its participation in any L/C Funding pursuant to Section 1.7(c)(iii)
hereof; provided, that any payment by a Lender under Section 1.7(g) to Cash
Collateralize any Letter of Credit shall be deemed to be a L/C Participation
Funding.
“Lender” means each Conduit, each Committed Lender and the Letter of Credit
Issuer.
“Lender Supplement” means, with respect to any Lender, the information set forth
in Schedule C to this Agreement in respect of such Lender, as it may be amended
or otherwise modified from time to time by such Lender or the Lenders named
therein.
“Letter of Credit” means a standby letter of credit issued in Dollars by the
Letter of Credit Issuer pursuant to Section 1.7 either as originally issued or
as the same may, from time to time, be amended or otherwise modified or
extended.
“Letter of Credit Application” means an application and agreement for standby
letter of credit by and between the Borrower and the Letter of Credit Issuer in
a form acceptable to the Letter of Credit Issuer (and customarily used by it in
similar circumstances) and conformed to the terms of this Agreement, either as
originally executed or as it may from time to time be supplemented, modified,
amended, renewed, or extended; provided, however, to the extent that the terms
of such Letter of Credit Application are inconsistent with the terms of this
Agreement, the terms of this Agreement shall control.
“Letter of Credit Expiration Date” means the day that is the earlier of (i) the
thirty (30) days prior to the Scheduled Termination Date then in effect (or, if
such day is not a Business Day, the next preceding Business Day) or (ii) the
Commitment Termination Date.
“Letter of Credit Fees” has the meaning specified in Section 1.8.
“Letter of Credit Issuer” means Rabobank in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“Letter of Credit Liability” means, at any time, the aggregate undrawn face
amount of all outstanding Letters of Credit at such time plus the amount of L/C
Fundings then outstanding at such time. For all purposes of this Agreement, if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be deemed to mean the maximum face amount in Dollars of such Letter
of Credit after giving effect to all increases thereof contemplated by such
Letter of Credit, whether or not such maximum face amount is in effect at such
time.


“LIBO Rate” means, for any Interest Period, the rate per annum determined on the
basis of the offered

--------------------------------------------------------------------------------

rate for deposits in U.S. dollars of amounts equal or comparable to the
principal amount of the related Loan offered for a term comparable to such
Interest Period, which rates appear on a Bloomberg L.P. terminal, displayed
under the address “US0001M <Index> Q <Go>“ effective as of 11:00 A.M., London
time, two Business Days prior to the first day of such Interest Period; provided
that if no such offered rates appear on such page, the LIBO Rate for such
Interest Period will be the arithmetic average (rounded upwards, if necessary,
to the next higher 1/100th of 1%) of rates quoted by not less than two major
banks in New York, New York, selected by the Administrative Agent, at
approximately 10:00 a.m.(New York City time), two Business Days prior to the
first day of such Interest Period, for deposits in U.S. dollars offered by
leading European banks for a period comparable to such Interest Period in an
amount comparable to the principal amount of such Loan, divided by one minus the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal or other reserves) which is imposed against the Administrative Agent in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal), applicable to such Interest Period. The LIBO Rate
shall be rounded, if necessary, to the next higher 1/16 of 1%.
“LIBO Rate Loan” means a Loan which bears interest at the LIBO Rate.
“Limited Approved Currency” means Dollars.


“Liquidity Agreement” means the liquidity asset purchase agreement between the
Conduit of any Conduit Group and the Committed Lenders of such Conduit Group.
“Liquidity Commitment” means, as to each Committed Lender in any Conduit Group,
its commitment to such Conduit Group’s Conduit under the Liquidity Agreements,
(which shall equal 102% of such Conduit Group’s Percentage of the Aggregate
Commitment hereunder).
“Liquidity Funding” means (a) a purchase made by any Committed Lender pursuant
to its Liquidity Commitment of all or any portion of, or any undivided interest
in, an applicable Conduit’s Loans, or (b) any Loan made by a Committed Lender in
lieu of such Conduit pursuant to Section 1.1.
“Loan” means any loan made by a Lender to Borrower pursuant to this Agreement
(including, without limitation, any Liquidity Funding). Each Loan shall either
be a CP Rate Loan, an Alternate Base Rate Loan, and Adjusted Federal Funds Rate
Loan or a LIBO Rate Loan, selected in accordance with the terms of this
Agreement.
“Loan Parties” has the meaning provided in the preamble to this Agreement.
“Lock-Box” has the meaning provided in the Receivables Sale Agreement.
“Loss Reserve” means, for any Calculation Period, the product (expressed as a
percentage) of (a) 2.00, times (b) the highest three-month rolling average
Default Ratio during the 12 Calculation Periods ending on the immediately
preceding Cut-Off Date, times (c) the Default Horizon Ratio as of the
immediately preceding Cut-Off Date.
“Market Spread” means, on any date of determination, the positive difference
between the Federal Funds Rate on such date of determination, and the 1-month
LIBO Rate effective as of 11:00 A.M., London time, on such date of determination
(and not as in effect two Business Days prior thereto).
“Material Adverse Effect” means (i) any material adverse effect on the business,
assets, operations, property or condition, financial or otherwise of the
Performance Guarantor and its Restricted Subsidiaries, taken as a whole, (ii)
any material adverse effect on the abilities of the Loan Parties, taken as a
whole, to

--------------------------------------------------------------------------------

perform their obligations under the Transaction Documents to which they are a
party, (iii) any material adverse effect on the legality, validity or
enforceability of the Agreement or any other Transaction Document, (iv) any
material adverse effect on the Administrative Agent’s interest (on behalf of
itself and the Secured Parties) in the Receivables generally or in any
significant portion of the Receivables, the Related Security or Collections with
respect thereto, (v) any material adverse effect on the collectability of the
Receivables generally or of any material portion of the Receivables and (vi)
material adverse effect on the rights of or benefits available to the
Administrative Agent, the Letter of Credit Issuer, Co-Agents or the Lenders.
“Monthly Report” means a report, in substantially the form of Exhibit VI hereto
(appropriately completed), furnished by the Servicer to the Administrative Agent
pursuant to Section 8.5.
“Monthly Reporting Date” means, with respect to any fiscal month of Borrower
ending after the Commencement Date, the eighteenth (18th) Business Day following
the end of such fiscal month.
“Moody’s” means Moody’s Investors Service, Inc. and any successors thereto.
“Multiemployer Plan” means a multiemployer benefit plan as defined in Section
4001(a)(3) of ERISA.
“Net Pool Balance” means, at any time, the aggregate Outstanding Balance of all
Eligible Receivables at such time reduced by the sum of (i) the aggregate amount
by which the Outstanding Balance of all Eligible Receivables of each Obligor and
its Affiliates exceeds the Obligor Concentration Limit for such Obligor, (ii)
the Foreign Receivable Excess, (iii) the PASA Reserve Amount, and (iv) the
Volume Rebate Accrual Amount.
“Non-Extension Notice Date” has the meaning specified in Section 1.7(b)(ii).
“Non-Material Subsidiary” has the meaning provided in the Parent Credit
Agreement.
“Obligations” means, at any time, any and all obligations of either of the Loan
Parties to any of the Secured Parties arising under or in connection with the
Transaction Documents, whether now existing or hereafter arising, due or
accrued, absolute or contingent, including, without limitation, obligations in
respect of Aggregate Principal, CP Costs, Interest, fees under the Fee Letter,
L/C Fee Letter, Broken Funding Costs and Indemnified Amounts.
“Obligor” has the meaning provided in the Receivables Sale Agreement.
“Obligor Concentration Limit” means, at any time, in relation to the aggregate
Outstanding Balance of Receivables owed by any single Obligor and its Affiliates
(if any), the applicable concentration limit set forth below for Obligors who
have short term unsecured debt ratings currently assigned to them by S&P and
Moody’s (or in the absence thereof, the long term unsecured senior debt ratings
set forth below):


Short Term Rating
(S&P/Moody’s)
Long Term Rating
(S&P/Moody’s)
Maximum
Allowable % of Eligible Receivables
A-1/P-1 or higher
AA- to A+/ Aa3 to A1 or higher
13%
A-2/P-2
A to BBB / A2 to Baa2
6.5%
A-3 or lower / P-3 or lower
(Non-Investment Grade)
BBB- or lower / Baa3 or lower
(Non-Investment Grade)
3%



; provided, however, that (a) if any Obligor has a split short term rating by
S&P and Moody’s or a split long term rating by S&P and Moody’s, the applicable
short term rating or long term rating, as applicable, will be the lower of the
two, (b) if any Obligor is not rated by either S&P or Moody’s, the applicable
Obligor Concentration Limit shall be the one set forth in the last line of the
table above, and (c) subject to satisfaction

--------------------------------------------------------------------------------

of the Rating Agency Condition and/or an increase in the percentage set forth in
clause (a)(i) of the definition of “Required Reserve”, upon Borrower’s request
from time to time, the Administrative Agent may agree to a higher percentage of
Eligible Receivables for a particular Obligor and its Affiliates (each such
higher percentage, a “Special Concentration Limit”), it being understood that
any Special Concentration Limit may be cancelled by the Administrative Agent
upon not less than five (5) Business Days’ written notice to the Loan Parties.
Notwithstanding anything to the contrary contained herein, a Special
Concentration Limit of (i) 10.00% shall apply with respect to Receivables owed
by to The Kroger Co.; provided that The Kroger Co. maintains a short term of
rating A-2 or higher by S&P and P-2 or higher by Moody’s and a long term rating
of BBB or higher by S&P and Baa2 or higher by Moody’s, as applicable, and (ii)
4.00% shall apply with respect to Receivables owed by U.S. Foodservice Inc.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Originator” has the meaning provided in the Receivables Sale Agreement, and
such term excludes, for the purposes of this Agreement, any Excluded Originator.
“Outstanding Balance” has the meaning provided in the Receivables Sale
Agreement.
“Parent Credit Agreement” means that certain Credit Agreement, dated as of May
31, 2011, by and among Smithfield, Rabobank and the guarantors and lenders party
thereto from time to time, as the same may be amended from time to time in
accordance with the terms thereof.
“Participant” has the meaning provided in Section 12.2.
“PASA” means the Packers and Stockyards Act of 1921, as amended.
“PASA Reserve Amount” means (a) prior to a Ratings Trigger Event, (i) 0.50 times
(ii) the amount of all outstanding trade payables of Smithfield and its
Subsidiaries, which are entitled to the benefits of the trust created under the
Packers and Stockyards Act of 1921, as amended; or (b) after a Ratings Trigger
Event, the amount of all outstanding trade payables of Smithfield and its
Subsidiaries, which are entitled to the benefits of the trust created under the
Packers and Stockyards Act of 1921, as amended.
“Payment Account” means, with respect to each Co-Agent, the account designated
by such Co-Agent for receipt of payments hereunder and identified on the Lender
Supplement.
“PBGC” has the meaning provided in the Receivables Sale Agreement.
“Percentage” means for (i) each Conduit Group, the ratio (expressed as a
percentage) of the aggregate Commitments of the Committed Lenders in such
Conduit Group to the Aggregate Commitment and (ii) each Unaffiliated Committed
Lender, the ratio (expressed as a percentage) of its Commitment to the Aggregate
Commitment.
“Performance Guarantor” means Smithfield.
“Performance Undertaking” means that certain Performance Undertaking, dated as
of June 9, 2011, by Performance Guarantor in favor of Borrower, substantially in
the form of Exhibit VII, as the same may be amended, restated or otherwise
modified from time to time.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Tax Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4062 or
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
“Pooled Commercial Paper” means, for each of the Pool Funded Conduits, the
Commercial Paper of such Pool Funded Conduit subject to any particular pooling
arrangement by such Conduit, but excluding Related Commercial Paper issued by
any Pool Funded Conduit for a tenor and in an amount specifically requested by
any Person with any agreement effected by such Pool Funded Conduit.
“Pool Funded Conduits” means, at any time, the Conduits that have notified the
Loan Parties that they will be pool-funding their Loans.
“Prime Rate” means for each Lender, the rate of interest per annum publicly
announced from time to time by its Co-Agent as its prime commercial lending rate
or base rate in effect at its principal office for loans in the United States of
America, with each change in the Prime Rate being effective on the date such
change is publicly announced as effective (it being understood and agreed that
the Prime Rate is a reference rate used by such Co-Agent in determining interest
rates on certain loans and is not intended to be the lowest rate of interest
charged on any extension of credit by any Agent or Lender to any debtor).
“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(f)(3) of the Tax Code.
“Pro Rata Share” means, with respect to each Conduit Group on any date of
determination, the ratio which the Liquidity Commitment of a Committed Lender in
such Conduit Group bears to the sum of the Liquidity Commitments of all
Committed Lenders in such Conduit Group.
“Proposed Reduction Date” has the meaning provided in Section 1.3.
“Purchasing Lender” has the meaning provided in Section 12.1(b).
“Rabobank” has the meaning provided in the preamble to this Agreement.
“Rating Agency Condition” means, if applicable, that a Conduit has received
written notice from S&P or Moody’s or any other rating agency then rating such
Conduit’s Commercial Paper that the execution and delivery of, or an amendment,
a change or a waiver of, this Agreement or the Receivables Sale Agreement will
not result in a withdrawal or downgrade of the then current ratings on such
Conduit’s Commercial Paper or, if applicable, the conditions required for
post-closing review as described in a letter or letters from S&P or Moody’s or
such other rating agency.
“Ratings Trigger Event” means, as of any date of determination, the lowering
with regard to the Performance Guarantor of (i) S&P’s Corporate Credit Rating to
below B-, or (ii) Moody’s Long Term Corporate Family Rating to below B3.
“Receivable” has the meaning provided in the Receivables Sale Agreement, and
such term excludes, for the purposes of this Agreement, any Excluded Receivable.
“Receivables Sale Agreement” means that certain Receivables Sale Agreement,
dated as of June 9, 2011, among Smithfield, SFFC, the Originators and the
Borrower, as the same may be amended, restated or otherwise modified from time
to time.
“Records” has the meaning provided in the Receivables Sale Agreement.

--------------------------------------------------------------------------------

“Reduction Notice” has the meaning provided in Section 1.3.
“Register” has the meaning provided in Section 12.3.
“Regulatory Change” means any change after the date of this Agreement in United
States (federal, state or municipal) or foreign laws, regulations (including
Regulation D) or accounting principles or the adoption or making after such date
of any interpretations, directives or requests of or under any United States
(federal, state or municipal) or foreign laws, regulations (whether or not
having the force of law) or accounting principles by any court, governmental or
monetary authority, or accounting board or authority (whether or not part of
government) charged with the establishment, interpretation or administration
thereof. For the avoidance of doubt, any change in accounting standards or the
issuance of any other pronouncement, release or interpretation (or revisions to
the foregoing) that causes or requires the consolidation of all or a portion of
the assets and liabilities of a Conduit or Borrower with the assets and
liabilities of any Agent, any Committed Lender or any other Affected Entity
shall constitute a Regulatory Change.
“Related Commercial Paper” means, for any period with respect to either Conduit,
any Commercial Paper of such Conduit issued or deemed issued for purposes of
financing or maintaining any Loan by such Conduit (including any discount,
yield, or interest thereon) outstanding on any day during such period.
“Related Security” means, with respect to any Receivable: (i) all of Borrower’s
interest in the Related Security (under and as defined in the Receivables Sale
Agreement), (ii) all of Borrower’s right, title and interest in, to and under
the Receivables Sale Agreement in respect of such Receivable, (iii) all of
Borrower’s right, title and interest in, to and under the Performance
Undertaking, and (iv) all proceeds of any of the foregoing.
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reportable Event” means any "reportable event," as defined in Section 4043 of
ERISA or the regulations issued thereunder, other than those events as to which
the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Tax Code).
    
“Request for Letter of Credit” means any request substantially in the form of
Exhibit VIII, containing the information specified therein, executed and
delivered by the Borrower.


“Required Committed Lenders” means Committed Lenders holding in the aggregate
more than fifty percent (50%) of the Aggregate Commitment
“Required Data” means ongoing information regarding the Collateral required to
be provided by the Borrower or the Servicer to the Administrative Agent at the
request of the Administrative Agent, including in connection with any Lender’s
regulatory capital requirements.
“Required Notice Period” means two (2) Business Days.
“Required Reserve” means, on any day during a Calculation Period, the product of
(a) the sum of (i) the greater of (x) the Required Reserve Factor Floor and (y)
the sum of the Loss Reserve and the Dilution Reserve and (ii) the Interest and
Servicing Reserve times (b) the Net Pool Balance as of the Cut-Off Date
immediately preceding such Calculation Period.
“Required Reserve Factor Floor” means, for any Calculation Period, the sum
(expressed as a

--------------------------------------------------------------------------------

percentage) of (a) 13% plus (b) the product of the Adjusted Dilution Ratio and
the Dilution Horizon Ratio, in each case, as of the immediately preceding
Cut-Off Date.
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Borrower
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Borrower, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of
Borrower now or hereafter outstanding, (iii) any payment or prepayment of
principal of, premium, if any, or interest, fees or other charges on or with
respect to, and any redemption, purchase, retirement, defeasance, sinking fund
or similar payment and any claim for rescission with respect to the Subordinated
Loans (as defined in the Receivables Sale Agreement), (iv) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
capital stock of Borrower now or hereafter outstanding, and (v) any payment of
management fees by Borrower (except for reasonable management fees to any
Originator or its Affiliates in reimbursement of actual management services
performed).
“Restricted Subsidiary” has the meaning provided in the Receivables Sale
Agreement.
“S&P” means Standard and Poor’s Ratings Services, a Standard and Poor’s
Financial Services LLC business and any successor thereto.
“Scheduled Termination Date” means June 9, 2014.
“Secured Parties” means the Indemnified Parties.
“Servicer” means at any time the Person (which may be the Administrative Agent)
then authorized pursuant to Article VIII to service, administer and collect
Receivables.
“Servicing Fee” means, for each day in a Calculation Period:
(a)    an amount equal to (i) the Servicing Fee Rate (or, at any time while
Smithfield or one of its Affiliates is the Servicer, such lesser percentage as
may be agreed between Borrower and the Servicer on an arms’ length basis based
on then prevailing market terms for similar services), times (ii) the
Outstanding Balance of all Receivables at the close of business on the Cut-Off
Date immediately preceding such Calculation Period, times (iii) 1/360; or
(b)    on and after the Servicer’s reasonable request made at any time when
Smithfield or one of its Affiliates is no longer acting as Servicer hereunder,
an alternative amount specified by the successor Servicer not exceeding (i) 110%
of such Servicer’s reasonable costs and expenses of performing its obligations
under this Agreement during the preceding Calculation Period, divided by (ii)
the number of days in the current Calculation Period.
“Servicing Fee Rate” means 1.0% per annum.
“Settlement Date” means (A) with respect to all Loans, the second (2nd) Business
Day after each Monthly Reporting Date, and (B) in addition, with respect to
Loans of the Committed Lenders, the last day of the relevant Interest Period.
“Settlement Period” means the immediately preceding Calculation Period (or
portion thereof).
“SFFC” means SFFC, Inc., a Delaware corporation.

--------------------------------------------------------------------------------

“Smithfield” has the meaning provided in the preamble to this Agreement.
“Subordinated Lender” has the meaning provided in the Receivables Sale
Agreement.
“Subordinated Loan” has the meaning provided in the Receivables Sale Agreement.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
“Tax Code” means the Internal Revenue Code of 1986, as the same may be amended
from time to time.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Termination Date” has the meaning provided in the Receivables Sale Agreement.
“Terminating Tranche” has the meaning provided in Section 4.3(b).
“Transaction Documents” means, collectively, this Agreement, each Borrowing
Notice, the Receivables Sale Agreement, each Collection Account Agreement, the
Performance Undertaking, any Letter of Credit, the Fee Letter, the L/C Fee
Letter, the Intercreditor Agreement, each Subordinated Note (as defined in the
Receivables Sale Agreement) and all other instruments, documents and agreements
executed and delivered in connection herewith.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
“Unaffiliated Committed Lender” means each Committed Lender that is not related
to a Conduit Group.
“Unmatured Event of Default” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Event of Default.
“Unreimbursed Amount” has the meaning specified in Section 1.7(c).
“Unrestricted Subsidiary” has the meaning provided in the Receivables Sale
Agreement.
“Volume Rebate” means, with respect to any Receivable, a rebate or refund as
described in Section 1.4(a)(iii).
“Volume Rebate Accrual Amount” means, on any date of determination, the
aggregate amount of all Volume Rebates that have accrued as of or on such date
of determination.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

--------------------------------------------------------------------------------

“Yield” means, the amounts described in Section 2.1.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.
 



--------------------------------------------------------------------------------




EXHIBIT II-A


FORM OF BORROWING NOTICE


---


SMITHFIELD RECEIVABLES FUNDING LLC


BORROWING NOTICE
dated ______________, 20__
for Borrowing on ________________, 20__


[Applicable Co-Agent]


Attention: [________________]


Ladies and Gentlemen:


Reference is made to the Credit and Security Agreement dated as of June 9, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Smithfield Receivables Funding LLC (“Borrower”), Smithfield
Foods, Inc., as initial Servicer, the Lenders and Co-Agents from time to time
party thereto and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch, as Administrative Agent and Letter of
Credit Issuer. Capitalized terms defined in the Credit Agreement are used herein
with the same meanings.
1.    The [Servicer, on behalf of] Borrower hereby certifies, represents and
warrants to the Agents and the Lenders that on and as of the Borrowing Date (as
hereinafter defined):
(a)    all applicable conditions precedent set forth in Article VI of the Credit
Agreement have been satisfied;
(b)    each of its representations and warranties contained in Section 5.1 of
the Credit Agreement will be true and correct, in all material respects, as if
made on and as of the Borrowing Date;
(c)    no event will have occurred and is continuing, or would result from the
requested Purchase, that constitutes an Event of Default or Unmatured Event of
Default;
(d)    the Facility Termination Date has not occurred; and
(e)    after giving effect to the Loans comprising the Advance requested below,
the Aggregate Principal will not exceed the Borrowing Limit.
2.    The [Servicer, on behalf of] Borrower hereby requests that the Lenders
make an Advance on ___________, 20__ (the “Borrowing Date”) as follows:
(a)    Aggregate Amount of Advance: $_____________
(i)    [Conduit Group]’s Percentage of Advance: $[___________________]
(ii)    [Unaffiliated Committed Lender]’s Percentage of Advance:
$[___________________]
(b)    To the extent any portion of an Advance is funded by Committed Lenders,
[Servicer on behalf

--------------------------------------------------------------------------------




of] Borrower requests that the applicable Committed Lender(s) make [an Alternate
Base Rate Loan] [an Adjusted Federal Funds Rate Loan] [that converts into] a
LIBO Rate Loan with an Interest Period of _____ months on the third Business Day
after the Borrowing Date).
3. Please disburse the proceeds of the Loans as follows:
(i)    [Conduit Group]: [Apply $________ to payment of principal and interest of
existing Loans due on the Borrowing Date]. [Apply $______ to payment of fees due
on the Borrowing Date]. [Wire transfer $________ to account no. ________ at
___________ Bank, in [city, state], ABA No. __________, Reference: ________].
(ii)    [Unaffiliated Committed Lender]: [Apply $________ to payment of
principal and interest of existing Loans due on the Borrowing Date]. [Apply
$______ to payment of fees due on the Borrowing Date]. [Wire transfer $________
to account no. ________ at ___________ Bank, in [city, state], ABA No.
__________, Reference: ________].

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the [Servicer, on behalf of] Borrower has caused this
Borrowing Notice to be executed and delivered as of this ____ day of
___________, _____.
 
[SMITHFIELD FOODS, INC., as Servicer, on behalf of:]
 
[SMITHFIELD RECEIVABLES FUNDING LLC], as
 
Borrower
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 



 





--------------------------------------------------------------------------------




EXHIBIT II-B


FORM OF REDUCTION NOTICE


---


SMITHFIELD RECEIVABLES FUNDING LLC


REDUCTION NOTICE
dated ______________, 20__
for reduction to occur on ________________, 20__


[Applicable Co-Agent]
Attention: [________________]
Ladies and Gentlemen:


Reference is made to the Credit and Security Agreement dated as of June 9, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Smithfield Receivables Funding LLC (“Borrower”), Smithfield
Foods, Inc., as initial Servicer, the Lenders and Co-Agents from time to time
party thereto and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch, as Administrative Agent and Letter of
Credit Issuer. Capitalized terms defined in the Credit Agreement are used herein
with the same meanings.
You are hereby irrevocably notified that Borrower wishes to make an Aggregate
Reduction in the amount of $_____________ on ___________, 20__ (the “Proposed
Reduction Date”).
[______________]’s Percentage of such Aggregate Reduction will be
$[_______________.]
The undersigned agrees and acknowledges that any payments to the Agents or the
Lenders must be made by 12:00 p.m. (New York City time).
IN WITNESS WHEREOF, the [Servicer, on behalf of] Borrower has caused this
Reduction Notice to be executed and delivered as of the date set forth above.
 
[SMITHFIELD FOODS, INC., as Servicer, on behalf of:]
 
[SMITHFIELD RECEIVABLES FUNDING LLC], as
 
Borrower
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------




EXHIBIT III-A


PLACES OF BUSINESS OF THE LOAN PARTIES AND PERFORMANCE GUARANTOR; LOCATIONS OF
RECORDS; FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)


SMITHFIELD RECEIVABLES FUNDING LLC
Place of Business: Delaware
Locations of Records: 3411 Silverside Rd, 103 Baynard Bldg, Wilmington, DE 19810
Federal Employer Identification Number:
Legal, Trade and Assumed Names: None
Organizational Identification Number:




SMITHFIELD FOODS, INC.
Place of Business: Virginia
Locations of Records: 200 Commerce Street, Smithfield, Virginia 23430
Federal Employer Identification Number:
Legal, Trade and Assumed Names: None.
Organizational Identification Number:























































--------------------------------------------------------------------------------




EXHIBIT IV
FORM OF COMPLIANCE CERTIFICATE


To:    Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch, as Administrative Agent
This Compliance Certificate is furnished pursuant to that certain Credit and
Security Agreement dated as of June 9, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Smithfield
Receivables Funding LLC (“Borrower”), Smithfield Foods, Inc. (the “Servicer”),
the Lenders and Co-Agents from time to time party thereto and Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch,
as Administrative Agent and Letter of Credit Issuer.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected _________________ of Borrower.
2.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Performance Guarantor and its Subsidiaries during the
accounting period covered by the attached financial statements.
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an Event
of Default or Unmatured Event of Default, as each such term is defined under the
Credit Agreement, during or at the end of the accounting period covered by the
attached financial statements or as of the date of this Certificate[, except as
set forth in paragraph 4 below].
[4.    Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event: ____________________]

--------------------------------------------------------------------------------




The foregoing certifications are made and delivered as of ______________, 20__.


By:
 
 
 
Name:
 
 
 
Title:
 
 
 










--------------------------------------------------------------------------------




EXHIBIT V
FORM OF ASSIGNMENT AGREEMENT
THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the ___ day of ____________, ____, by and between _____________________
(“Assignor”) and __________________ (“Assignee”).


PRELIMINARY STATEMENTS


A.    This Assignment Agreement is being executed and delivered in accordance
with Section 12.1(b) of that certain Credit and Security Agreement dated as of
June 9, 2011 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) among Smithfield Receivables Funding LLC, as Borrower,
Smithfield Foods, Inc., as initial Servicer, the Lenders and Co-Agents from time
to time party thereto and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch, as Administrative Agent and Letter of
Credit Issuer, and that applicable Liquidity Agreement. Capitalized terms used
and not otherwise defined herein are used with the meanings set forth or
incorporated by reference in the Credit Agreement.
B.    Assignor is a Committed Lender party to the Credit Agreement [and the
Liquidity Agreement dated as of ________ by and among _____________ (the
“Liquidity Agreement”)], and Assignee wishes to become a Committed Lender
thereunder; and
C.    Assignor is selling and assigning to Assignee an undivided ____________%
(the “Transferred Percentage”) interest in all of Assignor’s rights and
obligations under the Transaction Documents [and the Liquidity Agreement],
including, without limitation, Assignor’s Commitment[, Assignor’s Liquidity
Commitment] and (if applicable) Assignor’s Loans as set forth herein.
AGREEMENT


The parties hereto hereby agree as follows:
1.    The sale, transfer and assignment effected by this Assignment Agreement
shall become effective (the “Effective Date”) two (2) Business Days (or such
other date selected by the Administrative Agent in its sole discretion)
following the date on which a notice substantially in the form of Schedule II to
this Assignment Agreement (“Effective Notice”) is delivered by the applicable
Co-Agent to the Conduit in the Assignor’s Conduit Group, Assignor and Assignee.
From and after the Effective Date, Assignee shall be a Committed Lender party to
the Credit Agreement for all purposes thereof as if Assignee were an original
party thereto and Assignee agrees to be bound by all of the terms and provisions
contained therein.
2.    If Assignor has no outstanding principal under the Credit Agreement [or
its Liquidity Agreement], on the Effective Date, Assignor shall be deemed to
have hereby transferred and assigned to Assignee, without recourse,
representation or warranty (except as provided in paragraph 6 below), and the
Assignee shall be deemed to have hereby irrevocably taken, received and assumed
from Assignor, the Transferred Percentage of Assignor’s Commitment [and
Liquidity Commitment] and all rights and obligations associated therewith under
the terms of the Credit Agreement [and its Liquidity Agreement], including,
without limitation, the Transferred Percentage of Assignor’s future funding
obligations under the Credit Agreement [and its Liquidity Agreement].
3.    If Assignor has any outstanding principal under the Credit Agreement [and
its Liquidity

--------------------------------------------------------------------------------




Agreement], at or before 12:00 noon, local time of Assignor, on the Effective
Date Assignee shall pay to Assignor, in immediately available funds, an amount
equal to the sum of (i) the Transferred Percentage of the outstanding principal
of Assignor’s Loans [and, without duplication, Assignor’s Percentage Interests
(as defined in the Liquidity Agreement)] (such amount, being hereinafter
referred to as the “Assignee’s Principal”); (ii) all accrued but unpaid (whether
or not then due) Interest attributable to Assignee’s Principal; and (iii)
accruing but unpaid fees and other costs and expenses payable in respect of
Assignee’s Principal for the period commencing upon each date such unpaid
amounts commence accruing, to and including the Effective Date (the “Assignee’s
Acquisition Cost”); whereupon, Assignor shall be deemed to have sold,
transferred and assigned to Assignee, without recourse, representation or
warranty (except as provided in paragraph 6 below), and Assignee shall be deemed
to have hereby irrevocably taken, received and assumed from Assignor, the
Transferred Percentage of Assignor’s Commitment, Liquidity Commitment, Loans (if
applicable) [and Percentage Interests (if applicable)] and all related rights
and obligations under the Transaction Documents [and its Liquidity Agreement],
including, without limitation, the Transferred Percentage of Assignor’s future
funding obligations under the Credit Agreement [and its Liquidity Agreement].
4.    Concurrently with the execution and delivery hereof, Assignor will provide
to Assignee copies of all documents requested by Assignee which were delivered
to Assignor pursuant to the Credit Agreement [or its Liquidity Agreement].
5.    Each of the parties to this Assignment Agreement agrees that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Assignment Agreement.
6.    By executing and delivering this Assignment Agreement, Assignor and
Assignee confirm to and agree with each other, the Agents and the Committed
Lenders as follows: (a) other than the representation and warranty that it has
not created any Adverse Claim upon any interest being transferred hereunder,
Assignor makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made by any other
Person in or in connection with any of the Transaction Documents [or its
Liquidity Agreement] or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of Assignee, the Credit Agreement[, its
Liquidity Agreement] or any other instrument or document furnished pursuant
thereto or the perfection, priority, condition, value or sufficiency of any
Collateral; (b) Assignor makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower, any Obligor,
any Affiliate of Borrower or the performance or observance by Borrower, any
Obligor, any Affiliate of Borrower of any of their respective obligations under
the Transaction Documents or any other instrument or document furnished pursuant
thereto or in connection therewith; (c) Assignee confirms that it has received a
copy of each of the Transaction Documents [and the Liquidity Agreement], and
other documents and information as it has requested and deemed appropriate to
make its own credit analysis and decision to enter into this Assignment
Agreement; (d) Assignee will, independently and without reliance upon the
Agents, Conduits, Borrower or any other Committed Lender or Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Transaction Documents [and the Liquidity Agreement]; (e) Assignee appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under the Transaction Documents [and the
Liquidity Agreement] as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and (f)
Assignee agrees that it will perform in accordance with their terms all of the
obligations which, by the terms of [its Liquidity Agreement,] the Credit
Agreement and the other Transaction Documents, are required to be performed by
it as a Committed Lender or, when applicable, as a Lender.

--------------------------------------------------------------------------------




7.    Each party hereto represents and warrants to and agrees with the
Administrative Agent that it is aware of and will comply with the provisions of
the Credit Agreement, including, without limitation, Sections 14.5 and 14.6
thereof.
8.    Schedule I hereto sets forth the revised Commitment and Liquidity
Commitment of Assignor and the Commitment and Liquidity Commitment of Assignee,
as well as administrative information with respect to Assignee.
9.    THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
10.    Assignee hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all senior indebtedness for
borrowed money of the Conduit in the Assignor’s Conduit Group, it will not
institute against, or join any other Person in instituting against, such Conduit
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.
 
[ASSIGNOR]
 
 
 
 
 
 
By:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
[ASSIGNEE]
 
 
 
 
 
 
By:
 
 
 
Title:
 
 






--------------------------------------------------------------------------------

SCHEDULE I TO ASSIGNMENT AGREEMENT


LIST OF LENDING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT AMOUNTS


Date: _____________, ______


Transferred Percentage:    ____________%


 
A-1
A-2
B-1
B-2
C-1
C-2
Assignor
Commitment (prior to giving effect to the Assignment Agreement)
Commitment (after giving effect to the Assignment Agreement)
Outstanding principal (if any)
Ratable Share of Outstanding principal
Liquidity Commitment (prior to giving effect to the Assignment Agreement)
Liquidity Commitment (after giving effect to the Assignment Agreement)
 
 
 
 
 
 
 







 
A-1
A-2
B-1
B-2
C-1
C-2
Assignee
Commitment (prior to giving effect to the Assignment Agreement)
Commitment (after giving effect to the Assignment Agreement)
Outstanding principal (if any)
Ratable Share of Outstanding principal
Liquidity Commitment (prior to giving effect to the Assignment Agreement)
Liquidity Commitment (after giving effect to the Assignment Agreement)
 
 
 
 
 
 
 



Address for Notices
            
            
Attention:
Phone:
Fax:





--------------------------------------------------------------------------------

SCHEDULE II TO ASSIGNMENT AGREEMENT


EFFECTIVE NOTICE


TO:
 
,Assignor
 
 
 
 
 
 
 
 
 
 
 
 
TO:
 
,Assignor
 
 
 
 
 
 





The undersigned, as Administrative Agent under the Credit and Security Agreement
dated as of June 9, 2011 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Smithfield Receivables Funding LLC
(“Borrower”), Smithfield Foods, Inc., as initial Servicer, the Lenders and
Co-Agents from time to time party thereto and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
Administrative Agent and Letter of Credit Issuer, hereby acknowledges receipt of
executed counterparts of a completed Assignment Agreement dated as of
____________, 20__ between __________________, as Assignor, and
__________________, as Assignee. Terms defined in such Assignment Agreement are
used herein as therein defined.
1.    Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be ______________, ____.
2.    Each of the undersigned hereby consents to the Assignment Agreement as
required by Section 12.1(b) of the Credit Agreement.
[3. Pursuant to such Assignment Agreement, the Assignee is required to pay
$____________ to Assignor at or before 12:00 noon (local time of Assignor) on
the Effective Date in immediately available funds.]
Very truly yours,


COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as Administrative Agent




By:
 

Title:
 






--------------------------------------------------------------------------------



[INSERT APPLICABLE CONDUIT’S NAME]




By:
 

Title:
 




--------------------------------------------------------------------------------




EXHIBIT VI
FORM OF MONTHLY REPORT
See attached.
 



--------------------------------------------------------------------------------




EXHIBIT VII
FORM OF PERFORMANCE UNDERTAKING
THIS PERFORMANCE UNDERTAKING (this “Undertaking”), dated as of June 9, 2011, is
executed by Smithfield Foods, Inc., a Virginia corporation (the “Performance
Guarantor”), in favor of Smithfield Receivables Funding LLC, a Delaware limited
liability company (the “Recipient”).
RECITALS


1.    Farmland Foods, Inc. a Delaware corporation, The Smithfield Packing
Company, Incorporated, a Delaware corporation, Smithfield Global Products, Inc.,
a Delaware corporation, John Morrell & Co., a Delaware corporation, Patrick
Cudahy, LLC, a Delaware limited liability company, Premium Pet Health, LLC, a
Delaware limited liability company, and Armour-Eckrich Meats LLC, a Delaware
limited liability company (collectively, unless excluded as an Excluded
Originator pursuant to the Sale Agreement, the “Originators”), the Performance
Guarantor and the Recipient have entered into a Receivables Sale Agreement,
dated as of June 9, 2011 (as amended, restated or otherwise modified from time
to time, the “Sale Agreement”), pursuant to which Originators, subject to the
terms and conditions contained therein, are transferring all of their respective
right, title and interest in certain of their accounts receivable to Performance
Guarantor, which Performance Guarantor is then contributing to SFFC and SFFC to
Recipient, and each of the Originators is selling all of their respective right,
title and interest in and to their remaining accounts receivable to Recipient.
2.    Performance Guarantor owns, directly or indirectly, one hundred percent
(100%) of the capital stock or limited liability company interests, as
applicable, of each of the Originators, SFFC, and Recipient, and each of the
Originators, SFFC and Performance Guarantor is expected to receive substantial
direct and indirect benefits from their sale or contribution of receivables to
Recipient, as applicable, pursuant to the Sale Agreement (which benefits are
hereby acknowledged).
3.    As an inducement for Recipient to acquire Originators’ accounts receivable
pursuant to the Sale Agreement, Performance Guarantor has agreed to guaranty the
due and punctual performance by Originators of their obligations under the Sale
Agreement, subject to the terms and conditions of this Undertaking.
4.    Performance Guarantor wishes to guaranty the due and punctual performance
by Originators of the obligations described in clause 3 above as provided
herein.
AGREEMENT


NOW, THEREFORE, Performance Guarantor hereby agrees as follows:
Section 1. Definitions. Capitalized terms used herein and not defined herein
shall have the respective meanings assigned thereto in the Sale Agreement or the
Credit and Security Agreement (as hereinafter defined) and the rules of
interpretation set forth in the Sale Agreement shall apply as if set forth
herein. In addition:
“Agreements” means the Sale Agreement and the Credit and Security Agreement,
collectively.
“Credit and Security Agreement” means that certain Credit and Security
Agreement, dated as of June 9, 2011 by and among Recipient, as Borrower,
Performance Guarantor, as Servicer, the Lenders and Co-Agents from time to time
party thereto and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch, as Administrative Agent and Letter of
Credit Issuer, as amended,

--------------------------------------------------------------------------------




restated or otherwise modified from time to time in accordance with the terms
thereof.
“Guaranteed Obligations” means, collectively, all covenants, agreements, terms,
conditions and indemnities to be performed and observed by any Originator under
and pursuant to the Sale Agreement and each other document executed and
delivered by any Originator pursuant to the Sale Agreement, including the due
and punctual payment of all sums which are or may become due and owing by any
Originator under the Sale Agreement, whether for fees, expenses (including
reasonable counsel fees), indemnified amounts or otherwise, whether upon any
termination or for any other reason; provided that the “Guaranteed Obligations”
shall expressly exclude any of the foregoing obligations to the extent that the
failure by the relevant Originator to perform or pay such obligations results
from any Receivable not being collected from or paid by, or otherwise being
uncollectible from, the relevant Obligor on account of the insolvency,
bankruptcy, creditworthiness or financial inability to pay of the applicable
Obligor or the intentional non-payment of amounts due by the related Obligor in
breach of its obligations in respect of such Receivable.
Section 2.    Guaranty of Performance of Guaranteed Obligations. Performance
Guarantor hereby guarantees to Recipient, the full and punctual payment and
performance by each Originator of its respective Guaranteed Obligations. This
Undertaking is an absolute, unconditional and continuing guaranty of the full
and punctual performance of all Guaranteed Obligations of each Originator under
the Agreements and each other document executed and delivered by any Originator
pursuant to the Agreements and is in no way conditioned upon any requirement
that Recipient first attempt to collect any amounts owing by any Originator to
Recipient, the Agents or the Lenders from any other Person or resort to any
collateral security, any balance of any deposit account or credit on the books
of Recipient, the Agents or any Lender in favor of any Originator or any other
Person or other means of obtaining payment. Should any Originator default in the
payment or performance of any of its Guaranteed Obligations, Recipient may cause
the immediate performance by Performance Guarantor of such Guaranteed
Obligations and cause any such payment Guaranteed Obligations to become
forthwith due and payable to Recipient, without demand or notice of any nature
(other than as expressly provided herein), all of which are hereby expressly
waived by Performance Guarantor. Notwithstanding the foregoing, this Undertaking
is a guarantee of payment and not of collection.
Section 3.    Performance Guarantor’s Further Agreements to Pay. Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to Recipient, forthwith upon demand in funds immediately available to
Recipient, all reasonable costs and expenses (including court costs and
reasonable legal expenses) incurred or expended by Recipient in connection with
enforcing this Undertaking, together with interest on amounts recoverable under
this Undertaking from the time when such amounts become due until payment, at a
rate of interest (computed for the actual number of days elapsed based on a 360
day year) equal to the Default Rate.
Section 4.    Waivers by Performance Guarantor. Performance Guarantor waives
notice of acceptance of this Undertaking, notice of any action taken or omitted
by Recipient in reliance on this Undertaking, and any requirement that Recipient
be diligent or prompt in making demands under this Undertaking, giving notice of
any Termination Event, Event of Default, other default or omission by any
Originator or asserting any other rights of Recipient under this Undertaking.
Performance Guarantor warrants that it has adequate means to obtain from each
Originator, on a continuing basis, information concerning the financial
condition of such Originator, and that it is not relying on Recipient to provide
such information, now or in the future. Performance Guarantor also irrevocably
waives all defenses (i) that at any time may be available in respect of the
Obligations by virtue of any statute of limitations, valuation, stay, moratorium
law or other similar law now or hereafter in effect or (ii) that arise under the
law of suretyship, including impairment of collateral. Recipient shall be at
liberty, without giving notice to or obtaining the assent of Performance
Guarantor and without relieving Performance Guarantor of any liability under
this Undertaking, to deal with each Originator and with each other party who now
is or after the date hereof becomes liable in

--------------------------------------------------------------------------------




any manner for any of the Guaranteed Obligations, in such manner as Recipient in
its sole discretion deems fit, and to this end Performance Guarantor agrees that
the validity and enforceability of this Undertaking, including the provisions of
Section 7 hereof, shall not be impaired or affected by any of the following: (a)
any extension, modification or renewal of, or indulgence with respect to, or
substitutions for, the Guaranteed Obligations or any part thereof or any
agreement relating thereto at any time; (b) any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto, or any collateral securing the
Guaranteed Obligations or any part thereof; (c) any waiver of any right, power
or remedy or of any Termination Event, Event of Default, or default with respect
to the Guaranteed Obligations or any part thereof or any agreement relating
thereto; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof; (e) the enforceability or validity of the Guaranteed
Obligations or any part thereof or the genuineness, enforceability or validity
of any agreement relating thereto or with respect to the Guaranteed Obligations
or any part thereof; (f) the application of payments received from any source to
the payment of any payment obligations of any Originator or any part thereof or
amounts which are not covered by this Undertaking even though Recipient might
lawfully have elected to apply such payments to any part or all of the payment
obligations of such Originator or to amounts which are not covered by this
Undertaking; (g) the existence of any claim, setoff or other rights which
Performance Guarantor may have at any time against any Originator in connection
herewith or any unrelated transaction; (h) any assignment or transfer of the
Guaranteed Obligations or any part thereof; or (i) any failure on the part of
any Originator to perform or comply with any term of the Agreements or any other
document executed in connection therewith or delivered thereunder, all whether
or not Performance Guarantor shall have had notice or knowledge of any act or
omission referred to in the foregoing clauses (a) through (i) of this Section 4.
Section 5.    Unenforceability of Guaranteed Obligations Against Originators.
Notwithstanding (a) any change of ownership of any Originator or the insolvency,
bankruptcy or any other change in the legal status of any Originator; (b) the
change in or the imposition of any law, decree, regulation or other governmental
act which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Guaranteed Obligations; (c) the
failure of any Originator or Performance Guarantor to maintain in full force,
validity or effect or to obtain or renew when required all governmental and
other approvals, licenses or consents required in connection with the Guaranteed
Obligations or this Undertaking, or to take any other action required in
connection with the performance of all obligations pursuant to the Guaranteed
Obligations or this Undertaking; or (d) if any of the moneys included in the
Guaranteed Obligations have become irrecoverable from any Originator for any
other reason other than final payment in full of the payment Obligations in
accordance with their terms, this Undertaking shall nevertheless be binding on
Performance Guarantor. This Undertaking shall be in addition to any other
guaranty or other security for the Guaranteed Obligations, and it shall not be
rendered unenforceable by the invalidity of any such other guaranty or security.
In the event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Originator or for any other reason with respect to any Originator, all such
amounts then due and owing with respect to the Guaranteed Obligations under the
terms of the Agreements, or any other agreement evidencing, securing or
otherwise executed in connection with the Guaranteed Obligations, shall be
immediately due and payable by Performance Guarantor.
Section 6.    Representations and Warranties. Performance Guarantor hereby
represents and warrants to Recipient that:
(a)    Existence and Standing. Performance Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation. Performance Guarantor is duly

--------------------------------------------------------------------------------




qualified to do business and is in good standing as a foreign corporation, and
has and holds all corporate power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted except where the failure to so qualify or so
hold would not reasonably be expected to have a Material Adverse Effect.
(b)    Authorization, Execution and Delivery; Binding Effect. The execution and
delivery by Performance Guarantor of this Undertaking, and the performance of
its obligations hereunder, are within its corporate powers and authority and
have been duly authorized by all necessary corporate action on its part. This
Undertaking has been duly executed and delivered by Performance Guarantor. This
Undertaking constitutes the legal, valid and binding obligation of Performance
Guarantor, enforceable against Performance Guarantor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).
(c)    No Conflict; Government Consent. The execution and delivery by
Performance Guarantor of this Undertaking, and the performance by Performance
Guarantor of its obligations hereunder, do not contravene or violate (i) its
certificate or articles of incorporation or by-laws, (ii) any law, rule or
regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, except, in any case, where
such contravention or violation would not reasonably be expected to have a
Material Adverse Effect.
(d)    Litigation and Contingent Obligations. Except as disclosed in the filings
made by Performance Guarantor with the Securities and Exchange Commission, there
are no actions, suits or proceedings pending or, to the best of Performance
Guarantor’s knowledge threatened against or affecting Performance Guarantor or
any of its properties, in or before any court, arbitrator or other body, that
could reasonably be expected to have a material adverse effect on (i) the
business, properties, condition (financial or otherwise) or results of
operations of Performance Guarantor and its Subsidiaries taken as a whole, (ii)
the ability of Performance Guarantor to perform its obligations under this
Undertaking, or (iii) the validity or enforceability of any of this Undertaking
or the rights or remedies of Recipient hereunder.
Section 7.    Subrogation; Subordination. Notwithstanding anything to the
contrary contained herein, until the Guaranteed Obligations are paid in full
Performance Guarantor: (a) will not enforce or otherwise exercise any right of
subrogation to any of the rights of Recipient, the Agents or any Lender against
any Originator, (b) hereby waives all rights of subrogation (whether
contractual, under Section 509 of the United States Bankruptcy Code, at law or
in equity or otherwise) to the claims of Recipient, the Agents and the Lenders
against any Originator and all contractual, statutory or legal or equitable
rights of contribution, reimbursement, indemnification and similar rights and
“claims” (as that term is defined in the United States Bankruptcy Code) which
Performance Guarantor might now have or hereafter acquire against any Originator
that arise from the existence or performance of Performance Guarantor’s
obligations hereunder, (c) will not claim any setoff, recoupment or counterclaim
against any Originator in respect of any liability of Performance Guarantor to
such Originator and (d) waives any benefit of and any right to participate in
any collateral security which may be held by Recipient, the Agents or the
Lenders. The payment of any amounts due with respect to any indebtedness of any
Originator now or hereafter owed to Performance Guarantor is hereby subordinated
to the prior payment in full of all of the Guaranteed Obligations. Performance
Guarantor agrees that, after the occurrence of any default in the payment or
performance of any of the Guaranteed Obligations, Performance Guarantor will not
demand, sue for or otherwise attempt to collect any such indebtedness of any
Originator to Performance Guarantor until all of the Guaranteed Obligations
shall have been paid and performed in full; provided that so long as no such
default has occurred and is continuing, any Originator shall be entitled to make
payments and Performance Guarantor shall be entitled to receive payments in
respect

--------------------------------------------------------------------------------




of any such subordinated indebtedness. If, notwithstanding the foregoing
sentence, Performance Guarantor shall collect, enforce or receive any amounts in
respect of such indebtedness while any default in the payment or performance of
any of the Guaranteed Obligations is continuing, such amounts shall be
collected, enforced and received by Performance Guarantor as trustee for
Recipient and be paid over to Recipient on account of the Guaranteed Obligations
without affecting in any manner the liability of Performance Guarantor under the
other provisions of this Undertaking. The provisions of this Section 7 shall be
supplemental to and not in derogation of any rights and remedies of Recipient
under any separate subordination agreement which Recipient may at any time and
from time to time enter into with Performance Guarantor.
Section 8.    Termination of Performance Undertaking. Performance Guarantor’s
obligations hereunder shall continue in full force and effect until all
Obligations are finally paid and satisfied in full and the Credit and Security
Agreement is terminated; provided that this Undertaking shall continue to be
effective or shall be reinstated, as the case may be, if at any time payment or
other satisfaction of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of any Originator or otherwise, as though such payment had not
been made or other satisfaction occurred, whether or not Recipient is in
possession of this Undertaking. No invalidity, irregularity or unenforceability
by reason of the Bankruptcy Code or any insolvency or other similar law, or any
law or order of any government or agency thereof purporting to reduce, amend or
otherwise affect the Guaranteed Obligations shall impair, affect, be a defense
to or claim against the obligations of Performance Guarantor under this
Undertaking.
Section 9.    Effect of Bankruptcy. This Performance Undertaking shall survive
the insolvency of any Originator and the commencement of any case or proceeding
by or against any Originator under the Bankruptcy Code or other federal, state
or other applicable bankruptcy, insolvency or reorganization statutes. No
automatic stay under the Bankruptcy Code with respect to any Originator or other
federal, state or other applicable bankruptcy, insolvency or reorganization
statutes to which any Originator is subject shall postpone the obligations of
Performance Guarantor under this Undertaking.
Section 10.    Setoff. Regardless of the other means of obtaining payment of any
of the Guaranteed Obligations, Recipient is hereby authorized at any time and
from time to time, without notice to Performance Guarantor (any such notice
being expressly waived by Performance Guarantor) and to the fullest extent
permitted by law, to set off and apply any deposits and other sums against the
obligations of Performance Guarantor under this Undertaking, whether or not
Recipient shall have made any demand under this Undertaking and although such
Obligations may be contingent or unmatured.
Section 11.    Taxes. All payments to be made by Performance Guarantor hereunder
shall be made free and clear of any deduction or withholding. If Performance
Guarantor is required by law to make any deduction or withholding on account of
Tax or otherwise from any such payment, the sum due from it in respect of such
payment shall be increased to the extent necessary to ensure that, after the
making of such deduction or withholding (including any deductions or withholding
applicable to additional amounts payable under this Section 11), Recipient
receives a net sum equal to the sum which it would have received had no
deduction or withholding been made.
Section 12.    Further Assurances. Performance Guarantor agrees that it will
from time to time, at the request of Recipient, provide information relating to
the business and affairs of Performance Guarantor as Recipient may reasonably
request. Performance Guarantor also agrees to do all such things and execute all
such documents as Recipient may reasonably consider necessary or desirable to
give full effect to this Undertaking and to perfect and preserve the rights and
powers of Recipient hereunder.
Section 13.    Successors and Assigns. This Performance Undertaking shall be
binding upon

--------------------------------------------------------------------------------




Performance Guarantor, its successors and permitted assigns, and shall inure to
the benefit of and be enforceable by Recipient and its successors and assigns.
Performance Guarantor may not assign or transfer any of its obligations
hereunder without the prior written consent of each of Recipient and each Agent.
Without limiting the generality of the foregoing sentence, Recipient may assign,
pledge or otherwise transfer this Undertaking in connection with any assignment
by it of any Agreement or its rights or obligations thereunder expressly
permitted under the Agreements to any other entity or other person, and such
other entity or other person shall thereupon become vested, to the extent set
forth in the agreement evidencing such assignment, transfer or participation,
with all the rights in respect thereof granted to the Recipient herein.
Section 14.    Amendments and Waivers. No amendment or waiver of any provision
of this Undertaking nor consent to any departure by Performance Guarantor
therefrom shall be effective unless the same shall be in writing and signed by
Recipient, the Agents and Performance Guarantor. No failure on the part of
Recipient to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.
Section 15.    Notices. All notices and other communications provided for
hereunder shall be made in writing and shall be addressed as follows: if to
Performance Guarantor, at the address set forth beneath its signature hereto,
and if to Recipient, at the addresses set forth beneath its signature hereto, or
at such other addresses as each of Performance Guarantor or any Recipient may
designate in writing to the other. Each such notice or other communication shall
be effective (1) if given by telecopy, upon the receipt thereof, (2) if given by
mail, three (3) Business Days after the time such communication is deposited in
the mail with first class postage prepaid or (3) if given by any other means,
when received at the address specified in this Section 15.
Section 16.    GOVERNING LAW. THIS UNDERTAKING SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF.
Section 17.    CONSENT TO JURISDICTION. EACH PARTY TO THIS UNDERTAKING HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS UNDERTAKING OR ANY DOCUMENT
EXECUTED BY SUCH PERSON PURSUANT TO THIS UNDERTAKING, AND EACH SUCH PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY AGENT OR ANY LENDER TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY LOAN PARTY AGAINST ANY AGENT OR ANY LENDER OR ANY
AFFILIATE OF ANY AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS UNDERTAKING
OR ANY DOCUMENT EXECUTED BY SUCH LOAN PARTY PURSUANT TO THIS UNDERTAKING SHALL
BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.
Section 18.    Bankruptcy Petition. Performance Guarantor hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding senior Debt of Recipient, it will not institute against,
or join any other Person in instituting against, Recipient any bankruptcy,

--------------------------------------------------------------------------------




reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.
Section 19.    Miscellaneous. This Undertaking constitutes the entire agreement
of Performance Guarantor with respect to the matters set forth herein. The
rights and remedies herein provided are cumulative and not exclusive of any
remedies provided by law or any other agreement, and this Undertaking shall be
in addition to any other guaranty of or collateral security for any of the
Guaranteed Obligations. The provisions of this Undertaking are severable, and in
any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of Performance Guarantor hereunder
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of Performance Guarantor’s liability under this
Undertaking, then, notwithstanding any other provision of this Undertaking to
the contrary, the amount of such liability shall, without any further action by
Performance Guarantor or Recipient, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding. Any provisions of this Undertaking which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise specified, references herein to “Section”
shall mean a reference to sections of this Undertaking.
IN WITNESS WHEREOF, Performance Guarantor has caused this Undertaking to be
executed and delivered as of the date first above written.
 
SMITHFIELD FOODS, INC.
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
Address for Notices:
 
 
 
 
 
 
Address:
Smithfield Foods, Inc.
 
 
 
200 Commerce Street
 
 
 
Smithfield, VA 23430,
 
 
 
Attention: Robert Manly
 
 
 
Telecopy No: 757-365-3025
 
 
and Ken Sullivan
 
 
Telecopy No: 757-365-3070



    

--------------------------------------------------------------------------------

EXHIBIT VIII
FORM OF REQUEST FOR LETTER OF CREDIT


TO:     [RABOBANK]


Pursuant to Section 1.7, of the Credit and Security Agreement, dated as of June
9, 2011 (as amended or otherwise modified from time to time, the “Agreement”)
among Smithfield Receivables Funding LLC, a Delaware limited liability company
(the “Borrower”), Smithfield Foods, Inc., a Virginia corporation, as initial
servicer (the “Servicer”), the Lenders and Co-Agents from time to time party
thereto and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch, as administrative agent (in such capacity, the
“Administrative Agent”) and as letter of credit issuer (in such capacity, the
“Letter of Credit Issuer”), the Borrower hereby requests a Letter of Credit to
be issued on the following terms:


(a) Business Day on which the Letter of Credit is to be issued:


(b) Amount (in Dollars):


(c) Expiry Date:


(d) Name and address of beneficiary:


Attached hereto are the following:


(i) a copy of the proposed Letter of Credit;


(ii) a Letter of Credit Application; and


(iii) a true and correct calculation of the Borrowing Limit.


With respect to the foregoing requested L/C Credit Extension, the Borrower
hereby certifies as follows:


(A) immediately after giving effect to the requested L/C Credit Extension, the
Aggregate Principal shall not exceed the Borrowing Limit; and


(B) as of the date hereof and the date of the L/C Credit Extension, (1) no
Unmatured Event of Default or Event of Default shall have occurred and be
continuing and (2) all of the representations and warranties made by each of the
Borrower and the Servicer set forth in each Transaction Document to which it is
a party are true and correct in all material respects on and as of the date
hereof and the date of the L/C Credit Extension; and


(C) the conditions to the L/C Credit Extension set forth in Section 1.7(a)(ii)
will be satisfied at the time of the L/C Credit Extension.



--------------------------------------------------------------------------------





Capitalized terms used but not herein defined shall have the meanings given such
terms
in the Agreement.


Dated: __________________, 201_


Smithfield Receivables Funding LLC


By:
Title:









--------------------------------------------------------------------------------




SCHEDULE A


COMMITMENTS OF COMMITTED LENDERS


COMMITTED LENDER
COMMITMENT
 
 
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., New York Branch
$275,000,000
 
 






--------------------------------------------------------------------------------

Table of Contents
(continued)
Page



SCHEDULE B


DOCUMENTS TO BE DELIVERED TO THE ADMINISTRATIVE AGENT
ON OR PRIOR TO EFFECTIVENESS OF THIS AGREEMENT


[See list of Closing Deliverables attached as Schedule A to the Receivables Sale
Agreement]

--------------------------------------------------------------------------------




SCHEDULE C
LENDER SUPPLEMENT
Lender Group:
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch
Co-Agent
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch
Address for Notices:
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch
c/o Securitization - Transaction Management
Rabobank International
245 Park Avenue
New York, NY 10167
Phone:        (212) 808-6806
Fax:        (914) 304-9324


Conduit(s):
Nieuw Amsterdam Receivables Corporation


Address for Notices and Investing Office:
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch
c/o Securitization - Transaction Management
Rabobank International
245 Park Avenue
New York, NY 10167
Phone:        (212) 808-6806
Fax:        (914) 304-9324


With a copy to:


Nieuw Amsterdam Receivables Corp.
c/o Global Securitization Services, LLC
68 South Service Road, Suite 120
Melville, NY 11747
Attention: Bill Pierce
Phone: (631) 930-7226
Fax: (212) 302-8767
Email: nieuwam@gssnyc.com
 
 
Committed Lender:
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch
 
 
Percentage:


100%


 
 
Address for Notices and Investing Office:
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch
c/o Securitization - Transaction Management
Rabobank International
245 Park Avenue
New York, NY 10167
Phone:        (212) 808-6806
Fax:        (914) 304-9324


 
 

--------------------------------------------------------------------------------




Address for correspondence to the Letter of Credit Issuer:
c/o Rambo Support Services Inc.
10 Exchange Place 16th Floor
Jersey City, NY 07302
Attn: Bibi Mohammed


 
 
Payment Account Wire Information:
Nieuw Amsterdam Receivables Corporation




Structuring Fee Wiring Instructions:
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch






 
 
Letter of Credit Issuer Payment Instructions:
 








